[chs2016notepurchaseagree001.jpg]
Execution Version CHS INC. MASTER NOTE PURCHASE AGREEMENT DATED AS OF JANUARY
14, 2016 $152,000,000 SERIES S SENIOR NOTES DUE JANUARY 25, 2023 $150,000,000
SERIES T SENIOR NOTES DUE JANUARY 25, 2025 $58,000,000 SERIES U SENIOR NOTES DUE
JANUARY 25, 2027 $95,000,000 SERIES V SENIOR NOTES DUE JANUARY 25, 2028
$100,000,000 SERIES W SENIOR NOTES DUE JANUARY 25, 2031 $125,000,000 SERIES X
SENIOR NOTES DUE JANUARY 25, 2036 DB1/ 84912103.8



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree002.jpg]
TABLE OF CONTENTS 1. 2. 3. 4. AUTHORIZATION OF NOTES 1.1 Description of Notes to
be Issued 1.2 Additional Series of Notes SALE AND PURCHASE OF NOTES CLOSING
CONDITIONS TO CLOSING Page 1 1 1 2 3 3 4.1 Representations and Warranties 3 4.2
Performance; No Default 3 4.3 Compliance Certificates 3 4.4 Opinions of Counsel
4 4.5 Purchase Permitted By Applicable Law, etc 4 4.6 Sale of Other 2016 Notes 4
4.7 Payment of Special Counsel Fees 4 4.8 Private Placement Number 5 4.9 Changes
in Corporate Structure 5 4.10 Funding Instructions 5 4.11 Offeree Letter 5 4.12
Proceedings and Documents 5 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY 5
5.1 Organization; Power and Authority 5 5.2 Authorization, etc 6 5.3 Disclosure
6 5.4 Organization and Ownership of Shares of Subsidiaries; Affiliates 6 5.5
Financial Statements; Material Liabilities 7 5.6 Compliance with Laws, Other
Instruments, etc 7 5.7 Governmental Authorizations, etc 8 5.8 Litigation;
Observance of Agreements, Statutes and Orders 8 5.9 Taxes 8 5.10 Title to
Property; Leases 9 5.11 Permits and Other Operating Rights 9 5.12 Intellectual
Property 9



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree003.jpg]
TABLE OF CONTENTS (continued) Page 5.13 Compliance with ERISA 10 5.14 Private
Offering by the Company 11 5.15 Use of Proceeds; Margin Regulations 11 5.16
Existing Debt; Future Liens 11 5.17 Foreign Assets Control Regulations, etc 12
5.18 Status under Certain Statutes 14 5.19 Environmental Matters 14 5.20
Solvency 14 5.21 Hostile Tender Offers 15 5.22 Ranking of 2016 Notes 15 6.
REPRESENTATIONS OF THE PURCHASER 15 6.1 Purchase for Investment 15 6.2 Source of
Funds 15 7. INFORMATION AS TO COMPANY 17 7.1 Financial and Business Information
17 7.2 Officer's Certificate 19 7.3 Inspection 20 7.4 Electronic Delivery 21 8.
INTEREST; PAYMENT OF THE NOTES 21 8.1 Interest Payments 21 8.2 Offer to Pay
Notes Upon Change in Control 21 8.3 Optional Prepayments with Make-Whole Amount
22 8.4 Allocation of Partial Prepayments 23 8.5 Maturity; Surrender, etc 23 8.6
Purchase of Notes 23 8.7 Make-Whole Amount 24 9. AFFIRMATIVE COVENANTS 25 9.1
Compliance with Laws 25 9.2 Insurance 26 9.3 Maintenance of Properties 26 9.4
Payment of Taxes and Claims 26 DB1/84912103.8 ii



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree004.jpg]
TABLE OF CONTENTS (continued) Page 9.5 Corporate Existence, etc 26 9.6 Pari
Passu 27 9.7 Most Favored Lender 27 10. NEGATIVE COVENANTS 28 10.1 Transactions
with Affiliates 28 10.2 Merger, Consolidation, etc 29 10.3 Consolidated Funded
Debt to Consolidated Cash Flow 30 10.4 Adjusted Consolidated Funded Debt to
Consolidated Net Worth 30 10.5 Priority Debt 30 10.6 Liens 30 10.7 Sale of
Assets 33 10.8 Line of Business 36 10.9 Subsidiary Distribution Restrictions 37
10.10 Terrorism Sanctions Regulations 37 11. EVENTS OF DEFAULT 37 12. REMEDIES
ON DEFAULT, ETC 39 12.1 Acceleration 39 12.2 Other Remedies 40 12.3 Rescission
40 12.4 No Waivers or Election of Remedies, Expenses, etc 40 13. REGISTRATION;
EXCHANGE; SUBSTITUTION OF NOTES 41 13 1 Registration of Notes 41 13.2 Transfer
and Exchange of Notes 41 13.3 Replacement of Notes 42 14. PAYMENTS ON NOTES 42
14.1 Place of Payment 42 14.2 Home Office Payment 42 15. EXPENSES, ETC 43 15.1
Transaction Expenses 43 15.2 Survival 43 DB1/ 84912103.8 iii



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree005.jpg]
TABLE OF CONTENTS (continued) Page 16. SURVIVAL OF REPRESENTATIONS AND
WARRANTIES; ENTIRE AGREEMENT 43 17. AMENDMENT AND WAIVER 43 17.1 Requirements 44
17.2 Solicitation of Holders of Notes 44 17.3 Binding Effect, etc 45 17.4 Notes
held by Company, etc 45 18. NOTICES 45 19. REPRODUCTION OF DOCUMENTS 46 20.
CONFIDENTIAL INFORMATION 46 21. SUBSTITUTION OF PURCHASER 47 22. MISCELLANEOUS
47 22.1 Successors and Assigns 47 22.2 Payments Due on Non-Business Days 48 22.3
Accounting Terms 48 22.4 Severability 48 22.5 Construction 49 22.6 Counterparts
49 22.7 Governing Law 49 22.8 Jurisdiction and Process; Waiver of Jury Trial 49
DB1/ 84912103.8 iv



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree006.jpg]
Schedules and Exhibits Schedule A -- Information Relating to Purchasers Schedule
B -- Defined Terms Schedule 5.3 Disclosure Materials Schedule 5.4 Subsidiaries
of the Company and Ownership of Subsidiary Stock Schedule 5.5 Financial
Statements Schedule 5.6 Restrictions on Debt Schedule 5.12 Intellectual Property
Schedule 5.16 Existing Debt Exhibit 1.1(a) Form of Series S Senior Notes due
January 25, 2023 Exhibit 1.1(b) Form of Series T Senior Notes due January 25,
2025 Exhibit 1.1(c) Form of Series U Senior Notes due January 25, 2027 Exhibit
1.1(d) Form of Series V Senior Notes due January 25, 2028 Exhibit 1.1(e) Form of
Series W Senior Notes due January 25, 2031 Exhibit 1.1(f) Form of Series X
Senior Notes due January 25, 2036 Exhibit 1.2 Form of Supplement Exhibit 4.4(a)
Form of Opinion of Special Counsel for the Company Exhibit 4.4(b) Form of
Opinion of General Counsel for the Company Exhibit 4.4(c) Form of Opinion of
Special Counsel for the Purchasers DB1/ 84912103.8



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree007.jpg]
CHS INC. 5500 Cenex Drive Inver Grove Heights, MN 55077 $152,000,000 SERIES S
SENIOR NOTES DUE JANUARY 25, 2023 $150,000,000 SERIES T SENIOR NOTES DUE JANUARY
25, 2025 $58,000,000 SERIES U SENIOR NOTES DUE JANUARY 25, 2027 $95,000,000
SERIES V SENIOR NOTES DUE JANUARY 25, 2028 $100,000,000 SERIES W SENIOR NOTES
DUE JANUARY 25, 2031 $125,000,000 SERIES X SENIOR NOTES DUE JANUARY 25, 2036
Dated as of January 14, 2016 To Each of The Purchasers Listed in Schedule A
Hereto: Ladies and Gentlemen: CHS Inc., a nonstock agricultural cooperative
corporation organized under the laws of the State of Minnesota (the "Company"),
agrees with each of the purchasers whose names appear at the end hereof (each, a
"Purchaser" and, collectively, the "Purchasers") as follows: 1. AUTHORIZATION OF
NOTES. 1.1 Description of Notes to be Issued. The Company will authorize the
issue and sale of (a) $152,000,000 aggregate principal amount of its Series S
Senior Notes due January 25, 2023 (the "Series S Notes"), (b) $150,000,000
aggregate principal amount of its Series T Senior Notes due January 25, 2025
(the "Series T Notes"), (c) $58,000,000 aggregate principal amount of its Series
U Senior Notes due January 25, 2027 (the "Series U Notes), (d) $95,000,000
aggregate principal amount of its Series V Senior Notes due January 25, 2028
(the "Series V Notes), (e) $100,000,000 aggregate principal amount of its Series
W Senior Notes due January 25, 2031 (the "Series W Notes") and (f) $125,000,000
aggregate principal amount of its Series X Senior Notes due January 25, 2036
(the "Series X Notes" and together with the Series S Notes, the Series T Notes,
the Series U Notes, the Series V Notes and the Series W Notes, collectively, the
"2016 Notes", each as may be amended, restated or otherwise modified from time
to time pursuant to Section 17 and including any such notes issued in
substitution therefor pursuant to Section 13 of this Agreement). The Series S
Notes, the Series T Notes and the Series U Notes shall be substantially in the
form set out in Exhibit 1.1(a), Exhibit 1.1(b), Exhibit 1.1(c), Exhibit 1.1(d),
Exhibit 1.1(e) and Exhibit 1.1(f) respectively. Certain capitalized terms used
in this Agreement are defined in Schedule B hereto; references to a "Schedule"
or an "Exhibit" are, unless otherwise specified, to a Schedule or an Exhibit
attached to this Agreement; and references to a "Section" are, unless otherwise
specified, references to a Section of this Agreement. 1.2 Additional Series of
Notes. DB1/ 84912103.8



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree008.jpg]
In addition to the issuance and sale of the 2016 Notes, the Company may from
time to time issue and sell one or more additional Series of notes (the
"Additional Notes" and together with the 2016 Notes, the "Notes", each as may be
amended, restated or otherwise modified from time to time pursuant to Section 17
and including any such Notes issued in substitution therefor pursuant to Section
13 of this Agreement) pursuant to this Agreement; provided that the aggregate
principal amount of all Notes issued pursuant to this Agreement that may be
outstanding at any time shall not exceed $1,000,000,000. Each Series of
Additional Notes will be issued pursuant to a supplement to this Agreement (a
"Supplement") in substantially the form of Exhibit 1.2, and will be subject to
the following terms and conditions: (a) the designation of each Series of
Additional Notes shall distinguish such Series from the Notes of all other
Series; (b) each Series of Additional Notes may consist of different and
separate tranches and may differ as to outstanding principal amounts, maturity
dates, interest rates, make-whole amounts, if any, and price and terms of
redemption or payment prior to maturity; (c) all Notes issued under this
Agreement, including pursuant to any Supplement, shall rank pari passu with each
other; (d) each Series of Additional Notes shall be dated the date of issue,
bear interest at such rate or rates, mature on such date or dates, be subject to
such mandatory or optional prepayments, if any, on the dates and with the
make-whole amounts, if any, as are provided in the Supplement under which such
Additional Notes are issued, and shall have such additional or different
conditions precedent to closing and such additional or different representations
and warranties or other terms and provisions as shall be specified in such
Supplement; (e) any additional or more restrictive covenants, Events of Default,
rights (including, without limitation, any additional put rights) or similar
provisions that are added by a Supplement for the benefit of the Series of Notes
to be issued pursuant to such Supplement shall apply to all outstanding Notes,
whether or not the Supplement so provides, so long as the Notes outstanding
under such Supplement remain outstanding (an "Incorporated Provision"); and (f)
except to the extent provided in foregoing clause (d), all of the provisions of
this Agreement shall apply to all Additional Notes. 2. SALE AND PURCHASE OF
NOTES. Subject to the terms and conditions of this Agreement, the Company will
issue and sell to each Purchaser and each Purchaser will purchase from the
Company, at the Closing provided for in Section 3, 2016 Notes in the principal
amount and in the Series specified opposite such Purchaser's name in Schedule A
at the purchase price of 100% of the principal amount thereof. The Purchasers'
obligations hereunder are several and not joint obligations and no Purchaser
shall have any liability to any Person for the performance or non-performance of
any obligation by any other Purchaser hereunder. DB1/ 84912103.8



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree009.jpg]
DB1/ 84912103.8 3 3. CLOSING. The sale and purchase of the 2016 Notes to be
purchased by each Purchaser shall occur at the offices of Morgan, Lewis &
Bockius LLP, 101 Park Avenue, New York, New York 10178 at 10:00 a.m., local
time, at a closing (the “Closing”) on January 25, 2016. At the Closing, the
Company will deliver to each Purchaser the 2016 Notes to be purchased by such
Purchaser in the form of a single Note of each Series to be purchased by such
Purchaser (or such greater number of 2016 Notes of each such Series in
denominations of at least $100,000 as such Purchaser may request), dated the
date of the Closing and registered in such Purchaser’s name (or in the name of
its nominee), as indicated in Schedule A, against delivery by such Purchaser to
the Company or its order of immediately available funds in the amount of the
purchase price therefor by wire transfer of immediately available funds for the
account of the Company to Wells Fargo Bank, San Francisco, California, routing
number 121000248, account number ##########, Beneficiary: CHS Inc. If at the
Closing the Company shall fail to tender such 2016 Notes to any Purchaser as
provided above in this Section 3, or any of the conditions specified in Section
4 shall not have been fulfilled to such Purchaser’s satisfaction, such Purchaser
shall, at its election, be relieved of all further obligations under this
Agreement, without thereby waiving any rights such Purchaser may have by reason
of such failure or such nonfulfillment. 4. CONDITIONS TO CLOSING. Each
Purchaser’s obligation to purchase and pay for the 2016 Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions: 4.1
Representations and Warranties. The representations and warranties of the
Company in this Agreement shall be correct when made as of the date hereof and
at the time of the Closing. 4.2 Performance; No Default. The Company shall have
performed and complied with all agreements and conditions contained in this
Agreement required to be performed or complied with by it prior to or at the
Closing and from the date of this Agreement to the Closing assuming that
Sections 9 and 10 are applicable from the date of this Agreement. From the date
of this Agreement until the Closing, before and after giving effect to the issue
and sale of the Notes (and the application of the proceeds thereof as
contemplated by Section 5.15), no Default or Event of Default shall have
occurred and be continuing. Neither the Company nor any Subsidiary shall have
entered into any transaction since the date of the Memorandum that would have
been prohibited by Sections 10.1, 10.3, 10.4, 10.5, 10.7 or 10.10 hereof had
such Sections applied since such date. 4.3 Compliance Certificates. (a)
Officer’s Certificate. The Company shall have delivered to such Purchaser an
Officer’s Certificate, dated the date of the Closing, (i) certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled and (ii)
setting forth a description of any Additional Provision in effect on the date of
this Agreement (including



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree010.jpg]
any defined terms used therein) and related explanatory calculations, as
applicable. (b) Secretary's Certificate. The Company shall have delivered to
such Purchaser a certificate, signed on its behalf by its Secretary or its
Assistant Secretary, and one other officer of the Company, dated the date of the
Closing, certifying as to (i) the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the 2016 Notes and this Agreement and (ii) the Company's organizational
documents. 4.4 Opinions of Counsel. Such Purchaser shall have received opinions
in form and substance satisfactory to such Purchaser, dated the date of the
Closing (a) from Dorsey & Whitney LLP, counsel for the Company, covering the
matters set forth in Exhibit 4.4(a) and covering such other matters incident to
the transactions contemplated hereby as such Purchaser or its counsel may
reasonably request (and the Company hereby instructs its counsel to deliver such
opinion to the Purchasers), (b) James M. Zappa, General Counsel for the Company,
covering the matters set forth in Exhibit 4.4(b) and covering such other matters
incident to the transactions contemplated hereby as such Purchaser or its
counsel may reasonably request (and the Company hereby instructs its counsel to
deliver such opinion to the Purchasers) and (c) from Morgan, Lewis & Bockius
LLP, the Purchasers' special counsel in connection with such transactions,
substantially in the form set forth in Exhibit 4.4(c) and covering such other
matters incident to such transactions as such Purchaser may reasonably request.
4.5 Purchase Permitted By Applicable Law, etc. On the date of the Closing, such
Purchaser's purchase of 2016 Notes shall (a) be permitted by the laws and
regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by such Purchaser, such Purchaser shall have received an Officer's
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted. 4.6 Sale of Other 2016 Notes. Contemporaneously with the
Closing, the Company shall sell to each other Purchaser and each other Purchaser
shall purchase the 2016 Notes to be purchased by it at the Closing as specified
in Schedule A. 4.7 Payment of Special Counsel Fees. Without limiting the
provisions of Section 15.1, the Company shall have paid on or before the Closing
the fees, charges and disbursements of the Purchasers' special counsel DB1/
84912103.8 4



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree011.jpg]
referred to in Section 4.4 to the extent reflected in a statement of such
counsel rendered to the Company at least one (1) Business Day prior to the
Closing. 4.8 Private Placement Number. A Private Placement Number issued by
Standard & Poor's CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for each Series of the 2016 Notes. 4.9 Changes in Corporate
Structure. The Company shall not have changed its jurisdiction of incorporation
or been a party to any merger or consolidation and shall not have succeeded to
all or any substantial part of the liabilities of any other entity, at any time
following the date of the most recent financial statements referred to in
Schedule 5.5. 4.10 Funding Instructions. At least three Business Days prior to
the date of the Closing, each Purchaser shall have received written instructions
(via e-mail) signed by a Responsible Officer on letterhead of the Company
confirming the information specified in Section 3 including (a) the name and
address of the transferee bank, (b) such transferee bank's ABA number and (c)
the account name and number into which the purchase price for the 2016 Notes is
to be deposited. 4.11 Offeree Letter. U.S. Bancorp Investments, Inc. and J.P.
Morgan Securities LLC shall have delivered to the Company, their counsel, such
Purchaser, and its special counsel an offeree letter, in form and substance
satisfactory to such Purchaser, confirming the manner of the offering of the
2016 Notes by U.S. Bancorp Investments, Inc. and J.P. Morgan Securities LLC.
4.12 Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request. 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The
Company represents and warrants to each Purchaser that: 5.1 Organization; Power
and Authority. The Company is a nonstock agricultural cooperative corporation
duly organized, validly existing and in good standing under the laws of the
State of Minnesota, and is duly qualified as a foreign corporation and is in
good standing in each jurisdiction in which such qualification is required by
law, other than those jurisdictions as to which the failure to be so qualified
or in DB1/ 84912103.8 5



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree012.jpg]
good standing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The Company has the corporate power
and authority to own or hold under lease the properties it purports to own or
hold under lease, to transact the business it transacts and proposes to
transact, to execute and deliver this Agreement and the 2016 Notes and to
perform the provisions hereof and thereof. 5.2 Authorization, etc. The Company
has all requisite corporate power to own and operate its respective properties
and to conduct its business as currently conducted and as currently proposed to
be conducted. The Company has all requisite corporate power to execute, deliver
and perform its obligations under this Agreement and the 2016 Notes. The Company
has taken all necessary corporate action to authorize the execution and delivery
of, and the performance of its obligations under, this Agreement and the 2016
Notes, and this Agreement constitutes, and upon execution and delivery thereof
each 2016 Note will constitute, a legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except, in
each case, as such enforceability may be limited by (a) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors' rights generally and (b) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law). 5.3 Disclosure. The Company, through its agents, U.S. Bancorp
Investments, Inc. and J.P. Morgan Securities LLC, has delivered to each
Purchaser a copy of a Private Placement Memorandum, dated December 2015 (the
"Memorandum"), relating to the transactions contemplated hereby. The Memorandum
fairly describes, in all material respects, the general nature of the business
and principal properties of the Company and its Subsidiaries. Except as
disclosed in Schedule 5.3, this Agreement, the Memorandum and the documents,
certificates or other writings delivered to the Purchasers by or on behalf of
the Company in connection with the transactions contemplated hereby and
identified in Schedule 5.3, and the financial statements listed in Schedule 5.5
(this Agreement, the Memorandum and such documents, certificates or other
writings and such financial statements being referred to, collectively, as the
"Disclosure Documents"), taken as a whole, do not contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements herein or therein not misleading in light of the circumstances under
which they were made. Except as disclosed in the Disclosure Documents, since
August 31, 2015, there has been no change in the financial condition,
operations, business or properties of the Company or any Subsidiary except
changes that individually or in the aggregate could not reasonably be expected
to have a Material Adverse Effect. There is no fact known to the Company that
could reasonably be expected to have a Material Adverse Effect that has not been
set forth herein or in the Disclosure Documents. 5.4 Organization and Ownership
of Shares of Subsidiaries; Affiliates. (a) Schedule 5.4 contains (except as
noted therein) complete and correct lists of (i) the Company's Subsidiaries,
showing, as to each Subsidiary, the correct name thereof, the jurisdiction of
its organization, and the percentage of shares of each class of DB1/ 84912103.8
6



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree013.jpg]
its capital stock or similar equity interests outstanding owned by the Company
and each other Subsidiary, (ii) the Company's Affiliates, other than
Subsidiaries, and (iii) the Company's directors and senior officers. (b) All of
the outstanding shares of capital stock or similar equity interests of each
Subsidiary shown in Schedule 5.4 as being owned by the Company or its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary free and clear of any Lien (except as
otherwise disclosed in Schedule 5.4). (c) Each Subsidiary identified in Schedule
5.4 is a corporation or other legal entity duly organized, validly existing and,
where applicable, in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or other legal
entity and, where applicable, is in good standing in each jurisdiction in which
such qualification is required by law, other than those jurisdictions as to
which the failure to be so qualified or in good standing could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
Each such Subsidiary has the corporate or other power and authority to own or
hold under lease the properties it purports to own or hold under lease and to
transact the business it transacts and proposes to transact. (d) No Subsidiary
is a party to, or otherwise subject to any legal, regulatory, contractual or
other restriction (other than this Agreement, the agreements listed on Schedule
5.4 and customary limitations imposed by corporate law or similar statutes)
restricting the ability of such Subsidiary to pay dividends out of profits or
make any other similar distributions of profits to the Company or any of its
Subsidiaries that owns outstanding shares of capital stock or similar equity
interests of such Subsidiary. 5.5 Financial Statements; Material Liabilities.
The Company has delivered to each Purchaser copies of the financial statements
of the Company and its Subsidiaries listed on Schedule 5.5. All of said
financial statements (including in each case the related schedules and notes)
fairly present in all material respects the consolidated financial position of
the Company and its Subsidiaries as of the respective dates specified in such
Schedule and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments). The Company and its Subsidiaries do not have any
Material liabilities that are not disclosed on such financial statements or
otherwise disclosed in the Disclosure Documents. 5.6 Compliance with Laws, Other
Instruments, etc. The execution, delivery and performance by the Company of this
Agreement and the 2016 Notes will not (a) contravene, result in any breach of,
or constitute a default under, or result in the creation of any Lien in respect
of any property of the Company or any Subsidiary under, any indenture, mortgage,
deed of trust, loan, purchase or credit agreement, lease, corporate DB1/
84912103.8 7



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree014.jpg]
charter or by-laws, or any other agreement or instrument to which the Company or
any Subsidiary is bound or by which the Company or any Subsidiary or any of
their respective properties may be bound or affected, (b) conflict with or
result in a breach of any of the terms, conditions or provisions of any order,
judgment, decree, or ruling of any court, arbitrator or Governmental Authority
applicable to the Company or any Subsidiary or (c) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
the Company or any Subsidiary. The Company is not a party to any contract or
agreement or subject to any charter or other corporate restrictions which
materially and adversely affects its business, property, assets, financial
condition or results of operations, and the Company is not a party to, or
otherwise subject to any provision contained in, any instrument evidencing Debt
of the Company, any agreement relating thereto or any other contract or
agreement (including its charter) which limits the amount of, or otherwise
imposes restrictions on the incurring of, Debt of the Company of the type to be
evidenced by the 2016 Notes except as set forth in the agreements listed in
Schedule 5.6 attached hereto. The provisions of this Agreement and the 2016
Notes do not contravene any agreement listed in Schedule 5.6. 5.7 Governmental
Authorizations, etc. No consent, approval or authorization of, or registration,
filing or declaration with, any Governmental Authority is required in connection
with the execution, delivery or performance by the Company of this Agreement or
the 2016 Notes. 5.8 Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company or any of its Subsidiaries, threatened against or
affecting the Company or any Subsidiary or any properties or rights of the
Company or any Subsidiary in any court or before any arbitrator of any kind or
before or by any Governmental Authority that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. (b) Neither the
Company nor any Subsidiary is (i) in default under any term of any agreement or
instrument to which it is a party or by which it is bound, (ii) in violation of
any order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or (iii) in violation of any applicable law, ordinance, rule or
regulation of any Governmental Authority (including, without limitation,
Environmental Laws, the USA PATRIOT Act or any of the others laws and
regulations that are referred to in Section 5.17), which default or violation,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. 5.9 Taxes. The Company and its Subsidiaries have filed
all U.S. federal, state and, to the knowledge of the officers of the Company,
other tax returns that are required to have been filed in any jurisdiction, and
have paid all taxes shown to be due and payable on such returns and all other
taxes and assessments levied upon them or their properties, assets, income or
franchises, to the extent such taxes and assessments have become due and payable
and before they have become DB1/ 84912103.8



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree015.jpg]
delinquent, except for any taxes and assessments (a) the amount of which is not
individually or in the aggregate Material or (b) the amount, applicability or
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which the Company or a Subsidiary, as the case
may be, has established adequate reserves in accordance with GAAP. The Company
knows of no basis for any other tax or assessment that could reasonably be
expected to have a Material Adverse Effect. The charges, accruals and reserves
on the books of the Company and its Subsidiaries in respect of U.S. federal,
state or other taxes for all fiscal periods are adequate. The U.S. federal
income tax liabilities of the Company and its Subsidiaries have been determined
by the Internal Revenue Service and paid for all fiscal years up to and
including the fiscal year ended August 31, 2009. The Company is a cooperative
association taxed under the provisions of "subchapter T" of the Code and the
Company does not presently intend to alter its status as a subchapter T
cooperative association for U.S. federal income tax purposes. 5.10 Title to
Property; Leases. Except for minor defects in title which, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect, the Company has and each of its Subsidiaries has good and indefeasible
title to its respective real properties (other than properties which it leases)
and good title to all of its other respective properties and assets that
individually or in the aggregate are Material, including all such properties
reflected in the most recent audited balance sheet referred to in Section 5.5 or
purported to have been acquired by the Company or any Subsidiary after said date
(except as sold or otherwise disposed of in the ordinary course of business), in
each case free and clear of Liens prohibited by this Agreement. All leases that
individually or in the aggregate are Material are valid and subsisting and are
in full force and effect in all material respects. 5.11 Permits and Other
Operating Rights. The Company and each Subsidiary of the Company has all such
valid and sufficient certificates of convenience and necessity, franchises,
licenses, permits, operating rights and other authorizations from all
Governmental Authorities having jurisdiction over the Company or any Subsidiary
or any of its properties, as are necessary for the ownership, operation and
maintenance of its businesses and properties, as presently conducted and as
proposed to be conducted while the 2016 Notes are outstanding, subject to
exceptions and deficiencies which, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, and such certificates
of convenience and necessity, franchises, licenses, permits, operating rights
and other authorizations from all Governmental Authorities or any of its
properties are free from restrictions or conditions which, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.
5.12 Intellectual Property. Except as disclosed in Schedule 5.12, (a) the
Company and its Subsidiaries own or possess all patents, copyrights, service
marks, trademarks and trade names, or rights thereto, that individually or in
the DB1/ 84912103.8 9



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree016.jpg]
aggregate are Material, without known conflict with the rights of others; (b) to
the best knowledge of the Company, no product or practice of the Company or any
Subsidiary infringes in any Material respect any license, permit, franchise,
authorization, patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned by any other Person; and (c) to the best
knowledge of the Company, there is no Material violation by any Person of any
right of the Company or any of its Subsidiaries with respect to any patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned or used by the Company or any of its Subsidiaries. 5.13 Compliance
with ERISA. (a) The Company and each ERISA Affiliate have operated and
administered each Plan in compliance with all applicable laws except for such
instances of noncompliance as have not resulted in and could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect. Neither the Company nor any ERISA Affiliate has incurred any liability
pursuant to Title I or IV of ERISA (aside from ordinary claims for benefits
under the Plans) or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in section 3 of ERISA), and no event,
transaction or condition has occurred or exists that could, individually or in
the aggregate, reasonably be expected to result in the incurrence of any such
liability by the Company or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to section
430(k) of the Code or to any such penalty or excise tax provisions under the
Code or federal law or section 4068 of ERISA or by the granting of a security
interest in connection with the amendment of a Plan, other than such liabilities
or Liens as would not be individually or in the aggregate Material. (b) The
present value of the aggregate benefit liabilities under each of the Plans
(other than Multiemployer Plans), determined as of the end of such Plan's most
recently ended plan year on the basis of the actuarial assumptions specified for
funding purposes in such Plan's most recent actuarial valuation report, did not
exceed the aggregate current value of the assets of such Plan allocable to such
benefit liabilities by more than $25,000,000 for any single Plan or by more than
$40,000,000, in the aggregate, for all such Plans. The term "benefit
liabilities" has the meaning specified in section 4001 of ERISA and the terms
"current value" and "present value" have the meaning specified in section 3 of
ERISA. (c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material. (d) The expected postretirement
benefit obligation (determined as of the last day of the Company's most recently
ended fiscal year in accordance with Financial D,B1/ 84912103.8 10



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree017.jpg]
Accounting Standards Board Accounting Standards Codification Topic 715-60,
without regard to liabilities attributable to continuation coverage mandated by
section 4980B of the Code) of the Company and its Subsidiaries is not Material.
(e) The execution and delivery of this Agreement and the issuance and sale of
the 2016 Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.13(e) is
made in reliance upon and subject to the accuracy of such Purchaser's
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the 2016 Notes to be purchased by such Purchaser. 5.14
Private Offering by the Company. Neither the Company nor anyone acting on its
behalf has, directly or indirectly, offered the 2016 Notes or any similar
Securities for sale to, or solicited any offer to buy any of the same from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than 75 other Institutional Investors (as
defined in clause (c) of the definition of such term), each of which has been
offered the 2016 Notes at a private sale for investment. Neither the Company nor
anyone acting on its behalf has taken, or will take, any action that would
subject the issuance or sale of the 2016 Notes to the registration requirements
of Section 5 of the Securities Act or to the registration requirements of any
securities or "blue sky" laws of any applicable jurisdiction. 5.15 Use of
Proceeds; Margin Regulations. The Company will apply the proceeds of the sale of
the 2016 Notes for general corporate purposes, including funding capital
expenditures and investments. No part of the proceeds from the sale of the 2016
Notes hereunder will be used, directly or indirectly, for the purpose of buying
or carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221), or for the purpose of
buying or carrying or trading in any Securities under such circumstances as to
involve the Company in a violation of Regulation X of said Board (12 CFR 224) or
to involve any broker or dealer in a violation of Regulation T of said Board (12
CFR 220). Margin stock does not constitute more than 5% of the value of the
consolidated assets of the Company and its Subsidiaries and the Company does not
have any present intention that margin stock will constitute more than 5% of the
value of such assets. As used in this Section, the terms "margin stock" and
"purpose of buying or carrying" shall have the meanings assigned to them in said
Regulation U. 5.16 Existing Debt; Future Liens. (a) Except as described therein,
Schedule 5.16 sets forth a complete and correct list of all outstanding Debt of
the Company and its Subsidiaries in excess of $10,000,000 or having commitments
in excess thereof as of November 30, 2015 (including descriptions of the
obligors and obligees, principal amounts outstanding, any collateral therefor
and any Guaranties thereof), since which date there has been no DB1/ 84912103.8
11



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree018.jpg]
Material change in the amounts, interest rates, sinking funds, installment
payments or maturities of the Debt of the Company or its Subsidiaries. Neither
the Company nor any Subsidiary is in default and no waiver of default is
currently in effect, in the payment of any principal or interest on any Debt of
the Company or such Subsidiary and no event or condition exists with respect to
any Debt of the Company or any Subsidiary that would permit (or that with notice
or the lapse of time, or both, would permit) one or more Persons to cause such
Debt to become due and payable before its stated maturity or before its
regularly scheduled dates of payment. (b) The aggregate amount of all
outstanding Debt of the Company and its Subsidiaries not set forth on Schedule
5.16 does not exceed $50,000,000. (c) Except as disclosed in Schedule 5.16,
neither the Company nor any Subsidiary has agreed or consented to cause or
permit in the future (upon the happening of a contingency or otherwise) any of
its property, whether now owned or hereafter acquired, to be subject to a Lien
not permitted by Section 10.6. (d) Neither the Company nor any Subsidiary is a
party to, or otherwise subject to any provision contained in, any instrument
evidencing Debt of the Company or such Subsidiary, any agreement relating
thereto or any other agreement (including, but not limited to, its charter or
other organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Debt of the Company, except as specifically
indicated in Schedule 5.16. 5.17 Foreign Assets Control Regulations, etc. (a)
Neither the Company nor any Controlled Entity is (i) a Person whose name appears
on the list of Specially Designated Nationals and Blocked Persons published by
the Office of Foreign Assets Control, United States Department of the Treasury
("OFAC") (an "OFAC Listed Person") (ii) an agent, department, or instrumentality
of, or is otherwise beneficially owned by, controlled by or acting on behalf of,
directly or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program, or (iii) otherwise blocked, subject to sanctions under or engaged in
any activity in violation of other United States economic sanctions, including
but not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act ("CISADA") or any similar law or regulation with respect to Iran
or any other country, the Sudan Accountability and Divestment Act, any OFAC
Sanctions Program, or any economic sanctions regulations administered and
enforced by the United States or any enabling legislation or executive order
relating to any of the foregoing (collectively, "U.S. Economic Sanctions") (each
OFAC Listed Person and each other Person, entity, organization and government of
a country described in clause (i), clause (ii) or clause (iii), a "Blocked
Person"). Neither the Company nor any Controlled Entity has been notified that
its name appears or may in the future appear on a state list of Persons that
engage in investment or other commercial activities in Iran or any other country
that is subject to U.S. Economic Sanctions. DB1/ 84912103.8 12



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree019.jpg]
(b) No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used by the Company or any Controlled Entity, directly or indirectly, (i) in
connection with any investment in, or any transactions or dealings with, any
Blocked Person, or (ii) otherwise in violation of U.S. Economic Sanctions. (c)
Neither the Company nor any Controlled Entity (i) has been found in violation
of, charged with, or convicted of, money laundering, drug trafficking,
terrorist- related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, "Anti-Money Laundering
Laws") or any U.S. Economic Sanctions violations, (ii) to the Company's actual
knowledge after making due inquiry, is under investigation by any Governmental
Authority for possible violation of Anti-Money Laundering Laws or any U.S.
Economic Sanctions violations, (iii) has been assessed civil penalties under any
Anti-Money Laundering Laws or any U.S. Economic Sanctions, or (iv) has had any
of its funds seized or forfeited in an action under any Anti-Money Laundering
Laws. The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable current and future Anti-Money Laundering Laws and U.S.
Economic Sanctions. (d) (1) Neither the Company nor any Controlled Entity (i)
has been charged with, or convicted of bribery or any other anti-corruption
related activity under any applicable law or regulation in a U.S. or any
non-U.S. country or jurisdiction, including but not limited to, the U.S. Foreign
Corrupt Practices Act and the U.K. Bribery Act 2010 (collectively,
"Anti-Corruption Laws"), (ii) to the Company's actual knowledge after making due
inquiry, is under investigation by any U.S. or non-U.S. Governmental Authority
for possible violation of Anti-Corruption Laws, (iii) has been assessed civil or
criminal penalties under any Anti-Corruption Laws or (iv) has been or is the
target of sanctions imposed by the United Nations or the European Union. (2) To
the Company's actual knowledge after making due inquiry, neither the Company nor
any Controlled Entity has, within the last five years, directly or indirectly
offered, promised, given, paid or authorized the offer, promise, giving or
payment of anything of value to a Governmental Official or a commercial
counterparty for the purposes of: (i) influencing any act, decision or failure
to act by such Government Official in his or her official capacity or such
commercial counterparty, (ii) inducing a Governmental Official to do or omit to
do any act in violation of the Governmental Official's lawful duty, or (iii)
inducing a Governmental Official or a commercial counterparty to use his or her
influence with a government or instrumentality to affect any act or decision of
such government or entity; in each case in order to obtain, retain or direct
business or to otherwise secure an improper advantage in violation of any
applicable law or regulation or which would cause any holder to be in violation
of any law or regulation applicable to such holder; and DB1/ 84912103.8 13



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree020.jpg]
(3) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any improper payments, including bribes, to any
Governmental Official or commercial counterparty in order to obtain, retain or
direct business or obtain any improper advantage. The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future Anti-Corruption Laws. 5.18 Status under Certain Statutes. Neither the
Company nor any Subsidiary is subject to regulation under the Investment Company
Act of 1940, as amended, the Public Utility Holding Company Act of 2005, as
amended, the ICC Termination Act of 1995, as amended, or the Federal Power Act,
as amended. 5.19 Environmental Matters. (a) Neither the Company nor any
Subsidiary has knowledge of any claim or has received any notice of any claim,
and no proceeding has been instituted raising any claim against the Company or
any of its Subsidiaries or any of their respective real properties now or
formerly owned, leased or operated by any of them or other assets, alleging any
damage to the environment or violation of any Environmental Laws, except, in
each case, such as could not reasonably be expected to result in a Material
Adverse Effect. (b) Neither the Company nor any Subsidiary has knowledge of any
facts which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
could not reasonably be expected to result in a Material Adverse Effect. (c)
Neither the Company nor any of its Subsidiaries has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them and has not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect. (d) All buildings on all real properties
now owned, leased or operated by the Company or any of its Subsidiaries are in
compliance with applicable Environmental Laws, except where failure to comply
could not reasonably be expected to result in a Material Adverse Effect. 5.20
Solvency. The Company, after giving effect to the transactions contemplated by
this Agreement and the 2016 Notes, will not be engaged in any business or
transaction, or about to engage in any business or transaction, for which the
Company has unreasonably small assets or capital (within the meaning of the
Uniform Fraudulent Transfer Act, the Uniform Fraudulent Conveyance Act rmll
84912101 .8 14



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree021.jpg]
and Section 548 of Title 11 of the United States Code), and the Company does not
have any intent to hinder, delay or defraud any Person to which it is, or will
become, on or after the date of Agreement, indebted to or to incur debts that
would be beyond its ability to pay as they mature. 5.21 Hostile Tender Offers.
None of the proceeds of the sale of any 2016 Note will be used to finance a
Hostile Tender Offer. 5.22 Ranking of 2016 Notes. The Company's obligations
under the 2016 Notes and this Agreement will, upon issuance of the 2016 Notes,
rank at least pari passu, without preference or priority, with all of its other
outstanding unsecured and unsubordinated obligations, except for those
obligations that are, or are liable to be, mandatorily preferred by law. 6.
REPRESENTATIONS OF THE PURCHASER. 6.1 Purchase for Investment. Each Purchaser
severally represents that (a) it is an "accredited investor" under Rule 501(a)
of Regulation D under the Securities Act and (b) it is purchasing the Notes for
its own account or for one or more separate accounts maintained by such
Purchaser or for the account of one or more pension or trust funds and not with
a view to the distribution thereof, provided that the disposition of such
Purchaser's or their property shall at all times be within such Purchaser's or
their control. Each Purchaser understands that the Notes have not been
registered under the Securities Act and may be resold only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes. 6.2 Source of Funds. Each Purchaser
severally represents that at least one of the following statements is an
accurate representation as to each source of funds (a "Source") to be used by
such Purchaser to pay the purchase price of the Notes to be purchased by such
Purchaser hereunder: (a) the Source is an "insurance company general account"
(as the term is defined in the United States Department of Labor's Prohibited
Transaction Exemption ("PTE") 95-60) in respect of which the reserves and
liabilities (as defined by the annual statement for life insurance companies
approved by the NAIC (the "NAIC Annual Statement")) for the general account
contract(s) held by or on behalf of any employee benefit plan together with the
amount of the reserves and liabilities for the general account contract(s) held
by or on behalf of any other employee benefit plans maintained by the same
employer (or affiliate thereof as defined in PTE 95-60) or by the same employee
organization in the general account do not exceed 10% of the total reserves and
liabilities of the general account (exclusive of separate account liabilities)
plus surplus as set forth in the NAIC Annual Statement filed with such
Purchaser's state of domicile; or DB1/ 84912103.8 15



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree022.jpg]
(b) the Source is a separate account that is maintained solely in connection
with such Purchaser's fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or (c) the Source is either (i)
an insurance company pooled separate account, within the meaning of PTE 90-1 or
(ii) a bank collective investment fund, within the meaning of the PTE 91-38 and,
except as disclosed by such Purchaser to the Company in writing pursuant to this
clause (c), no employee benefit plan or group of plans maintained by the same
employer or employee organization beneficially owns more than 10% of all assets
allocated to such pooled separate account or collective investment fund; or (d)
the Source constitutes assets of an "investment fund" (within the meaning of
Part VI of PTE 84-14 (the "QPAM Exemption")) managed by a "qualified
professional asset manager" or "QPAM" (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan's assets that are managed by QPAM in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, represent more than 20% of
the total client assets managed by such QPAM, the conditions of Part I(c) and
(g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be "related" within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or (e) the Source constitutes assets of a "plan(s)" (within the meaning of Part
IV(h) of PTE 96-23 (the "INHAM Exemption")) managed by an "in-house asset
manager" or "INHAM" (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of "control" in Part IV(d) of the INHAM Exemption) owns a 10% or
more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or (f) the
Source is a governmental plan; or (g) the Source is one or more employee benefit
plans, or a separate account or trust fund comprised of one or more employee
benefit plans, each of which has been DB1/ 84912103.8 16



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree023.jpg]
identified to the Company in writing pursuant to this clause (g); or (h) the
Source does not include assets of any employee benefit plan, other than a plan
exempt from the coverage of ERISA. As used in this Section 6.2, the terms
"employee benefit plan", "governmental plan" and "separate account" shall have
the respective meanings assigned to such terms in section 3 of ERISA. 7.
INFORMATION AS TO COMPANY. 7.1 Financial and Business Information. The Company
shall deliver to each Purchaser and each holder of a Note that is an
Institutional Investor: (a) Quarterly Statements -- within 60 days (or such
shorter period as is the earlier of (x) 15 days greater than the period
applicable to the filing of the Company's Quarterly Report on Form 10-Q (the
"Form 10-Q") with the SEC regardless of whether the Company is subject to the
filing requirements thereof and (y) the date by which such financial statements
are required to be delivered under any Material Credit Facility or the date on
which such corresponding financial statements are delivered under any Material
Credit Facility if such delivery occurs earlier than such required delivery
date) after the end of each quarterly fiscal period in each fiscal year of the
Company (other than the last quarterly fiscal period of each such fiscal year),
duplicate copies of, (i) a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such quarter, and (ii) consolidated statements of
income and cash flows of the Company and its Subsidiaries, for such quarter and
(in the case of the second and third quarters) for the portion of the fiscal
year ending with such quarter, setting forth in each case in comparative form
the figures for the corresponding periods in the previous fiscal year, all in
reasonable detail, prepared in accordance with GAAP applicable to quarterly
financial statements generally, and certified by a Senior Financial Officer as
fairly presenting, in all material respects, the financial position of the
companies being reported on and their results of operations and cash flows,
subject to changes resulting from year-end adjustments, provided that delivery
within the time period specified above of copies of the Company's Form 10-Q
prepared in compliance with the requirements therefor and filed with the SEC
shall be deemed to satisfy the requirements of this Section 7.1(a); (b) Annual
Statements -- within 120 days (or such shorter period as is the earlier of (x)
15 days greater than the period applicable to the filing of the Company's Annual
Report on Form 10-K (the "Form 10-K") with the SEC regardless of whether the
Company is subject to the filing requirements thereof and (y) the date by which
such financial statements are required to be delivered under any Material Credit
Facility or the date on which such corresponding financial statements are
delivered under any Material DB1/ 84912103.8 17



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree024.jpg]
Credit Facility if such delivery occurs earlier than such required delivery
date) after the end of each fiscal year of the Company, duplicate copies of, (i)
consolidated and consolidating balance sheets of the Company and its
Subsidiaries, as at the end of such year, and (ii) consolidated and
consolidating statements of income and cash flows and a consolidated statement
of members' equity of the Company and its Subsidiaries, for such year, setting
forth in each case, in comparative form, the figures for the previous fiscal
year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a "going concern" or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent certified
public accountants of recognized national standing, which opinion shall state
that such financial statements present fairly, in all material respects, the
financial position of the companies being reported upon and their results of
operations and cash flows and have been prepared in conformity with GAAP, and
that the examination of such accountants in connection with such financial
statements has been made in accordance with generally accepted auditing
standards, and that such audit provides a reasonable basis for such opinion in
the circumstances; provided that the delivery within the time period specified
above of the Company's Form 10-K for such fiscal year (together with the
Company's annual report to members, if any, prepared pursuant to Rule 14a-3
under the Exchange Act) prepared in accordance with the requirements therefor
and filed with the SEC shall be deemed to satisfy the requirements of this
Section 7.1(b); (c) SEC and Other Reports -- promptly upon their becoming
available, one copy of (i) each financial statement, report, notice or proxy
statement sent by the Company or any Subsidiary to its principal lending banks
as a whole (excluding information sent to such banks in the ordinary course of
administration of a bank facility, such as information relating to pricing and
borrowing availability) or to its public Securities holders generally, and (ii)
each regular or periodic report, each registration statement (without exhibits
except as expressly requested by such holder), and each prospectus and all
amendments thereto filed by the Company or any Subsidiary with the SEC and of
all press releases and other statements made available generally by the Company
or any Subsidiary to the public concerning developments that are Material; (d)
Notice of Default or Event of Default -- promptly, and in any event within five
days after a Responsible Officer becoming aware of the existence of any Default
or Event of Default or that any Person has given any notice or taken any action
with respect to a claimed default hereunder or that any Person has given any
notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto; (e) ERISA Matters -- promptly, and in any event within
five days after a DB1/ 84912103.8 18



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree025.jpg]
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto: (i) with respect to any
Plan, any reportable event, as defined in section 4043(b) of ERISA and the
regulations thereunder, for which notice thereof has not been waived pursuant to
such regulations as in effect on the date hereof; or (ii) the taking by the PBGC
of steps to institute, or the threatening by the PBGC of the institution of,
proceedings under section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan, or the receipt by the Company
or any ERISA Affiliate of a notice from a Multiemployer Plan that such action
has been taken by the PBGC with respect to such Multiemployer Plan; or (iii) any
event, transaction or condition that could result in the incurrence of any
liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect; (f) Notices from
Governmental Authority -- promptly, and in any event within 30 days of receipt
thereof, copies of any notice to the Company or any Subsidiary from any
Governmental Authority relating to any order, ruling, statute or other law or
regulation that could reasonably be expected to have a Material Adverse Effect;
and (g) Requested Information -- with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any Purchaser or a
holder of a Note; and (h) Information Required by Rule 144A — with reasonable
promptness, upon the request of any Purchaser or a holder of a Note, such
financial and other information as such holder may reasonably determine to be
necessary in order to permit compliance with the information requirements of
Rule 144A under the Securities Act in connection with the resale of Notes,
except at such times as the Company is subject to and in compliance with the
reporting requirements of section 13 or 15(d) of the Exchange Act. 7.2 Officer's
Certificate. Each set of financial statements delivered to a Purchaser or a
holder of a Note pursuant to Section 7.1(a) or Section 7.1(b) shall be
accompanied by a certificate of a Senior Financial Officer setting forth: DB1/
84912103.8 19



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree026.jpg]
(a) Covenant Compliance -- the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Sections 10.3 through and including 10.5, Section 10.7 hereof,
inclusive, and each Incorporated Provision, if applicable, during the quarterly
or annual period covered by the statements then being furnished (including with
respect to each such Section, where applicable, the calculations of the maximum
or minimum amount, ratio or percentage, as the case may be, permissible under
the terms of such Sections, and the calculation of the amount, ratio or
percentage then in existence). In the event that the Company or any Subsidiary
has made an election to measure any financial liability using fair value (which
election is being disregarded for purposes of determining compliance with this
Agreement pursuant to Section 22.3) as to the period covered by any such
financial statement, such Senior Financial Officer's certificate as to such
period shall include a reconciliation from GAAP with respect to such election;
and (b) Event of Default -- a statement that such officer has reviewed the
relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Company and its
Subsidiaries from the beginning of the quarterly or annual period covered by the
statements then being furnished to the date of the certificate and that such
review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists (including, without limitation, any
such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto. 7.3 Inspection. The Company shall permit
the representatives of each Purchaser and each holder of a Note that is an
Institutional Investor: (a) No Default -- if no Default or Event of Default then
exists, at the expense of such Purchaser or such holder and upon reasonable
prior notice to the Company, to visit the principal executive office of the
Company or any Subsidiary, to discuss the affairs, finances and accounts of the
Company and its Subsidiaries with the Company's officers, and (with the consent
of the Company, which consent will not be unreasonably withheld) its independent
public accountants, and (with the consent of the Company, which consent will not
be unreasonably withheld) to visit the other offices and properties of the
Company and each Subsidiary, all at such reasonable times and as often as may be
reasonably requested in writing; and (b) Default -- if a Default or Event of
Default then exists, at the expense of the Company to visit and inspect any of
the offices or properties of the Company or any Subsidiary, to examine all their
respective books of account, records, reports and other papers, to make copies
and extracts therefrom, and to discuss their respective affairs, finances and
accounts with their respective officers and independent public accountants (and
by this provision the Company authorizes said accountants to discuss the
affairs, DB1/ 84912103.8 20



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree027.jpg]
finances and accounts of the Company and its Subsidiaries), all at such times
and as often as may be requested. 7.4 Electronic Delivery. Financial statements,
opinions of independent certified public accountants, other information and
Officer's Certificates that are required to be delivered by the Company pursuant
to Sections 7.1(a), (b) or (c) and Section 7.2 shall be deemed to have been
delivered if the Company satisfies any of the following requirements with
respect thereto: (a) (i) such financial statements satisfying the requirements
of Section 7.1(a) or (b) and related Officer's Certificate satisfying the
requirements of Section 7.2 or (ii) such information required to be delivered
pursuant Section 7.1(c), in either case, are delivered to each Purchaser and
holder of a Note by e-mail; (b) the Company shall have timely filed such Form
10—Q, Form 10—K or other information satisfying the requirements of Section
7.1(a), Section 7.1(b) or Section 7.1(c), as the case may be, with the SEC on
EDGAR and shall have made such form, such other information and the related
Officer's Certificate satisfying the requirements of Section 7.2 available on
its home page on the internet, which is located at http://www.chsinc.com as of
the date of this Agreement; or (c) (i) such financial statements satisfying the
requirements of Section 7.1(a) or Section 7.1(b) and related Officer's
Certificate(s) satisfying the requirements of Section 7.2 or (ii) such
information required to be delivered pursuant to Section 7.1(c), in either case,
are timely posted by or on behalf of the Company on IntraLinks or on any other
similar website to which each Purchaser and each holder of Notes has free
access; provided however, that in the case of any of clauses (b) or (c), the
Company shall have given each Purchaser and each holder of a Note prior written
notice, which may be by e-mail or in accordance with Section 18, of such posting
or filing in connection with each delivery. 8. INTEREST; PAYMENT OF THE NOTES.
8.1 Interest Payments. Interest on the 2016 Notes shall accrue on the unpaid
principal balance of the 2016 Notes at the rates and shall be computed on the
basis as described in the applicable 2016 Note. Interest shall be due and
payable as provided in the 2016 Notes. 8.2 Offer to Pay Notes Upon Change in
Control. (a) Notice and Offer. The Company will not take any action that
consummates or finalizes a Change in Control unless at least thirty (30) days
prior to such action it shall have given to each holder of the Notes written
notice of such impending Change in Control. The Company will, within five (5)
Business Days after any Responsible Officer has knowledge of the occurrence of
any Change in Control, give written notice of such Change in Control to each
holder of Notes in the manner set forth DB1/ 84912103.8 "1



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree028.jpg]
in Section 18. If a Change in Control has occurred, such written notice shall
contain, and shall constitute an irrevocable offer to prepay all or (at such
holder's option) any portion of the Notes held by such holder on a date
specified in such notice (the "Proposed Prepayment Date") that is not less than
thirty (30) days and not more than sixty (60) days after the date of such
notice. If the Proposed Prepayment Date shall not be specified in such notice,
the Proposed Prepayment Date shall be the 30th day after the date such notice
shall have been sent by the Company. In no event will the Company take any
action to consummate or finalize a Change in Control unless the Company has
given the notice required by this Section 8.2(a) and, contemporaneously with
such action, the Company prepays all Notes required to be prepaid in accordance
with Section 8.2(b) hereof. (b) Acceptance and Payment. A holder of Notes may
accept the offer to prepay made pursuant to Section 8.2(a) by causing a notice
of acceptance of such offered prepayment (specifying in such notice the amount
of Notes with respect to which such acceptance applies) to be delivered to the
Company prior to the Proposed Prepayment Date (it being understood that the
failure by a holder to respond to such written offer of prepayment prior to the
Proposed Prepayment Date shall be deemed to constitute a rejection of such offer
with respect to all Notes held by such holder). If so accepted, such offered
prepayment shall be due and payable on the Proposed Prepayment Date. Such
offered prepayment shall be made at 100% of the principal amount of such Notes
so prepaid, plus interest on all such Notes accrued to the Proposed Prepayment
Date. If the Company shall at any time receive an acceptance of an offer to
prepay Notes pursuant to this Section 8.2(b) from some, but not all of, the
holders of the Notes, then the Company will, within two (2) Business Days after
the receipt of such acceptance, give written notice of such acceptance to each
other holder of the Notes. (c) Officer's Certificate. Each offer to prepay the
Notes pursuant to this Section 8.2 shall be accompanied by a certificate,
executed by a Responsible Officer of the Company and dated the date of such
offer, specifying: (i) the Proposed Prepayment Date; (ii) that such payment is
to be made pursuant to the provisions of this Section 8.2; (iii) the outstanding
principal amount as of the Proposed Prepayment Date of each Note offered to be
prepaid; (iv) the unpaid interest that would be due on each such Note offered to
be prepaid, accrued to the date fixed for payment; (v) that the conditions of
this Section 8.2 have been fulfilled; and (vi) in reasonable detail, the nature
and date or proposed date of the Change in Control. 8.3 Optional Prepayments
with Make-Whole Amount. DB1/ 84912103.8 22



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree029.jpg]
The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes, in integral multiples of
$1,000,000 and in a minimum amount of $5,000,000, at 100% of the principal
amount so prepaid, plus interest thereon to the prepayment date and the
Make-Whole Amount determined for the prepayment date with respect to such
principal amount. The Company will give each holder of Notes written notice of
each optional prepayment under this Section 8.3 not less than ten (10) Business
Days and not more than sixty (60) days prior to the date fixed for such
prepayment. Each such notice shall specify such prepayment date (which shall be
a Business Day), the aggregate principal amount of the Notes to be prepaid on
such date, the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 8.4), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make-Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation. Two (2) Business Days prior to such prepayment,
the Company shall deliver to each holder of Notes a certificate of a Senior
Financial Officer specifying the calculation of such Make-Whole Amount as of the
specified prepayment date. 8.4 Allocation of Partial Prepayments. In the case of
each partial prepayment of the Notes pursuant to Section 8.3, the principal
amount of the Notes to be prepaid shall be allocated among all of the Notes at
the time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof not theretofore called for prepayment, without
regard to the Series of Notes. 8.5 Maturity; Surrender, etc. In the case of each
prepayment of Notes pursuant to this Section 8, the principal amount of each
Note to be prepaid shall mature and become due and payable on the date fixed for
such prepayment, together with interest on such principal amount accrued to such
date and, in the case of any such prepayment pursuant to Section 8.3, the
applicable Make-Whole Amount, if any. From and after such date, unless the
Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Company and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note. 8.6
Purchase of Notes. The Company will not and will not permit any Affiliate to
purchase, redeem, prepay or otherwise acquire, directly or indirectly, any of
the outstanding Notes except upon the payment or prepayment of the Notes in
accordance with the terms of this Agreement and the Notes or (b) pursuant to a
written offer to purchase made by the Company or an Affiliate pro rata to the
holders of the Notes outstanding upon the same terms and conditions. Any such
offer shall provide each holder with sufficient information to enable it to make
an informed decision with respect to such offer, and shall remain open for at
least 15 Business Days. If the holders of more than 33'A% of the principal
amount of the Notes then outstanding accept such offer, the DB1; 84912103.8 23



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree030.jpg]
Company shall promptly notify the remaining holders of such fact and the
expiration date for the acceptance by holders of Notes of such offer shall be
extended by the number of days necessary to give each such remaining holder at
least 10 Business Days from its receipt of such notice to accept such offer. The
Company will promptly cancel all Notes acquired by it or any Affiliate pursuant
to any payment, prepayment or purchase of Notes pursuant to any provision of
this Agreement and no Notes may be issued in substitution or exchange for any
such Notes. 8.7 Make-Whole Amount. The term "Make-Whole Amount" means, with
respect to any Note of any Series, an amount equal to the excess, if any, of the
Discounted Value of the Remaining Scheduled Payments with respect to the Called
Principal of such Note of such Series over the amount of such Called Principal,
provided that the Make-Whole Amount may in no event be less than zero. For the
purposes of determining the Make-Whole Amount, the following terms have the
following meanings: "Called Principal" means, with respect to any Note of any
Series, the principal of such Note that is to be prepaid pursuant to Section
8.3, or has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires. "Discounted Value" means, with respect to
the Called Principal of any Note of any Series, the amount obtained by
discounting all Remaining Scheduled Payments with respect to such Called
Principal from their respective scheduled due dates to the Settlement Date with
respect to such Called Principal, in accordance with accepted financial practice
and at a discount factor (applied on the same periodic basis as that on which
interest on such Series of Notes is payable) equal to the Reinvestment Yield
with respect to such Called Principal. "Reinvestment Yield" means, with respect
to the Called Principal of any Note of any Series, 0.50% plus the yield to
maturity calculated by using (i) the yields reported, as of 10:00 A.M. (New York
City time) on the second Business Day preceding the Settlement Date on screen
"PX 1" on the Bloomberg Financial Market Service (or such other display on the
Bloomberg Financial Market Service as may be agreed upon by the Company and the
Required Holders having the same information if "PX-1" is replaced by Bloomberg
Financial Market Service) for the most recently issued, actively traded, on-
the-run benchmark U.S. Treasury securities, having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date or
(ii) if such yields are not reported as of such time or the yields reported as
of such time are not ascertainable, (including by way of interpolation), the
Treasury Constant Maturity Series Yields reported, for the latest day for which
such yields have been so reported as of the second Business Day preceding the
Settlement Date, in Federal Reserve Statistical Release H.15 (519) (or any
comparable successor publication) for the most recently issued actively traded
on-the-run U.S. Treasury securities having a constant maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. In
either case, the yield will be determined using the applicable screen or report
as determined above, if necessary, by (a) converting U.S. Treasury bill
quotations to bond equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly on a DBI/ 84912103.8 24



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree031.jpg]
straight line basis between (1) the applicable most recently issued actively
traded on-the- run U.S. Treasury security with the maturity closest to and
greater than the Remaining Average Life and (2) the applicable most recently
issued actively traded on-the-run U.S. Treasury security with the maturity
closest to and less than the Remaining Average Life. The Reinvestment Yield
shall be rounded to the number of decimal places as appears in the interest rate
of the applicable Series of Note. "Remaining Average Life" means, with respect
to any Called Principal of any Series of Notes, the number of years obtained by
dividing (a) such Called Principal into (b) the sum of the products obtained by
multiplying (i) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (ii) the number of years, computed on the
basis of a 360-day year composed of twelve 30-day months and calculated to two
decimal places, that will elapse between the Settlement Date with respect to
such Called Principal and the scheduled due date of such Remaining Scheduled
Payment. "Remaining Scheduled Payments" means, with respect to the Called
Principal of any Note of any Series, all payments of such Called Principal and
interest thereon that would be due after the Settlement Date with respect to
such Called Principal if no payment of such Called Principal were made prior to
its scheduled due date, provided that if such Settlement Date is not a date on
which interest payments are due to be made under the terms of the Notes of such
Series, then the amount of the next succeeding scheduled interest payment will
be reduced by the amount of interest accrued to such Settlement Date and
required to be paid on such Settlement Date pursuant to Section 8.3 or 12.1.
"Settlement Date" means, with respect to the Called Principal of any Note of any
Series, the date on which such Called Principal is to be prepaid pursuant to
Section 8.3, or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires. 9. AFFIRMATIVE COVENANTS.
From the date of this Agreement until the Closing and thereafter, so long as any
of the Notes are outstanding, the Company covenants that: 9.1 Compliance with
Laws. The Company will and will cause each of its Subsidiaries to comply with
all laws, ordinances or governmental rules or regulations to which each of them
is subject, including, without limitation, ERISA, Environmental Laws, the USA
PATRIOT Act and the other laws and regulations that are referred to in Section
5.17, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, DB1/ 84912103.8 25



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree032.jpg]
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. 9.2 Insurance. The Company will and will cause each of its
Subsidiaries to maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated; provided, however, the Company may, to the extent
permitted by law, provide for appropriate self-insurance with respect to
workers' compensation. 9.3 Maintenance of Properties. The Company will and will
cause each of its Subsidiaries to maintain and keep, or cause to be maintained
and kept, their respective properties in good repair, working order and
condition (other than ordinary wear and tear), so that the business carried on
in connection therewith may be properly conducted at all times, provided that
this Section shall not prevent the Company or any Subsidiary from discontinuing
the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. 9.4 Payment of Taxes
and Claims. The Company will and will cause each of its Subsidiaries to file all
tax returns required to be filed in any jurisdiction and to pay and discharge
all taxes shown to be due and payable on such returns and all other taxes,
assessments, governmental charges, or levies imposed on them or any of their
properties, assets, income or franchises, and to pay and discharge all amounts
payable for work, labor and materials, in each case to the extent such taxes,
assessments, charges, levies and amounts have become due and payable and before
they have become delinquent and all claims for which sums have become due and
payable that have or might become a Lien on properties or assets of the Company
or any Subsidiary, provided that neither the Company nor any Subsidiary need pay
any such tax, assessment, charge, levy or amount payable if (a) the amount,
applicability or validity thereof is being actively contested by the Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and the Company or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary or (b) the
nonpayment of all such taxes, assessments, charges, levies and amounts payable
in the aggregate could not reasonably be expected to have a Material Adverse
Effect. 9.5 Corporate Existence, etc. Subject to Section 10.2, the Company will
at all times preserve and keep in full force and effect its corporate existence
and will at all times preserve and keep in full force and effect the corporate
existence of each of its Subsidiaries, except to the extent that, with respect
to DB1/ 84912103.8 26



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree033.jpg]
Subsidiaries, in the good faith judgment of the Company, the failure to do so
could not reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect. The Company will at all times preserve and keep in full
force and effect all certificates of convenience and necessity, rights and
franchises, licenses, permits, operating rights and other authorization from any
Governmental Authorities as are necessary for the ownership, operation and
maintenance of its and its Subsidiaries' respective businesses and properties,
unless the termination of or failure to preserve and keep in full force and
effect such right, certificate or franchise, license, permit, operating right or
other authorization would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect. 9.6 Pari Passu. The Company
covenants that all Debt owing under the Notes and under this Agreement will rank
at least pari passu with all its other present and future unsecured Senior Debt.
9.7 Most Favored Lender. (a) If at any time (including as in effect on the date
of this Agreement) any Material Credit Facility shall include any Financial
Covenant, any event of default (whether set forth as a undertaking, event of
default, prepayment event or other such provision) or prepayment right not set
forth herein or that would be more beneficial to the holders of the Notes than
any analogous provision contained in this Agreement (any such Financial
Covenant, event of default or prepayment right, an "Additional Provision"), then
the Company shall provide (i) with respect to any Additional Provision in effect
on the date of Closing, the information required to be provided with respect to
such Additional Provisions in the Officer's Certificate required to be delivered
to the Purchasers pursuant to Section 4.3(a) and (ii) with respect to any
Additional Provision in effect after the date of Closing, a Most Favored Lender
Notice to the holders of the Notes. Thereupon, unless waived in writing by the
Required Holders within thirty (30) days of receipt of such Most Favored Lender
Notice by the holders of the Notes, such Additional Provision (and any related
definitions) shall be deemed automatically incorporated by reference into this
Agreement, mutatis mutandis (including any grace period, if applicable, with
respect thereto), as if set forth fully herein, without any further action
required on the part of any Person, effective as of the date when such
Additional Provision became effective under such Material Credit Facility.
Thereafter upon the request of any holder of a Note, the Company shall enter
into any additional agreement or amendment to this Agreement reasonably
requested by such holder evidencing any of the foregoing. As used herein, "Most
Favored Lender Notice" means, in respect of any Additional Provision, a written
notice, which may be by e-mail, to each of the holders of the Notes delivered
promptly, and in any event within ten (10) Business Days after the inclusion of
such Additional Provision in any Material Credit Facility (including by way of
amendment or other modification of any existing provision thereof), by a Senior
Financial Officer of the Company referring to the provisions of this Section 9.7
and setting forth a description of such Additional Provision (including any
defined terms used therein) and related explanatory calculations, as applicable.
(b) So long as no Default or Event of Default has occurred and is continuing
DBI/ 84912103.8 27



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree034.jpg]
on the date on which any Additional Provision is amended or modified in the
relevant Material Credit Facility such that such Additional Provision is less
restrictive on the Company, any Additional Provision is removed from such
Material Credit Facility or such Material Credit Facility shall be terminated,
any Additional Provision incorporated into this Agreement pursuant to this
Section 9.7: (x) shall be deemed amended, modified or removed as a result of any
amendment, modification or removal of such Additional Provision under such
Material Credit Facility and (y) shall be deemed deleted from this Agreement at
such time as such Material Credit Facility shall be terminated and no amounts
shall be outstanding thereunder; provided, that, (i) other than as provided in
Section 17, this Agreement shall not be amended to delete any covenant,
undertaking, event of default, restriction or other provision included in this
Agreement (other than by operation of Section 9.7(a)) or to make any such
provision less restrictive on the Company and its Subsidiaries; and (ii) if any
lender or agent under such Material Credit Facility is paid any remuneration as
consideration for any amendment, modification or removal of such Additional
Provision under such Material Credit Facility, then such remuneration shall be
concurrently paid, on the same equivalent terms, ratably to each holder of the
Notes then outstanding. (c) The breach of any Additional Provision incorporated
into this Agreement pursuant to this Section 9.7 shall constitute an Event of
Default and the period of grace (if any) applicable to the breach of such
Additional Provision in such Material Credit Facility shall apply hereunder.
Certificates delivered to the holders of Notes pursuant to Section 7.2 shall
include the information (including detailed calculations) required in order to
establish whether the Company was in compliance during the time that any such
Additional Provision was added and thereafter and during the interim or annual
period covered by the applicable financial statements described in Sections
7.1(a) and 7.1(b) with each such Additional Provision incorporated into this
Agreement pursuant to this Section 9.7. Although it will not be a Default or an
Event of Default if the Company fails to comply with any provision of Section 9
on or after the date of this Agreement and prior to the Closing, if such a
failure occurs, then any of the Purchasers may elect not to purchase the Notes
on the date of Closing that is specified in Section 3. 10. NEGATIVE COVENANTS.
From the date of this Agreement until the Closing and thereafter, so long as any
of the Notes are outstanding, the Company covenants that: 10.1 Transactions with
Affiliates. The Company will not, and will not permit any Subsidiary to, enter
into directly or indirectly any transaction or Material group of related
transactions (including, without limitation, the purchase, lease, sale or
exchange of properties of any kind or the rendering of any service) DB1/
84912103.8 28



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree035.jpg]
with any Affiliate, except in the ordinary course and pursuant to the reasonable
requirements of the Company's or such Subsidiary's business and upon fair and
reasonable terms no less favorable to the Company or such Subsidiary than would
be obtainable in a comparable arm's- length transaction with a Person not an
Affiliate. 10.2 Merger, Consolidation, etc. The Company will not, and will not
permit any Subsidiary to, directly or indirectly, consolidate with, or merge
into, any other Person or permit any other Person to consolidate with, or merge
into, it, or convey, transfer or lease all or substantially all of its assets in
a single transaction or series of transactions to any Person, except that: (a)
any Subsidiary may consolidate with, or merge into, the Company or any
Wholly-Owned Subsidiary if the Company or such Wholly-Owned Subsidiary is the
surviving corporation; (b) any Subsidiary (other than a Subsidiary which
guarantees the obligations of the Company hereunder) may consolidate with, or
merge into, any joint venture entity, of which the Company or any Subsidiary of
the Company holds an ownership interest and shares in the earnings; provided
that the terms of any such consolidation or merger and the division of the joint
venture's earnings, when viewed as a whole, can be reasonably expected to
generate the same or greater book earnings and cash flow for the Company or
Subsidiary of the Company as would be generated absent such consolidation or
merger; (c) the Company may consolidate with, or merge into, any other Person,
or permit any other Person to consolidate with, or merge into, it, if (i) the
successor formed by such consolidation or the survivor of such merger (the
"Surviving Corporation"), is a solvent corporation organized under the laws of
the United States of America or any State thereof (including the District of
Columbia), (ii) if the Company is not the Surviving Corporation, (A) the
Surviving Corporation shall have executed and delivered to each holder of the
Notes its written assumption of the due and punctual performance and payment of
each covenant and condition of the Company in this Agreement and the Notes,
which assumption shall be in form and substance approved in writing by the
Required Holders, and (B) the Company shall have caused to be delivered to each
holder of the Notes an opinion of nationally recognized independent counsel, or
other independent counsel reasonably satisfactory to the Required Holders, to
the effect that all agreements or instruments effecting such assumption are
enforceable in accordance with their terms and comply with the terms hereof, and
(iii) immediately after giving effect to such transaction, (A) no Default or
Event of Default shall exist, and DB1/ 84912103.8 29



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree036.jpg]
(B) the Surviving Corporation and its Subsidiaries are permitted to incur at
least $1.00 of additional Priority Debt under the provisions of Section 10.5,
and (d) CHS Capital may transfer CHS Capital Loan Assets to a Wholly-Owned
Subsidiary in the ordinary course of business. No such conveyance, transfer or
lease of all or substantially all of the assets of the Company or any Subsidiary
which guarantees the obligations of the Company hereunder shall have the effect
of releasing the Company, any such Subsidiary or any successor corporation or
limited liability company that shall theretofore have become such in the manner
prescribed in this Section 10.2 from its liability under this Agreement or the
Notes or any Subsidiary guarantee provided by such Subsidiary under Section
10.5. 10.3 Consolidated Funded Debt to Consolidated Cash Flow. The Company will
not permit the ratio (the "Leverage Ratio") for any fiscal period of (a)
Consolidated Funded Debt determined as of the end of each fiscal quarter to (b)
Consolidated Cash Flow for the period of four fiscal quarters ending on such
date to exceed 3.50 to 1.00. 10.4 Adjusted Consolidated Funded Debt to
Consolidated Net Worth. The Company shall not permit the ratio of (a) Adjusted
Consolidated Funded Debt determined as of the end of each fiscal quarter to (b)
Consolidated Net Worth determined as of such date to exceed .80 to 1.00. 10.5
Priority Debt. (a) The Company covenants that it will not, and will not permit
any of its Subsidiaries to, directly or indirectly, create, issue, incur, assume
or permit to exist any Priority Debt if the aggregate outstanding principal
amount of all Priority Debt would exceed 20% of Consolidated Net Worth. (b) The
Company will not at any time permit any Subsidiary to guaranty, become a
co-borrower or otherwise become obligated in respect of any Debt owing under any
Material Credit Facility unless contemporaneously such Subsidiary guaranties, or
becomes similarly obligated in respect of, the Notes, in each case pursuant to
documentation in form and substance reasonably satisfactory to the Required
Holders. 10.6 Liens. The Company will not, and will not permit any of its
Subsidiaries to, directly or indirectly create, incur, assume or suffer to be
created, incurred or assumed or to exist (upon the happening of a contingency or
otherwise), any Lien on or with respect to any property of the Company or any
such Subsidiary, whether now owned or held or hereafter acquired (unless
provision is made whereby the Notes will be equally and ratably secured with any
and all other obligations thereby secured as provided in the last paragraph of
this Section 10.6), except: DB1/ 84912103.8 30



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree037.jpg]
(a) Liens for taxes, assessments or other governmental charges or levies
securing obligations not overdue, or if overdue, being actively contested in
good faith by appropriate proceedings that will prevent the forfeiture or sale
of any property, provided that adequate reserves are established in accordance
on the books of the Company or a Subsidiary of the Company in accordance with
GAAP; (b) attachment, judgment and other similar Liens arising in connection
with court proceedings, provided the execution or other enforcement of such
Lien(s) is effectively stayed and the claims secured thereby are being actively
contested in good faith in such manner that the property subject to such Lien(s)
is not subject to forfeiture or sale, and further provided that adequate
reserves are established on the books of the Company or a Subsidiary of the
Company in accordance with GAAP; (c) Liens incidental to the normal conduct of
the business of the Company or a Subsidiary of the Company or to the ownership
by the Company or a Subsidiary of its property which were not incurred in
connection with the borrowing of money or the obtaining of credit or advances
and which do not in the aggregate materially detract from the value of the
property of the Company or any Subsidiary of the Company for the purpose of such
business or materially impair the use thereof in the operation of the business
of the Company or any Subsidiary of the Company, including, without limitation,
Liens (i) in connection with workers' compensation, unemployment insurance,
social security and other like laws, (ii) to secure (or to obtain letters of
credit that secure) the performance of tenders, statutory obligations, surety
and performance bonds (of a type other than set forth in Section 10.6(b)), bids,
leases (other than Capital Leases), purchase, construction or sales contracts
and other similar obligations, in each case not incurred or made in connection
with the borrowing of money, the obtaining of advances or credit or the payment
of the deferred purchase price of property, (iii) to secure the claims or
demands of materialmen, mechanics, carriers, warehousemen, vendors, repairmen,
landlords, lessors and other like Persons, arising in the ordinary course of
business, and (iv) in the nature of reservations, exceptions, encroachments,
easements, rights-of-way, covenants, conditions, restrictions, leases and other
similar title exceptions or encumbrances affecting real property; provided that
any amounts secured by such Liens are not yet due and payable. (d) Liens
existing as of the date of this Agreement securing Debt and set forth on
Schedule 5.16 hereto; (e) any Lien renewing, extending or refunding any Lien
permitted by clause (d) of this Section 10.6, provided that (i) the principal
amount of the Debt secured by DB1/ 84912103.8 31



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree038.jpg]
such Lien immediately prior to such extension, renewal or refunding is not
increased or the maturity thereof reduced, (ii) such Lien is not extended to any
other property, and (iii) immediately after such extension, renewal or refunding
no Default or Event of Default would exist; (f) Liens on property of the Company
or any of its Subsidiaries securing Debt owing to the Company or to any of its
Wholly-Owned Subsidiaries; (g) any Lien created to secure all or any part of the
purchase price or cost of construction, or to secure Debt incurred or assumed to
pay all or a part of the purchase price or cost of construction, of any property
(or any improvement thereon) acquired or constructed by the Company or a
Subsidiary of the Company after the date of this Agreement, provided that (i) no
such Lien shall extend to or cover any property other than the property (or
improvement thereon) being acquired or constructed or rights relating solely to
such item or items of property (or improvement thereon), (ii) the principal
amount of Debt secured by any such Lien shall at no time exceed an amount equal
to the lesser of (A) the cost to the Company or such Subsidiary of the property
(or improvement thereon) being acquired or constructed or (B) the Fair Market
Value (as determined in good faith by the Company) of such property, determined
at the time of such acquisition or at the time of substantial completion of such
construction, and (iii) such Lien shall be created contemporaneously with, or
within 180 days after, the acquisition or completion of construction of such
property (or improvement thereon); (h) any Lien existing on property acquired by
the Company or any Subsidiary of the Company at the time such property is so
acquired (whether or not the Debt secured thereby is assumed by the Company or
such Subsidiary) or any Lien existing on property of a Person immediately prior
to the time such Person is merged into or consolidated with the Company or any
Subsidiary of the Company, provided that (i) no such Lien shall have been
created or assumed in contemplation of such acquisition of property or such
consolidation or merger, (ii) such Lien shall extend only to the property
acquired or the property of such Person merged into or consolidated with the
Company or Subsidiary which was subject to such Lien as of the time of such
consolidation or merger, and (iii) the principal amount of the Debt secured by
any such Lien shall at no time exceed an amount equal to 100% of the Fair Market
Value (as determined in good faith by the board of directors of the Company or
such Subsidiary) of the property subject thereto at the time of the acquisition
thereof or at the time of such merger or consolidation; DB1/ 84912103.8 32



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree039.jpg]
(i) Liens to CoBank and other cooperatives with respect to equity held by the
Company in such banks or other cooperatives securing Debt, provided that the
aggregate Fair Market Value of such equity securing Debt shall not exceed
$50,000,000 at any one time; (j) Liens consisting of the cash collateralization
of reimbursement obligations in an aggregate amount not to exceed $200,000,000
in respect of letters of credit required to be pledged because the expiry date
of such letters of credit occurs later than the maturity date of the lending
facility under which such letters of credit were issued, but only to the extent
and for so long as no Default or Event of Default has occurred and is continuing
and no "potential default" or "event of default" has occurred and is continuing
under and as defined in such lending facility; and (k) other Liens not otherwise
permitted under clause (a) through (j) of this Section 10.6 securing Debt,
provided that the existence, creation, issuance, incurrence or assumption of
such Debt is permitted under Sections 10.3, 10.4 and 10.5 hereof. If,
notwithstanding the prohibition contained herein, the Company shall, or shall
permit any of its Subsidiaries to, directly or indirectly create, incur, assume
or permit to exist any Lien, other than those Liens permitted by the provisions
of paragraphs (a) through (k) of this Section 10.6 (but including any Liens in
respect of the Material Credit Facility whether or not permitted by paragraphs
(a) — (k) of this Section 10.6 (but excluding clause (j)), it will make or cause
to be made effective provision whereby the Notes will be secured equally and
ratably with any and all other obligations thereby secured, such security to be
pursuant to agreements reasonably satisfactory to the Required Holders
(including intercreditor arrangements providing for the pari passu treatment of
the Notes and all such secured Debt) and, in any such case, the Notes shall have
the benefit, to the fullest extent that, and with such priority as, the holders
of the Notes may be entitled under applicable law, of an equitable Lien on such
property. For the avoidance of doubt, the Company acknowledges that it will not,
and will not permit any Subsidiary to, secure or grant any Liens in respect of
the Material Credit Facility (other than Liens permitted by paragraph (j) of
this Section 10.6) unless an equal and ratable Lien is granted in respect of the
Notes. 10.7 Sale of Assets. (a) Sale of Assets. The Company will not, and will
not permit any of its Subsidiaries to, make any Transfer, provided that the
foregoing restriction does not apply to a Transfer if: (i) the property that is
the subject of such Transfer constitutes either (A) inventory held for sale, or
(B) equipment, fixtures, supplies or materials no longer required, in the
opinion of the Company or such Subsidiary, in the operation of the business of
the Company or such Subsidiary or that is obsolete, and, in the case of any
Transfer described in clause (A) or clause (B), such Transfer is in the ordinary
course of business (an "Ordinary Course Transfer"); (ii) such Transfer is from a
Subsidiary to the Company or a Wholly- DB1/ 84912103.8 33



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree040.jpg]
Owned Subsidiary, so long as immediately before and immediately after the
consummation of such transaction, and after giving effect thereto, no Default or
Event of Default exists or would exist (each such Transfer, collectively with
any Ordinary Course Transfers, "Excluded Transfers"); or (iii) such Transfer is
a lease or sale of the assets of the Company or any Subsidiary of the Company to
any joint venture entity, of which the Company or any Subsidiary of the Company
holds an ownership interest and shares in the earnings; provided that the terms
of any such lease or sale and the division of the joint venture's earnings, when
viewed as a whole, can be reasonably expected to generate the same or greater
book earnings and cash flow for the Company or Subsidiary of the Company as
would be generated absent such lease or sale.. (b) Debt Prepayment Applications
and Reinvested Transfers. (i) Notwithstanding the provisions of Section 10.7(a),
the Company or any Subsidiary may Transfer any of its properties at the Fair
Market Value thereof; provided that (A) either (1) such Transfer is not an
Excluded Transfer and does not involve a Substantial Portion of the property of
the Company and its Subsidiaries, or, (2) the Net Proceeds Amount with respect
to such Transfer (the "Designated Portion") is either (x) applied to the
acquisition by the Company or the Subsidiary making such Transfer of assets of a
nature similar to, and of at least an equivalent value of, the assets which were
the subject of such Transfer (a "Reinvested Transfer"), or (y) applied to a Debt
Prepayment Application, in either case, within one year of the consummation of
such Transfer, as specified in an Officer's Certificate delivered to each holder
of Notes prior to, or contemporaneously with, the consummation of such Transfer;
and (B) immediately after giving effect to such Transfer (1) no Default or Event
of Default shall exist and (2) the Company is able to incur at least $1.00 of
additional Priority Debt under the provisions of Section 10.5 hereof. (ii) If,
notwithstanding the certificate referred to in the foregoing clause
10.7(b)(i)(A), the Company shall fail to apply the entire amount of the
Designated Portion as specified in such certificate within the period stated in
Section 10.7(b)(i), an Event of Default shall be deemed to have existed as of
the expiration of such period and shall be deemed to be continuing. (c) Certain
Definitions. The following terms have the following meanings: (i) "Debt
Prepayment Application" means, with respect to any Transfer by the Company or
any Subsidiary, the application by the Company or such Subsidiary of cash in an
amount equal to the Net Proceeds Amount with respect to such Transfer to pay the
outstanding principal of all Funded Debt of the DB1/ 84912103.8 34



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree041.jpg]
Company or such Subsidiary (other than Funded Debt owing to any of the
Subsidiaries or any Affiliate and Funded Debt in respect of any revolving credit
or similar facility providing the Company or such Subsidiary with the right to
obtain loans or other extensions of credit from time to time, except to the
extent that in connection with such payment of Funded Debt, the availability of
loans or other extensions of credit under such credit facility is permanently
reduced by an amount not less than the amount of such proceeds applied to the
payment of such Funded Debt), provided that in the course of making such
application the Company shall offer to prepay each outstanding Note in a
principal amount that equals the Ratable Portion for such Note plus interest on
all such Notes accrued to the date of such payment. The Company will give each
holder of Notes written notice of such offered prepayment not less than ten (10)
Business Days and not more than sixty (60) days prior to the date fixed for such
prepayment, specifying such prepayment date, the aggregate principal amount of
the Notes to be prepaid on such date and the Ratable Portion payable with
respect to each such Note. A holder of Notes may accept or reject such offer to
prepay by causing a notice of such acceptance or rejection to be delivered to
the Company at least two (2) Business Days prior to the prepayment date
specified by the Company in such offer. If a holder of Notes has not responded
to such offer by a date which is at least two (2) Business Days prior to such
specified prepayment date, such holder shall be deemed to have rejected such
offer of prepayment. If any holder of a Note rejects or is deemed to have
rejected such offer of prepayment, then, for purposes of determining the extent
to which any Net Proceeds Amount has been applied to a Debt Prepayment
Application, the Company nevertheless will be deemed to have paid Funded Debt in
an amount equal to the Ratable Portion for such Note. As used in this
definition, (i) "Ratable Portion" means, for any Note, an amount equal to the
product of (a) the Net Proceeds Amount (or any portion thereof) being so offered
to be applied to the payment of Funded Debt, multiplied by (b) a fraction the
numerator of which is the outstanding principal amount of such Note and the
denominator of which is the aggregate outstanding principal amount of Funded
Debt of the Company and its Subsidiaries, after eliminating all offsetting
debits and credits between the Company and its Subsidiaries and all other items
required to be eliminated in the course of the preparation of consolidated
financial statements of the Company and its Subsidiaries in accordance with
GAAP. (ii) "Disposition Value" means, at any time, with respect to any Transfer,
DB1/ 84912103.8 35



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree042.jpg]
(a) in the case of property that does not constitute capital stock of or other
ownership interests in any Subsidiary of the Company, the book value thereof,
valued at the time of such Transfer in good faith by the board of directors of
the Company, and (b) in the case of property that constitutes capital stock of
or other ownership interests in any Subsidiary of the Company, an amount equal
to that percentage of the book value of the assets of the Subsidiary that issued
such capital stock or other ownership interests as is equal to the percentage
that the book value that such capital stock or other ownership interests
represents of the book value of all of the outstanding capital stock of or other
ownership interests in such Subsidiary (assuming, in making such calculations,
that all securities convertible into such capital stock or other ownership
interests are so converted and giving full effect to all transactions that would
occur or be required in connection with such conversion), determined as of time
of such Transfer in good faith by the board of directors of the Company. (iii)
"Net Proceeds Amount" means, with respect to any Transfer of any property by any
Person, an amount equal to the difference of (a) the aggregate amount of the
consideration (valued at the Fair Market Value of such consideration at the time
of the consummation of such Transfer) received by such Person in respect of such
Transfer, minus (b) all ordinary and reasonable out-of-pocket costs and expenses
actually incurred by such Person in connection with such Transfer and any income
taxes fairly attributable to such Transfer. (iv) "Substantial Portion" means, at
any time, any property subject to a Transfer if the Disposition Value of such
property, when added to the Disposition Value of all other property of the
Company and its Subsidiaries that shall have been the subject of a Transfer
(other than an Excluded Transfer and Transfers of such other property to the
extent the Net Proceeds Amount arising therefrom has been applied to a
Reinvested Transfer or a Debt Prepayment Application) during the then current
fiscal year of the Company, exceeds an amount equal to 25% of Consolidated Total
Assets as of the end of the fiscal year of the Company then most recently ended.
(v) "Transfer" means, with respect to any Person, any transaction in which such
Person sells, conveys, transfers or leases (as lessor) any of its property,
including, without limitation, capital stock of or other ownership interests in,
any other Person. 10.8 Line of Business. DB1/ 84912103.8 36



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree043.jpg]
The Company will not, and will not permit any Subsidiary to, engage to any
Material extent in any business activity or operations other than operations or
activities (a) in or reasonably related to the agriculture industry, (b) in the
food industry or (c) in which the Company and its Subsidiaries are otherwise
engaged on the date hereof as described in the Memorandum or businesses
reasonably related thereto or in furtherance thereof. 10.9 Subsidiary
Distribution Restrictions. The Company covenants that it will not, and will not
permit any Subsidiary of the Company to, enter into, or be otherwise subject to,
any contract or agreement (including its certificate of incorporation) which
limits the amount of, or otherwise imposes restrictions on the payment of,
Distributions by any Subsidiary of the Company. 10.10 Terrorism Sanctions
Regulations. The Company will not and will not permit any Controlled Entity (a)
to become (including by virtue of being owned or controlled by a Blocked
Person), own or control a Blocked Person or any Person that is the target of
sanctions imposed by the United Nations or by the European Union, or (b)
directly or indirectly to have any investment in or engage in any dealing or
transaction (including, without limitation, any investment, dealing or
transaction involving the proceeds of the Notes) with any Person if such
investment, dealing or transaction (i) would cause any holder to be in violation
of any law or regulation applicable to such holder, or (ii) is prohibited by or
subject to sanctions under any U.S. Economic Sanctions, or (c) to engage, nor
shall any Affiliate of either engage, in any activity that could subject such
Person or any Purchaser or any holder to sanctions under CISADA or any similar
law or regulation with respect to Iran or any other country that is subject to
U.S. Economic Sanctions. Although it will not be a Default or an Event of
Default if the Company fails to comply with any provision of Section 10 before
or after giving effect to the issuance of the Notes on a pro forma basis, if
such a failure occurs, then any of the Purchasers may elect not to purchase the
Notes on the date of Closing that is specified in Section 3. 11. EVENTS OF
DEFAULT. An "Event of Default" shall exist if any of the following conditions or
events shall occur and be continuing: (a) the Company defaults in the payment of
any principal or Make-Whole Amount, if any, on any Note when the same becomes
due and payable, whether at maturity or at a date fixed for prepayment or by
declaration or otherwise; or (b) the Company defaults in the payment of any
interest on any Note for more than five (5) Business Days after the same becomes
due and payable; or (c) the Company defaults in the performance of or compliance
with any term contained in any of Section 7.1(d), Section 8.2 (other than any
payment default occurring under Sections 11(a) and/or 11(b)), Section 10 (other
than Section 10.8) hereof or any Incorporated Provision; or DB1/ 84912103.8 37



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree044.jpg]
(d) the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in clauses (a), (b) and (c) of
this Section 11) and such default is not remedied within 30 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
and (ii) the Company receiving written notice of such default from any holder of
a Note (any such written notice to be identified as a "notice of default" and to
refer specifically to this clause (d) of Section 11); or (e) any representation
or warranty made in writing by or on behalf of the Company or by any officer of
the Company in this Agreement or in any writing furnished in connection with the
transactions contemplated hereby proves to have been false or incorrect in any
material respect on the date as of which made; or (0 (i) the Company or any
Subsidiary is in default (as principal or as guarantor or other surety) in the
payment of any principal of or premium or make-whole amount or interest on any
Debt that is outstanding in an aggregate principal amount of at least
$100,000,000 beyond any period of grace provided with respect thereto, or (ii)
the Company or any Subsidiary is in default in the performance of or compliance
with any agreement, term or condition contained in any instrument or agreement
evidencing any Debt in an aggregate outstanding principal amount of at least
$100,000,000 or of any mortgage, indenture or other agreement relating thereto
or any other condition exists, and as a consequence of such default or condition
such Debt has become, or has been declared (or one or more Persons are entitled
to declare such Debt to be) due and payable before its stated maturity or before
its regularly scheduled dates of payment, or (iii) as a consequence of the
occurrence or continuation of any event or condition (other than the passage of
time or the right of the holder of Debt to convert such Debt into equity
interests), (x) the Company or any Subsidiary has become obligated to purchase
or repay Debt before its regular maturity or before its regularly scheduled
dates of payment in an aggregate outstanding principal amount of at least
$100,000,000, or (y) one or more Persons have the right to require the Company
or any Subsidiary so to purchase or repay such Debt; or (g) the Company or any
Subsidiary (i) is generally not paying, or admits in writing its inability to
pay, its debts as they become due, (ii) files, or consents by answer or
otherwise to the filing against it of, a petition for relief or reorganization
or arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction, (iii) makes an assignment for the benefit of
its creditors, (iv) consents to the appointment of a custodian, receiver,
trustee or other officer with similar powers with respect to it or with respect
to any substantial part of its property, (v) is adjudicated as insolvent or to
be liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or (h) a court or Governmental Authority of competent jurisdiction
enters an order appointing, without consent by the Company or any of its
Subsidiaries, a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a DB1/ 84912103.8 38



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree045.jpg]
petition for relief or reorganization or any other petition in bankruptcy or for
liquidation or to take advantage of any bankruptcy or insolvency law of any
jurisdiction, or ordering the dissolution, winding-up or liquidation of the
Company or any of its Subsidiaries, or any such petition shall be filed against
the Company or any of its Subsidiaries and such petition shall not be dismissed
within 60 days; or (i) a final judgment or judgments for the payment of money
aggregating in excess of $25,000,000 are rendered against one or more of the
Company and its Subsidiaries and which judgments are not, within 30 days after
entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within 30 days after the expiration of such stay; or (j) if (i) any
Plan shall fail to satisfy the minimum funding standards of ERISA or the Code
for any plan year or part thereof or a waiver of such standards or extension of
any amortization period is sought or granted under section 436 of the Code, (ii)
a notice of intent to terminate any Plan shall have been or is reasonably
expected to be filed with the PBGC or the PBGC shall have instituted proceedings
under ERISA section 4042 to terminate or appoint a trustee to administer any
Plan or the PBGC shall have notified the Company or any ERISA Affiliate that a
Plan may become a subject of any such proceedings, (iii) the aggregate "amount
of unfunded benefit liabilities" (within the meaning of section 4001(a)(18) of
ERISA) under all Plans, determined in accordance with Title IV of ERISA, shall
exceed five percent (5%) of Consolidated Net Worth for any period of ten (10)
consecutive calendar days or more, (iv) the Company or any ERISA Affiliate shall
have incurred or is reasonably expected to incur any liability pursuant to Title
I or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, (v) the Company or any ERISA Affiliate withdraws from
any Multiemployer Plan, or (vi) the Company or any Subsidiary establishes or
amends any employee welfare benefit plan that provides post-employment welfare
benefits in a manner that would increase the liability of the Company or any
Subsidiary thereunder; and any such event or events described in clauses (i)
through (vi) above, either individually or together with any other such event or
events, could reasonably be expected to have a Material Adverse Effect. As used
in this Section 11(j), the terms "employee benefit plan" and "employee welfare
benefit plan" shall have the respective meanings assigned to such terms in
section 3 of ERISA. 12. REMEDIES ON DEFAULT, ETC. 12.1 Acceleration. (a) If an
Event of Default with respect to the Company described in clause (g) or (h) of
Section 11 (other than an Event of Default described in subclause (i) of clause
(g) or described in subclause (vi) of clause (g) by virtue of the fact that such
clause encompasses subclause (i) of clause (g)) has occurred, all the Notes then
outstanding shall automatically become immediately due and payable. (b) If any
other Event of Default has occurred and is continuing, the Required Holders may
at any time at its or their option, by notice or notices to the Company, DB1/
84912103.8 39



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree046.jpg]
declare all the Notes then outstanding to be immediately due and payable. (c) If
any Event of Default described in clause (a) or (b) of Section 11 has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable. Upon any Notes becoming due and payable under this
Section 12.1, whether automatically or by declaration, such Notes will forthwith
mature and the entire unpaid principal amount of such Notes, plus (i) all
accrued and unpaid interest thereon (including, but not limited to, interest
accrued thereon at the Default Rate) and (ii) the Make-Whole Amount determined
in respect of such principal amount (to the full extent permitted by applicable
law), shall all be immediately due and payable, in each and every case without
presentment, demand, protest or further notice, all of which are hereby waived.
The Company acknowledges, and the parties hereto agree, that each holder of a
Note has the right to maintain its investment in the Notes free from repayment
by the Company (except as herein specifically provided for) and that the
provision for payment of a Make-Whole Amount by the Company in the event that
the Notes are prepaid or are accelerated as a result of an Event of Default, is
intended to provide compensation for the deprivation of such right under such
circumstances. 12.2 Other Remedies. If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise. 12.3 Rescission. At any time after any Notes
have been declared due and payable pursuant to clause (b) or (c) of Section
12.1, the Required Holders may, by written notice to the Company, rescind and
annul any such declaration and its consequences if (a) the Company has paid all
overdue interest on the Notes, all principal of and Make-Whole Amount, if any,
on any Notes that are due and payable and are unpaid other than by reason of
such declaration, and all interest on such overdue principal and Make-Whole
Amount, if any, and (to the extent permitted by applicable law) any overdue
interest in respect of the Notes of any Series, at the Default Rate for such
Series, (b) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (c) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon. 12.4 No Waivers or Election of Remedies, Expenses, etc. DB1/ 84912103.8
40



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree047.jpg]
No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder's rights, powers or remedies. No right, power or
remedy conferred by this Agreement or any Note upon any holder of any Note shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Company under Section 15, the Company
will pay to the holder of each Note on demand such further amount as shall be
sufficient to cover all costs and expenses of such holder incurred in any
enforcement or collection under this Section 12, including, without limitation,
reasonable attorneys' fees, expenses and disbursements. 13. REGISTRATION;
EXCHANGE; SUBSTITUTION OF NOTES. 13.1 Registration of Notes. The Company shall
keep at its principal executive office a register for the registration and
registration of transfers of Notes. The name and address of each holder of one
or more Notes, each transfer thereof and the name and address of each transferee
of one or more Notes shall be registered in such register. If any holder of one
or more Notes is a nominee, then (a) the name and address of the beneficial
owner of such Note or Notes shall also be registered in such register as an
owner and holder thereof and (b) at any such beneficial owner's option, either
such beneficial owner or its nominee may execute any amendment, waiver or
consent pursuant to this Agreement. Prior to due presentment for registration of
transfer, the Person in whose name any Note shall be registered shall be deemed
and treated as the owner and holder thereof for all purposes hereof, and the
Company shall not be affected by any notice or knowledge to the contrary. The
Company shall give to any holder of a Note that is an Institutional Investor
promptly upon request therefor, a complete and correct copy of the names and
addresses of all registered holders of Notes. 13.2 Transfer and Exchange of
Notes. Upon surrender of any Note at the principal executive office of the
Company for registration of transfer or exchange (and in the case of a surrender
for registration of transfer, duly endorsed or accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
its attorney duly authorized in writing and accompanied by the address for
notices of each transferee of such Note or part thereof), the Company shall
execute and deliver, at the Company's expense (except as provided below), one or
more new Notes of such Series (as requested by the holder thereof) in exchange
therefor, in an aggregate principal amount equal to the unpaid principal amount
of the surrendered Note. Each such new Note shall be payable to such Person as
such holder may request and shall be substantially in the form of such Note for
such Series as set forth in Exhibit 1.1(a), 1.1(b), 1.1(c), 1.1(d), 1.1(e) of
1.1(f), as applicable. Each such new Note shall be dated and bear interest from
the date to which interest shall have been paid on the surrendered Note or dated
the date of the surrendered Note if no interest shall have been paid thereon.
The Company may require payment of a sum sufficient to cover any stamp tax or
governmental charge imposed in respect of any such transfer of Notes. Notes
shall not be transferred in denominations of less than $100,000, provided that
if necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note may be in a denomination of less than $100,000. Any
transferee, by its acceptance of a Note registered in its DB1/ 84912103.8 41



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree048.jpg]
name (or the name of its nominee), shall be deemed to have made the
representation set forth in Section 6.2. 13.3 Replacement of Notes. Upon receipt
by the Company of evidence reasonably satisfactory to it of the ownership of and
the loss, theft, destruction or mutilation of any Note (which evidence shall be,
in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or a Qualified Institutional Buyer, such Person's own
unsecured agreement of indemnity shall be deemed to be satisfactory), or (b) in
the case of mutilation, upon surrender and cancellation thereof, the Company at
its own expense shall execute and deliver, in lieu thereof, a new Note of the
same Series, dated and bearing interest from the date to which interest shall
have been paid on such lost, stolen, destroyed or mutilated Note or dated the
date of such lost, stolen, destroyed or mutilated Note if no interest shall have
been paid thereon. 14. PAYMENTS ON NOTES. 14.1 Place of Payment. Subject to
Section 14.2, payments of principal, Make-Whole Amount, if any, and interest
becoming due and payable on the Notes shall be made in New York, New York at the
principal office of Wells Fargo Bank, National Association in such jurisdiction.
The Company may at any time, by notice to each holder of a Note, change the
place of payment of the Notes so long as such place of payment shall be either
the principal office of the Company in such jurisdiction or the principal office
of a bank or trust company in such jurisdiction. 14.2 Home Office Payment. So
long as any Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest by the method and at the address
specified for such purpose below such Purchaser's name in Schedule A, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to Section
14.1. Prior to any sale or other disposition of any Note held by a Purchaser or
its nominee such Purchaser will, at its election, either endorse thereon the
amount of principal paid thereon and the last date DB1/ 84912103.8 42



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree049.jpg]
to which interest has been paid thereon or surrender such Note to the Company in
exchange for a new Note or Notes pursuant to Section 13.2. The Company will
afford the benefits of this Section 14.2 to any Qualified Institutional Buyer or
Institutional Investor that is the direct or indirect transferee of any Note
purchased by a Purchaser under this Agreement and that has made the same
agreement relating to such Note as the Purchasers have made in this Section
14.2. 15. EXPENSES, ETC. 15.1 Transaction Expenses. Whether or not the
transactions contemplated hereby are consummated, the Company will pay all costs
and expenses (including reasonable attorneys' fees of a special counsel and, if
reasonably required, local or other counsel) incurred by the Purchasers and each
other holder of a Note in connection with such transactions and in connection
with any amendments, waivers or consents under or in respect of this Agreement
or the Notes (whether or not such amendment, waiver or consent becomes
effective), including, without limitation: (a) the costs and expenses incurred
in enforcing or defending (or determining whether or how to enforce or defend)
any rights under this Agreement or the Notes or in responding to any subpoena or
other legal process or informal investigative demand issued in connection with
this Agreement or the Notes, or by reason of being a holder of any Note, and (b)
the costs and expenses, including financial advisors' fees, incurred in
connection with the insolvency or bankruptcy of the Company or any Subsidiary or
in connection with any work-out or restructuring of the transactions
contemplated hereby and by the Notes. The Company will pay, and will save each
Purchaser and each other holder of a Note harmless from, all claims in respect
of any fees, costs or expenses if any, of brokers and finders (other than those,
if any, retained by a Purchaser or other holder in connection with its purchase
of the Notes). 15.2 Survival. The obligations of the Company under this Section
15 will survive the payment or transfer of any Note, the enforcement, amendment
or waiver of any provision of this Agreement or the Notes, and the termination
of this Agreement. 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE
AGREEMENT. All representations and warranties contained herein shall survive the
execution and delivery of this Agreement and the Notes, the purchase or transfer
by any Purchaser of any Note or portion thereof or interest therein and the
payment of any Note, and may be relied upon by any subsequent holder of a Note,
regardless of any investigation made at any time by or on behalf of such
Purchaser or any other holder of a Note. All statements contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant to this Agreement shall be deemed representations and warranties of the
Company under this Agreement. Subject to the preceding sentence, this Agreement
and the Notes embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof 17. AMENDMENT AND WAIVER. DB1/ 84912103.8
43



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree050.jpg]
17.1 Requirements. This Agreement, the Notes and any Supplement may be amended,
and the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Company and the Required Holders, except that (a) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof (or any similar
provision in any Supplement), or any defined term (as it is used therein), will
be effective as to any Purchaser unless consented to by such Purchaser in
writing, and (b) no such amendment or waiver may, without the written consent of
the holder of each Note at the time outstanding affected thereby, (i) subject to
the provisions of Section 12 relating to acceleration or rescission, change the
amount or time of any prepayment or payment of principal of, or reduce the rate
or change the time of payment or method of computation of interest or of the
Make- Whole Amount on, the Notes, (ii) change the percentage of the principal
amount of the Notes the holders of which are required to consent to any such
amendment or waiver or the principal amount of the Notes that the Purchasers are
to purchase pursuant to Section 2 upon the satisfaction of the conditions to
Closing that appear in Section 4, or (iii) amend any of Sections 8, 11(a),
11(b), 12, 17 or 20 (or any similar provision in any Supplement). 17.2
Solicitation of Holders of Notes. (a) Solicitation. The Company will provide
each Purchaser and each holder of the Notes (irrespective of the amount of Notes
then owned by it) with sufficient information, sufficiently far in advance of
the date a decision is required, to enable such Purchaser and such holder to
make an informed and considered decision with respect to any proposed amendment,
waiver or consent in respect of any of the provisions hereof or of the Notes.
The Company will deliver executed or true and correct copies of each amendment,
waiver or consent effected pursuant to the provisions of this Section 17 to each
Purchaser and each holder of outstanding Notes promptly following the date on
which it is executed and delivered by, or receives the consent or approval of,
the requisite Purchasers or holders of Notes. (b) Payment. The Company will not
directly or indirectly pay or cause to be paid any remuneration, whether by way
of supplemental or additional interest, fee or otherwise, or grant any security
or provide other credit support, to any Purchaser or holder of Notes as
consideration for or as an inducement to the entering into by such Purchaser or
holder of Notes of any waiver or amendment of any of the terms and provisions
hereof or of any Note unless such remuneration is concurrently paid, or security
is concurrently granted or other credit support is concurrently provided, on the
same terms, ratably to each Purchaser and each holder of Notes then outstanding
even if such Purchaser or holder did not consent to such waiver or amendment.
(c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17.2 by the holder of any Note that has transferred or has agreed to
transfer such Note to the Company, any Subsidiary or any Affiliate of the
Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so DB1/ 84912103.8
44



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree051.jpg]
effected or granted but for such consent (and the consents of all other holders
of Notes that were acquired under the same or similar conditions) shall be void
and of no force or effect except solely as to such transferring holder. 17.3
Binding Effect, etc. Any amendment or waiver consented to as provided in this
Section 17 applies equally to all Purchasers and holders of Notes and is binding
upon them and upon each future holder of any Note and upon the Company without
regard to whether such Note has been marked to indicate such amendment or
waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Company
and the any Purchaser or holder of any Note nor any delay in exercising any
rights hereunder or under any Note shall operate as a waiver of any rights of
any Purchaser or holder of such Note. As used herein, the term "this Agreement"
and references thereto shall mean this Agreement as it may from time to time be
amended or supplemented. 17.4 Notes held by Company, etc. Solely for the purpose
of determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, or
have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding. 18. NOTICES. Except to the extent otherwise provided in Section
4.10, Section 7.4 or Section 9.7, all notices and communications provided for
hereunder shall be in writing and sent (a) by telecopy if the sender on the same
day sends a confirming copy of such notice by a recognized overnight delivery
service (charges prepaid), or (b) by registered or certified mail with return
receipt requested (postage prepaid), or (c) by a recognized overnight delivery
service (with charges prepaid). Any such notice must be sent: if to any
Purchaser or its nominee, to such Purchaser or nominee at the address specified
for such communications in Schedule A, or at such other address as such
Purchaser or nominee shall have specified to the Company in writing, (ii) if to
any other holder of any Note, to such holder at such address as such other
holder shall have specified to the Company in writing, or (iii) if to the
Company, to the Company at its address set forth at the beginning hereof to the
attention of Timothy Skidmore, Executive Vice President and Chief Financial
Officer, or at such other address as the Company shall have specified to the
holder of each Note in writing. DB1/ 84912103.8 45



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree052.jpg]
Notices under this Section 18 will be deemed given only when actually received.
19. REPRODUCTION OF DOCUMENTS. This Agreement and all documents relating
thereto, including, without limitation, (a) consents, waivers and modifications
that may hereafter be executed, (b) documents received by any Purchaser at the
Closing (except the Notes themselves), and (c) financial statements,
certificates and other information previously or hereafter furnished to any
Purchaser, may be reproduced by such Purchaser by any photographic, photostatic,
microfilm, microcard, miniature photographic, electronic or digital, or other
similar process and such Purchaser may destroy any original document so
reproduced. The Company agrees and stipulates that, to the extent permitted by
applicable law, any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made by such
Purchaser in the regular course of business) and any enlargement, facsimile or
further reproduction of such reproduction shall likewise be admissible in
evidence. This Section 19 shall not prohibit the Company or any other holder of
Notes from contesting any such reproduction to the same extent that it could
contest the original, or from introducing evidence to demonstrate the inaccuracy
of any such reproduction. 20. CONFIDENTIAL INFORMATION. For the purposes of this
Section 20, "Confidential Information" means information delivered to any
Purchaser by or on behalf of the Company or any Subsidiary in connection with
the transactions contemplated by or otherwise pursuant to this Agreement that is
proprietary in nature and that was clearly marked or labeled or otherwise
adequately identified when received by such Purchaser as being confidential
information of the Company or such Subsidiary, provided that such term does not
include information that (a) was publicly known or otherwise known to such
Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by such Purchaser or any Person acting
on such Purchaser's behalf, (c) otherwise becomes known to such Purchaser other
than through disclosure by the Company or any Subsidiary or (d) constitutes
financial statements delivered to such Purchaser under Section 7.1 that are
otherwise publicly available. Each Purchaser will maintain the confidentiality
of such Confidential Information in accordance with procedures adopted by such
Purchaser in good faith to protect confidential information of third parties
delivered to such Purchaser, provided that such Purchaser may deliver or
disclose Confidential Information to (i) its directors, officers, employees,
agents, attorneys, trustees and affiliates (to the extent such disclosure
reasonably relates to the administration of the investment represented by its
Notes), (ii) its financial advisors and other professional advisors who agree to
hold confidential the Confidential Information substantially in accordance with
the terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which it sells or offers to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 20), (v) any Person from which it offers to purchase any security
of the Company (if such Person has agreed in writing prior to its receipt of
such Confidential Information to be bound by the provisions of this Section 20),
(vi) any Federal or state regulatory authority having jurisdiction over such
Purchaser, (vii) the NAIC or the SVO or, in each case, any similar organization,
or any DB1/ 84912103.8 46



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree053.jpg]
nationally recognized rating agency that requires access to information about
such Purchaser's investment portfolio or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to such Purchaser, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which such Purchaser is a party or (z) if an Event of Default has
occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser's Notes and this Agreement. Each holder of a Note, by its acceptance
of a Note, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this Section 20 as though it were a party to this Agreement. On
reasonable request by the Company in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Company embodying the provisions of this Section 20. In the event that as a
condition to receiving access to information relating to the Company or its
Subsidiaries in connection with the transactions contemplated by or otherwise
pursuant to this Agreement, any Purchaser or holder of a Note is required to
agree to a confidentiality undertaking (whether through IntraLinks, another
secure website, a secure virtual workspace or otherwise) which is different from
this Section 20, this Section 20 shall not be amended thereby and, as between
such Purchaser or such holder and the Company, this Section 20 shall supersede
any such other confidentiality undertaking. 21. SUBSTITUTION OF PURCHASER. Each
Purchaser shall have the right to substitute any one of its Affiliates as the
purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate's agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser. In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
"Purchaser" in this Agreement (other than in this Section 21), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement. 22. MISCELLANEOUS. 22.1
Successors and Assigns. All covenants and other agreements contained in this
Agreement by or on behalf of any of the parties hereto bind and inure to the
benefit of their respective successors and assigns (including, without
limitation, any subsequent holder of a Note) whether so expressed or not. DB1/
84912103.8 47



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree054.jpg]
22.2 Payments Due on Non-Business Days. Anything in this Agreement or the Notes
to the contrary notwithstanding (but without limiting the requirement in
Sections 8.2 or 8.3 that the notice of any optional prepayment specify a
Business Day as the date fixed for such prepayment), any payment of principal of
or Make- Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Notes is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day. 22.3 Accounting Terms. All accounting terms used herein
which are not expressly defined in this Agreement have the meanings respectively
given to them in accordance with GAAP. Except as otherwise specifically provided
herein, (a) all computations made pursuant to this Agreement shall be made in
accordance with GAAP, and (b) all financial statements shall be prepared in
accordance with GAAP. For purposes of determining compliance with this Agreement
(including, without limitation, Section 9, Section 10 and the definition of
"Debt"), any election by the Company to measure any financial liability using
fair value (as permitted by Financial Accounting Standards Board Accounting
Standards Codification Topic No. 825-10-25 — Fair Value Option, International
Accounting Standard 39 — Financial Instruments: Recognition and Measurement or
any similar accounting standard) shall be disregarded and such determination
shall be made as if such election had not been made. Notwithstanding the
foregoing, if the Company notifies the holders of Notes that, in Company's
reasonable opinion, or if the Required Holders notify the Company that, in the
Required Holders' reasonable opinion, as a result of a change in GAAP after the
date hereof, any covenant contained in Sections 10.2, 10.3, 10.4, 10.5, 10.6 or
10.7, or any of the defined terms used therein no longer apply as intended such
that such covenants are materially more or less restrictive to the Company than
as at the date of this Agreement, the Company shall negotiate in good faith with
the holders of Notes to make any necessary adjustments to such covenant or
defined term to provide the holders of the Notes with substantially the same
protection as such covenant provided prior to the relevant change in GAAP. Until
the Company and the Required Holders so agree to reset, amend or establish
alternative covenants or defined terms, (a) the covenants contained in Sections
10.2, 10.3, 10.4, 10.5, 10.6 and 10.7, together with the relevant defined terms,
shall continue to apply and compliance therewith shall be determined on the
basis of GAAP in effect at the date of this Agreement and (b) each set of
financial statements delivered to holders of Notes pursuant to Section 7.1(a) or
(b) during such time shall include detailed reconciliations reasonably
satisfactory to the Required Holders as to the effect of such change in GAAP.
22.4 Severability. DB1/ 84912103.8 48



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree055.jpg]
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction. 22.5
Construction. Each covenant contained herein shall be construed (absent express
provision to the contrary) as being independent of each other covenant contained
herein, so that compliance with any one covenant shall not (absent such an
express contrary provision) be deemed to excuse compliance with any other
covenant. Where any provision herein refers to action to be taken by any Person,
or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.
22.6 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
one instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto. 22.7
Governing Law. This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the law of the State
of New York excluding choice of law principles of the law of such State that
would permit the application of the laws of a jurisdiction other than such
State. 22.8 Jurisdiction and Process; Waiver of Jury Trial. (a) The Company
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes. To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. (b) The Company consents to process being
served by or on behalf of any holder of Notes in any suit, action or proceeding
of the nature referred to in Section 22.8(a) by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, return receipt requested, to it at its address specified in
Section 18 or at such other address of which such holder shall then have been
notified pursuant to said Section. The Company agrees that such service upon
receipt (i) shall be deemed in every respect effective service of process upon
it in any such suit, DB1/ 84912103.8 49



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree056.jpg]
action or proceeding and (ii) shall, to the fullest extent permitted by
applicable law, be taken and held to be valid personal service upon and personal
delivery to it. Notices hereunder shall be conclusively presumed received as
evidenced by a delivery receipt furnished by the United States Postal Service or
any reputable commercial delivery service. (c) Nothing in this Section 22.8
shall affect the right of any holder of a Note to serve process in any manner
permitted by law, or limit any right that the holders of any of the Notes may
have to bring proceedings against the Company in the courts of any appropriate
jurisdiction or to enforce in any lawful manner a judgment obtained in one
jurisdiction in any other jurisdiction. (d) The parties hereto hereby waive
trial by jury in any action brought on or with respect to this Agreement, the
Notes or any other document executed in connection herewith or therewith. DB1/
84912103.8 50



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree057.jpg]
If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company. Very
truly yours, CHS, INC. N • Timoth N. Skidmore Title: Executive Vice President
and Chief Financial Officer [Signature Page to Note Purchase Agreement - CHS]



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree058.jpg]
fiv By: Name: 'Ft y ‘uto Title: Vice President By: rtAVA Name: P.e ev Fetc1C o
Title: Vice President By: Name: fi(- Pt`, c c o Title: Vice President This
Agreement is hereby Accepted and agreed to as of the date hereof. THE PRUDENTIAL
'URANCE COMPANY OF AMERICA THE GIBRALTAR LIFE INSURANCE CO., LTD. By: Prudential
Investment Management Japan Co., Ltd. (as Investment Manager) By: Prudential I
estment Management, Inc. (as Sub-Adviser) PRUDENTIAL ARIZONA REINSURANCE CAPTIVE
COMPANY By: Prudential Investment Management, Inc. (as Investment Manager) vv#
ZURICH AMERICAN INSURANCE COMPANY ZURICH AMERICAN LIFE INSURANCE COMPANY FARMERS
NEW WORLD LIFE INSURANCE COMPANY LIBERTY NATIONAL LIFE INSURANCE COMPANY FAMILY
HERITAGE LIFE INSURANCE COMPANY OF AMERICA By: Prudential Private Placement
Investors, L.P. (as Investment Advisor) By: Prudential Private Placement
Investors, Inc. (as its General Partner) By: Name: j>t r4e- \-26 ("co Title:
Vice President [Signature Page to Note Purchase Agreement - CHS]



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree059.jpg]
By: Name: Title: Managing Director Elisabeth A. Perenick By: Name: Title:
Elisabeth A. Perenick Managing Director By: Name: Title: Elisabeth A. Perenick
Managing Director MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY By: Babson Capital
Management LLC as Investment Adviser C. M. LIFE INSURANCE COMPANY By: Babson
Capital Management LLC as Investment Adviser By: (A}Atail NaMe: Title: Elisabeth
A. Perenick Managing Director MASSMUTUAL ASIA LIMITED By: Babson Capital
Management LLC as Investment Adviser BANNER LIFE INSURANCE COMPANY By: Babson
Capital Management LLC as Investment Adviser [Signature Page to Note Purchase
Agreement - CHS]



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree060.jpg]
THE NORTHW ANNUITY SEP ERN MUTUAL LIFE INSURANCE COMPANY FOR ITS GROUP TE A By:
Name: Title: Its Authorized Representative Iry By: Name: Pavn A. 3arras Title:
Managing erector THE NORTHWESTERN UTUAL LIFE INSURANCE COMPANY By: Northwestern
Mut Inves ment Company, LLC, its Investment adviser APPROVED Lary D0 [Signature
Page to Note Purchase Agreement - CBS]



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree061.jpg]
...-- By: Name: Dawn Bruneau Title: Vice President HARTFORD FIRE INSURANCE
COMPANY HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY HARTFORD CASUALTY INSURANCE
COMPANY HARTFORD LIFE INSURANCE COMPANY PACIFIC INSURANCE COMPANY, LIMITED
Separate Account B, a separate account of HARTFORD LIFE INSURANCE COMPANY By:
Hartford Investment Management Company Their Agent and Attorney-in-Fact
[Signature Page to Note Purchase Agreement - CHS]



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree062.jpg]
FARM BUREAU LIFE INSURANCE COMPANY OF MICHIGAN By: Hartford Investment
Management Company Its Agent and Attorney-in-Fact By: Name: Dawn Bruneau Title:
Vice President [Signature Page to Note Purchase Agreement - CHS]



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree063.jpg]
USAA GENERAL INDEMNITY COMPANY By: Name: Neal Graves Title: Executive
Director-Insurance Portfolios GARRISON PROPERTY & CASUALTY INSURANCE COMPANY By:
Name: Neal Graves Title: Executive Director-Insurance Portfolios UNITED SERVICES
AUTOMOBILE ASSOCIATION By: Name: Neal Graves Title: Executive Director-Insurance
Portfolios USAA LIFE INSURANCE COMPANY By: Name: James 'F. Jackson, Jr. Title:
EXecutive Director USAA LIFE INSURANCE COMPANY OF NEW YORK By: Name: J es F.
Jackson, Jr. Title: Executive Director [Signature Page to Note Purchase
Agreement - CHS)



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree064.jpg]
BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC. RESERVE NATIONAL INSURANCE COMPANY
UNITEDHEALTHCARE INSURANCE COMPANY UNITED INSURANCE COMPANY OF AMERICA WESTERN
FRATERNAL LIFE ASSOCIATION AMERICAN REPUBLIC INSURANCE COMPANY DEARBORN NATIONAL
LIFE INSURANCE COMPANY MINNESOTA LIFE INSURANCE COMPANY ROYAL NEIGHBORS OF
AMERICA SECURIAN LIFE INSURANCE COMPANY TRUSTMARK INSURANCE COMPANY UNITY
FINANCIAL LIFE INSURANCE COMPANY CATHOLIC FINANCIAL LIFE CATHOLIC UNITED
FINANCIAL POLISH NATIONAL ALLIANCE OF THE U.S. OF N.A. GREAT WESTERN INSURANCE
COMPANY By: Advantus Capital Management, Inc. ?c D1' By: Name: David Land Title:
Vice President. [Signature Page to Note Purchase Agreement - CHS]



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree065.jpg]
THE UNITED STATES LIFE INSURANCE COMPANY IN THE CITY OF NEW YORK LEXINGTON
INSURANCE COMPANY UNITED GUARANTY RESIDENTIAL INSURANCE COMPANY THE VARIABLE
ANNUITY LIFE INSURANCE COMPANY AMERICAN GENERAL LIFE INSURANCE COMPANY By: AIG
Asset Management (U.S.), LLC, as Investment Adviser By: Name: Title: l •,e Pre
[Signature Page to Note Purchase Agreement - CHS]



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree066.jpg]
THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA By: Name: Barry Scheinholtz
Title: Senior Director, Private Placements [Signature Page to Note Purchase
Agreement - CHS]



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree067.jpg]
ALLIANZ LIFE INSURA CE COMPANY OF NORTH AMERICA By: Name: B IAN F. LAN Title:
ASSISTANT TREA Y RER [Signature Page to Note Purchase Agreement - CI1S]



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree068.jpg]
AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY By: Name: Jeffrey A. Fossell
Title: Authorized Signatory EAGLE LIFE INSURANCE COMPANY is1 Iso -i1/4.-t, %
\\By: , Name: Jeffrey A. Fossell Title: Authorized Signatory ItJ [Signature Page
to Note Purchase Agreement - CHS]



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree069.jpg]
AMERICAN UNITED LIFE INSURANCE COMPANY By: Name: avi l M. Weisenburger Title:
VP, Fixed Income Securities THE STATE LIFE INSURANCE COMPANY By: Name:
DavisWeisenburger Title: VP, Fixed Income Securities [Signature Page to Note
Purchase Agreement - CHS]



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree070.jpg]
MODERN WOODMEN OF AMERICA By: Name: Brett M. Van Title: Treasurer & Investment
Manager [Signature Page to Note Purchase Agreement - CHS]



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree071.jpg]
/ STATE 0 . 1 'SCONSIN INVESTMENT BOARD i /0/ edirAir Aliv — - . ter By: Name:
Christopher P. Prestigiacomo Title: Portfolio Manager [Signature Page to Note
Purchase Agreement - CHS]



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree072.jpg]
CMFG LIFE INSURANCE COMPANY By: MEMBERS Capital Advisors, Inc. acting as
Investment Advisor By: Name: Allen R. Cantrell Title: Managing Director,
Investments [Signature Page to Note Purchase Agreement - CHS]



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree073.jpg]
AMERICAN FAMILY LIFE INSURANCE COMPANY By: (-7L' Name: David L. Voge Title:
Fixed Income Portfolio Manager [Signature Page to Note Purchase Agreement CHS]



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree074.jpg]
AMERITAS LIFE INSURANCE CORP. AMERITAS LIFE INSURANCE CORP. OF NEW YORK By:
Ameritas Investment Partners Inc., as Agent By: Name: Tina Udell Title: Vice
President & Managing Director [Signature Page to Note Purchase Agreement - CHS]



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree075.jpg]
SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY By: Name! David Divin Title: Senior
Portfolio Manager ........"."1... [Signature Page to Note Purchase Agreement -
CHS]



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree076.jpg]
ASSURITY LIFE INSURANCE COMPANY By: \i& \ L Name: Victor Weber Title: Senior
Director - Investments [Signature Page to Note Purchase Agreement - CBS]



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree077.jpg]
DB1/ 84912103.8 SCHEDULE A INFORMATION AS TO PURCHASERS Purchaser Name THE
PRUDENTIAL INSURANCE COMPANY OF AMERICA Name in Which to Register Note(s) THE
PRUDENTIAL INSURANCE COMPANY OF AMERICA Note Registration Number(s); Principal
Amount(s) RW-1; $23,850,000 Payment on account of Note(s) Method Account
Information Federal Funds Wire Transfer JPMorgan Chase Bank New York, NY ABA
No.: 021-000-021 Account Name: The Prudential - Privest Portfolio Account No.:
###### (please do not include spaces) Reference: “Accompanying Information”
below Accompanying Information Name of Issuer: CHS Inc. Description of Security:
PPN: Series W Senior Notes due January 25, 2031 12542R K@8 Security No. INV05998
Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made. Address / Fax # / Email for notices related to payments
The Prudential Insurance Company of America c/o Prudential Investment
Management, Inc. Prudential Tower 655 Broad Street 14th Floor - South Tower
Newark, NJ 07102 Attention: PIM Private Accounting Processing Team Email:
Pim.Private.Accounting.Processing.Team@prudential.com Address / Fax # / Email
for all other notices The Prudential Insurance Company of America c/o Prudential
Capital Group 60 S. 6th Street, Suite 3710 Minneapolis, Minnesota 55402-4422
Attention: Managing Director Instructions re Delivery of Note(s) Prudential
Capital Group Two Prudential Plaza 180 N. Stetson Avenue Suite 5600 Chicago, IL
60601 Attention: Kim L. Maranda Telephone: (312) 540.4246 Signature Block Format
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By: Name: Title: Vice President Tax
Identification Number 22-1211670



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree078.jpg]
Schedule A-2 DB1/ 84912103.8 Purchaser Name THE PRUDENTIAL INSURANCE COMPANY OF
AMERICA Name in Which to Register Note(s) THE PRUDENTIAL INSURANCE COMPANY OF
AMERICA Note Registration Number(s); Principal Amount(s) RX-1; $12,450,000 RX-2;
$20,000,000 RX-3; $10,000,000 Payment on account of Note(s) Method Account
Information Federal Funds Wire Transfer JPMorgan Chase Bank New York, NY ABA
No.: 021-000-021 Account Name: The Prudential - Privest Portfolio Account No.:
###### (please do not include spaces) (in the case of payments on account of the
Note originally issued in the principal amount of $12,450,000.00) Account Name:
Prudential Separate Account Group Annuity Investment Account Privates (SAGA)
Account No.: ###### (please do not include spaces) (in the case of payments on
account of the Note originally issued in the principal amount of $20,000,000.00)
Account Name: JCPenney Private Custody Account Account No.: ###### (please do
not include spaces) (in the case of payments on account of the Note originally
issued in the principal amount of $10,000,000.00) Reference: “Accompanying
Information” below Accompanying Information Name of Issuer: CHS Inc. Description
of Security: PPN: Series X Senior Notes due January 25, 2036 12542R K#6 Security
No. INV05998 Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made. Address / Fax # / Email for
notices related to payments The Prudential Insurance Company of America c/o
Prudential Investment Management, Inc. Prudential Tower 655 Broad Street 14th
Floor - South Tower Newark, NJ 07102 Attention: PIM Private Accounting
Processing Team Email: Pim.Private.Accounting.Processing.Team@prudential.com
Address / Fax # / Email for all other notices The Prudential Insurance Company
of America c/o Prudential Capital Group 60 S. 6th Street, Suite 3710
Minneapolis, Minnesota 55402-4422 Attention: Managing Director



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree079.jpg]
Schedule A-3 DB1/ 84912103.8 Purchaser Name THE PRUDENTIAL INSURANCE COMPANY OF
AMERICA Instructions re Delivery of Note(s) Prudential Capital Group Two
Prudential Plaza 180 N. Stetson Avenue Suite 5600 Chicago, IL 60601 Attention:
Kim L. Maranda Telephone: (312) 540.4246 Signature Block Format THE PRUDENTIAL
INSURANCE COMPANY OF AMERICA By: Name: Title: Vice President Tax Identification
Number 22-1211670



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree080.jpg]
Schedule A-4 DB1/ 84912103.8 Purchaser Name THE GIBRALTAR LIFE INSURANCE CO.,
LTD. Name in Which to Register Note(s) THE GIBRALTAR LIFE INSURANCE CO., LTD.
Note Registration Number(s); Principal Amount(s) RW-2; $25,500,000 Payment on
account of Note(s) Method Account Information Federal Funds Wire Transfer All
principal, interest and Make-Whole Amount payments on account of Notes held by
such purchaser shall be made by wire transfer of immediately available funds for
credit to: JPMorgan Chase Bank New York, NY ABA No.: 021-000-021 Account Name:
GIBPRVJAFS1 Account No.: ###### (please do not include spaces) Reference:
“Accompanying Information” below All payments, other than principal, interest or
Make-Whole Amount, on account of Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to: JPMorgan Chase Bank
New York, NY ABA No. 021-000-021 Account No. ######### Account Name: Prudential
International Insurance Service Co. Reference: “Accompanying Information” below
Accompanying Information Name of Issuer: CHS Inc. Description of Security: PPN:
Series W Senior Notes due January 25, 2031 12542R K@8 Security No. INV05998 Due
date and application (as among principal, interest and Make-Whole Amount) of the
payment being made. Address / Fax # / Email for notices related to payments The
Gibraltar Life Insurance Co., Ltd. 2-13-10, Nagata-cho Chiyoda-ku, Tokyo
100-8953, Japan Attention: Osamu Egi, Team Leader of Investment Administration
Team E-mail: osamu.egi@gib-life.co.jp and e-mail copy to: Attention: Tetsuya
Sawazaki, Manager of Investment Administration Team E-mail:
tetsuya.sawazaki@gib-life.co.jp Address / Fax # / Email for all other notices
Prudential Private Placement Investors, L.P. c/o Prudential Capital Group 60 S.
6th Street, Suite 3710 Minneapolis, Minnesota 55402-4422 Attention: Managing
Director



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree081.jpg]
Schedule A-5 DB1/ 84912103.8 Purchaser Name THE GIBRALTAR LIFE INSURANCE CO.,
LTD. Instructions re Delivery of Note(s) Prudential Capital Group Two Prudential
Plaza 180 N. Stetson Avenue Suite 5600 Chicago, IL 60601 Attention: Kim L.
Maranda Telephone: (312) 540.4246 Signature Block Format THE GIBRALTAR LIFE
INSURANCE CO., LTD. By: Prudential Investment Management Japan Co., Ltd. (as
Investment Manager) By: Prudential Investment Management, Inc. (as Sub-Adviser)
By: Name: Title: Vice President Tax Identification Number 98-0408643



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree082.jpg]
Schedule A-6 DB1/ 84912103.8 Purchaser Name THE GIBRALTAR LIFE INSURANCE CO.,
LTD. Name in Which to Register Note(s) THE GIBRALTAR LIFE INSURANCE CO., LTD.
Note Registration Number(s); Principal Amount(s) RX-4; $6,500,000 Payment on
account of Note(s) Method Account Information Federal Funds Wire Transfer All
principal, interest and Make-Whole Amount payments on account of Notes held by
such purchaser shall be made by wire transfer of immediately available funds for
credit to: JPMorgan Chase Bank New York, NY ABA No.: 021-000-021 Account Name:
GIBPRVHFR2 Account No.: ###### (please do not include spaces) Reference:
“Accompanying Information” below All payments, other than principal, interest or
Make-Whole Amount, on account of Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to: JPMorgan Chase Bank
New York, NY ABA No. 021-000-021 Account No. ######### Account Name: Prudential
International Insurance Service Co. Reference: “Accompanying Information” below
Accompanying Information Name of Issuer: CHS Inc. Description of Security: PPN:
Series X Senior Notes due January 25, 2036 12542R K#6 Security No. INV05998 Due
date and application (as among principal, interest and Make-Whole Amount) of the
payment being made. Address / Fax # / Email for notices related to payments The
Gibraltar Life Insurance Co., Ltd. 2-13-10, Nagata-cho Chiyoda-ku, Tokyo
100-8953, Japan Attention: Osamu Egi, Team Leader of Investment Administration
Team E-mail: osamu.egi@gib-life.co.jp and e-mail copy to: Attention: Tetsuya
Sawazaki, Manager of Investment Administration Team E-mail:
tetsuya.sawazaki@gib-life.co.jp Address / Fax # / Email for all other notices
Prudential Private Placement Investors, L.P. c/o Prudential Capital Group 60 S.
6th Street, Suite 3710 Minneapolis, Minnesota 55402-4422 Attention: Managing
Director



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree083.jpg]
Schedule A-7 DB1/ 84912103.8 Purchaser Name THE GIBRALTAR LIFE INSURANCE CO.,
LTD. Instructions re Delivery of Note(s) Prudential Capital Group Two Prudential
Plaza 180 N. Stetson Avenue Suite 5600 Chicago, IL 60601 Attention: Kim L.
Maranda Telephone: (312) 540.4246 Signature Block Format THE GIBRALTAR LIFE
INSURANCE CO., LTD. By: Prudential Investment Management Japan Co., Ltd. (as
Investment Manager) By: Prudential Investment Management, Inc. (as Sub-Adviser)
By: Name: Title: Vice President Tax Identification Number 98-0408643



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree084.jpg]
Schedule A-8 DB1/ 84912103.8 Purchaser Name PRUDENTIAL ARIZONA REINSURANCE
CAPTIVE COMPANY Name in Which to Register Note(s) PRUDENTIAL ARIZONA REINSURANCE
CAPTIVE COMPANY Note Registration Number(s); Principal Amount(s) RW-3;
$13,000,000 Payment on account of Note(s) Method Account Information Federal
Funds Wire Transfer Citibank/NYC ABA No.: 021-000-089 Account Name: Citibank
N.A. NY Trust and Custody Account No.: ######## SWIFT: CITIUS33 FFC Account
Name: PARCC PLAZ Trust 1 FFC Account No.: ###### Reference: “Accompanying
Information” below Accompanying Information Name of Issuer: CHS Inc. Description
of Security: PPN: Series W Senior Notes due January 25, 2031 12542R K@8 Security
No. INV05998 Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made. Address / Fax # / Email for
notices related to payments Prudential Arizona Reinsurance Captive Company c/o
Prudential Investment Management, Inc. Prudential Tower 655 Broad Street 14th
Floor - South Tower Newark, NJ 07102 Attention: PIM Private Accounting
Processing Team Email: Pim.Private.Accounting.Processing.Team@prudential.com
Address / Fax # / Email for all other notices Prudential Arizona Reinsurance
Captive Company c/o Prudential Capital Group 60 S. 6th Street, Suite 3710
Minneapolis, Minnesota 55402-4422 Attention: Managing Director Instructions re
Delivery of Note(s) Prudential Capital Group Two Prudential Plaza 180 N. Stetson
Avenue Suite 5600 Chicago, IL 60601 Attention: Kim L. Maranda Telephone: (312)
540.4246 Signature Block Format PRUDENTIAL ARIZONA REINSURANCE CAPTIVE COMPANY
By: Prudential Investment Management, Inc. (as Investment Manager) By: Name:
Title: Vice President



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree085.jpg]
Schedule A-9 DB1/ 84912103.8 Purchaser Name PRUDENTIAL ARIZONA REINSURANCE
CAPTIVE COMPANY Tax Identification Number 33-1095301



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree086.jpg]
Schedule A-10 DB1/ 84912103.8 Purchaser Name ZURICH AMERICAN INSURANCE COMPANY
Name in Which to Register Note(s) HARE & CO., LLC Note Registration Number(s);
Principal Amount(s) RW-4; $11,650,000 Payment on account of Note(s) Method
Account Information Federal Funds Wire Transfer The Bank of New York ABA No:
021000018 BNF: ###### Attn: PP P&I Department Ref: ZAIC Private Placements &
“Accompanying Information” below Accompanying Information Name of Issuer: CHS
Inc. Description of Security: PPN: Series W Senior Notes due January 25, 2031
12542R K@8 Due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made. Address / Fax # / Email for notices related
to payments Zurich North America Attn: Treasury T1-19 1400 American Lane
Schaumburg, IL 60196-1056 Contact: Mary Fran Callahan, Vice President-Treasurer
Telephone: (847) 605-6447 Facsimile: (847) 605-7895 E-mail:
mary.callahan@zurichna.com Address / Fax # / Email for all other notices
Prudential Private Placement Investors, L.P. c/o Prudential Capital Group 60 S.
6th Street, Suite 3710 Minneapolis, Minnesota 55402-4422 Attention: Managing
Director Instructions re Delivery of Note(s) The Depository Trust Company 570
Washington Blvd - 5th floor Jersey City, NJ 07310 Attention: BNY Mellon/Branch
Deposit Department Please include in the cover letter accompanying the Notes a
reference to the Purchaser's account number (Zurich American Insurance
Co.-Private Placements; Account Number: ######). Send copy by nationwide
overnight delivery service to: Prudential Investment Management, Inc. 655 Broad
Street 14th Floor - South Tower Newark, NJ 07102 Attention: Michael Iacono -
Trade Management



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree087.jpg]
Schedule A-11 DB1/ 84912103.8 Purchaser Name ZURICH AMERICAN INSURANCE COMPANY
Signature Block Format ZURICH AMERICAN INSURANCE COMPANY By: Prudential Private
Placement Investors, L.P. (as Investment Advisor) By: Prudential Private
Placement Investors, Inc. (as its General Partner) By: Name: Title: Vice
President Tax Identification Number 36-4233459



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree088.jpg]
Schedule A-12 DB1/ 84912103.8 Purchaser Name ZURICH AMERICAN LIFE INSURANCE
COMPANY Name in Which to Register Note(s) HARE & CO., LLC Note Registration
Number(s); Principal Amount(s) RW-5; $3,000,000 Payment on account of Note(s)
Method Account Information Federal Funds Wire Transfer The Bank of New York ABA
No: 021000018 BNF: ###### Attn: PP P&I Department Ref: ZALICO Private Placements
& “Accompanying Information” below Accompanying Information Name of Issuer: CHS
Inc. Description of Security: PPN: Series W Senior Notes due January 25, 2031
12542R K@8 Due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made. Address / Fax # / Email for notices related
to payments Zurich American Life Insurance Company Attn: Treasury T1-19 1400
American Lane Schaumburg, IL 60196-1056 Contact: Robert Burne, Vice
President-Treasurer Telephone: (847) 762-7328 Facsimile: (847) 313-0807 E-mail:
robert.burne@zurichna.com Address / Fax # / Email for all other notices
Prudential Private Placement Investors, L.P. c/o Prudential Capital Group 60 S.
6th Street, Suite 3710 Minneapolis, Minnesota 55402-4422 Attention: Managing
Director Instructions re Delivery of Note(s) The Depository Trust Company 570
Washington Blvd - 5th floor Jersey City, NJ 07310 Attention: BNY Mellon/Branch
Deposit Department Please include in the cover letter accompanying the Notes a
reference to the Purchaser's account number (ZALICO Private Placement Pru;
Custody Account Number: ##########). Send copy by nationwide overnight delivery
service to: Prudential Investment Management, Inc. 655 Broad Street 14th Floor -
South Tower Newark, NJ 07102 Attention: Michael Iacono - Trade Management



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree089.jpg]
Schedule A-13 DB1/ 84912103.8 Purchaser Name ZURICH AMERICAN LIFE INSURANCE
COMPANY Signature Block Format ZURICH AMERICAN LIFE INSURANCE COMPANY By:
Prudential Private Placement Investors, L.P. (as Investment Advisor) By:
Prudential Private Placement Investors, Inc. (as its General Partner) By: Name:
Title: Vice President Tax Identification Number 36-3050975



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree090.jpg]
Schedule A-14 DB1/ 84912103.8 Purchaser Name FARMERS NEW WORLD LIFE INSURANCE
COMPANY Name in Which to Register Note(s) FARMERS NEW WORLD LIFE INSURANCE
COMPANY Note Registration Number(s); Principal Amount(s) RX-5; $8,250,000
Payment on account of Note(s) Method Account Information Federal Funds Wire
Transfer JPMorgan Chase Bank New York, NY ABA No.: 021000021 Account No.:
########## Account Name: SSG Private Income Processing For further credit to
Account ################ Reference: “Accompanying Information” below
Accompanying Information Name of Issuer: CHS Inc. Description of Security: PPN:
Series X Senior Notes due January 25, 2036 12542R K#6 Due date and application
(as among principal, interest and Make-Whole Amount) of the payment being made.
Address / Fax # / Email for notices related to payments
investment.accounting@farmersinsurance.com or Farmers Insurance Company
Attention: Investment Accounting Team 4680 Wilshire Blvd., 4th Floor Los
Angeles, CA 90010 and investments.operations@farmersinsurance.com or Farmers New
World Life Insurance Company Attention: Investment Operations Team 3003 77th
Avenue Southeast, 5th Floor Mercer Island, WA 98040-2837 Address / Fax # / Email
for all other notices Prudential Private Placement Investors, L.P. c/o
Prudential Capital Group 60 S. 6th Street, Suite 3710 Minneapolis, Minnesota
55402-4422 Attention: Managing Director



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree091.jpg]
Schedule A-15 DB1/ 84912103.8 Purchaser Name FARMERS NEW WORLD LIFE INSURANCE
COMPANY Instructions re Delivery of Note(s) JPMorgan Chase Bank, N.A. 4 Chase
Metrotech Center, 3rd Floor Brooklyn, NY 11245-0001 Attention: Physical Receive
Department Brian Cavanaugh Telephone: (718) 242-0264 Please include in the cover
letter accompanying the Notes a reference to the Purchaser's account number
("################") and CUSIP information. Send copy by nationwide overnight
delivery service to: Prudential Investment Management, Inc. 655 Broad Street
14th Floor - South Tower Newark, NJ 07102 Attention: Michael Iacono - Trade
Management Signature Block Format FARMERS NEW WORLD LIFE INSURANCE COMPANY By:
Prudential Private Placement Investors, L.P. (as Investment Advisor) By:
Prudential Private Placement Investors, Inc. (as its General Partner) By: Name:
Title: Vice President Tax Identification Number 91-0335750



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree092.jpg]
Schedule A-16 DB1/ 84912103.8 Purchaser Name LIBERTY NATIONAL LIFE INSURANCE
COMPANY Name in Which to Register Note(s) LIBERTY NATIONAL LIFE INSURANCE
COMPANY Note Registration Number(s); Principal Amount(s) RX-6; $12,000,000
Payment on account of Note(s) Method Account Information Federal Funds Wire
Transfer Bank of New York Mellon ABA: 021000018 GLA# ###### Acct. Name: Liberty
National Life Ins. Co. PFG Pvt. Acct #: ########## Ref: “Accompanying
Information” below Accompanying Information Name of Issuer: CHS Inc. Description
of Security: PPN: Series X Senior Notes due January 25, 2036 12542R K#6 Due date
and application (as among principal, interest and Make-Whole Amount) of the
payment being made. Address / Fax # / Email for notices related to payments
Torchmark Corporation Attention: Alan Hintz 3700 S. Stonebridge Drive McKinney,
TX 75070 Email: AHINTZ@torchmarkcorp.com Phone: (972) 569-3694 Fax: (972)
569-3282 Address / Fax # / Email for all other notices Prudential Private
Placement Investors, L.P. c/o Prudential Capital Group 60 S. 6th Street, Suite
3710 Minneapolis, Minnesota 55402-4422 Attention: Managing Director Instructions
re Delivery of Note(s) Bank of New York Mellon 1 Wall Street, 3rd Floor, Window
A New York, NY 10286 Please include in the cover letter accompanying the Notes a
reference to the Purchaser's account number (Acct. Name: Liberty National Life
Ins. Co. PFG Pvt.; Acct #: ######). Send copy by nationwide overnight delivery
service to: Prudential Investment Management, Inc. 655 Broad Street 14th Floor -
South Tower Newark, NJ 07102 Attention: Michael Iacono - Trade Management



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree093.jpg]
Schedule A-17 DB1/ 84912103.8 Purchaser Name LIBERTY NATIONAL LIFE INSURANCE
COMPANY Signature Block Format LIBERTY NATIONAL LIFE INSURANCE COMPANY By:
Prudential Private Placement Investors, L.P. (as Investment Advisor) By:
Prudential Private Placement Investors, Inc. (as its General Partner) By: Name:
Title: Vice President Tax Identification Number 63-0124600



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree094.jpg]
Schedule A-18 DB1/ 84912103.8 Purchaser Name FAMILY HERITAGE LIFE INSURANCE
COMPANY OF AMERICA Name in Which to Register Note(s) FAMILY HERITAGE LIFE
INSURANCE COMPANY OF AMERICA Note Registration Number(s); Principal Amount(s)
RX-7; $3,800,000 Payment on account of Note(s) Method Account Information
Federal Funds Wire Transfer Bank of New York Mellon ABA: 021000018 GLA# ######
Acct. Name: Family Heritage Life Ins. Co. of America PFG Pvt. Acct #: ##########
Ref: “Accompanying Information” below Accompanying Information Name of Issuer:
CHS Inc. Description of Security: PPN: Series X Senior Notes due January 25,
2036 12542R K#6 Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made. Address / Fax # / Email for
notices related to payments Torchmark Corporation Attention: Alan Hintz 3700 S.
Stonebridge Drive McKinney, TX 75070 Email: AHINTZ@torchmarkcorp.com Phone:
(972) 569-3694 Fax: (972) 569-3282 Address / Fax # / Email for all other notices
Prudential Private Placement Investors, L.P. c/o Prudential Capital Group 60 S.
6th Street, Suite 3710 Minneapolis, Minnesota 55402-4422 Attention: Managing
Director Instructions re Delivery of Note(s) Bank of New York Mellon 1 Wall
Street, 3rd Floor, Window A New York, NY 10286 Please include in the cover
letter accompanying the Notes a reference to the Purchaser's account number
(Acct. Name: Family Heritage Life Ins. Co. of America PFG Pvt.; Acct #: ######).
Send copy by nationwide overnight delivery service to: Prudential Investment
Management, Inc. 655 Broad Street 14th Floor - South Tower Newark, NJ 07102
Attention: Michael Iacono - Trade Management



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree095.jpg]
Schedule A-19 DB1/ 84912103.8 Purchaser Name FAMILY HERITAGE LIFE INSURANCE
COMPANY OF AMERICA Signature Block Format FAMILY HERITAGE LIFE INSURANCE COMPANY
OF AMERICA By: Prudential Private Placement Investors, L.P. (as Investment
Advisor) By: Prudential Private Placement Investors, Inc. (as its General
Partner) By: Name: Title: Vice President Tax Identification Number 34-1626521



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree096.jpg]
Schedule A-20 DB1/ 84912103.8 Purchaser Name MASSACHUSETTS MUTUAL LIFE INSURANCE
COMPANY Name in Which to Register Note(s) MASSACHUSETTS MUTUAL LIFE INSURANCE
COMPANY Note Registration Number(s); Principal Amount(s) RS-1; $28,300,000 RT-1;
$37,100,000 Payment on account of Note(s) Method Account Information Federal
Funds Wire Transfer MassMutual Citibank New York, New York ABA # 021000089 Acct
# ######## RE: “Accompanying Information” below Accompanying Information Name of
Issuer: CHS Inc. Description of Security: PPN: Series S Senior Notes due January
25, 2023 12542R J*2 Series T Senior Notes due January 25, 2025 12542R J@0 Due
date and application (as among principal, interest and Make-Whole Amount) of the
payment being made. Address / Fax # / Email for notices related to payments
Massachusetts Mutual Life Insurance Company Treasury Operations Liquidity
Management 1295 State Street Springfield, MA 01111 Attn: Janelle Tarantino With
a copy to: Massachusetts Mutual Life Insurance Company c/o Babson Capital
Management LLC 1500 Main Street – Suite 2200 PO Box 15189 Springfield, MA 01115
With advice of payment to the Treasury Operations Liquidity Management
Department at Massachusetts Mutual Life Insurance Company at
mmincometeam@massmutual.com or (413) 226-4295 (facsimile).



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree097.jpg]
Schedule A-21 DB1/ 84912103.8 Purchaser Name MASSACHUSETTS MUTUAL LIFE INSURANCE
COMPANY Address / Fax # / Email for all other notices Massachusetts Mutual Life
Insurance Company c/o Babson Capital Management LLC 1500 Main Street – Suite
2200 PO Box 15189 Springfield, MA 01115-5189 Electronic Delivery of Financials
and other information to: Massachusetts Mutual Life Insurance Company c/o Babson
Capital Management LLC 1500 Main Street – Suite 2200 PO Box 15189 Springfield,
MA 01115-5189 With notification to: privateplacements@babsoncapital.com
rrichards@babsoncapital.com Instructions re Delivery of Note(s) Steve Katz,
Counsel Babson Capital Management LLC 1500 Main Street, Suite 2800 Springfield,
MA 01115-5189 Telephone: 413-226-1052 Facsimile: 413-226-2052 E-mail:
skatz@babsoncapital.com Signature Block Format MASSACHUSETTS MUTUAL LIFE
INSURANCE COMPANY By: Babson Capital Management LLC as Investment Adviser By:
Name: Title: Tax Identification Number 04-1590850



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree098.jpg]
Schedule A-22 DB1/ 84912103.8 Purchaser Name C.M. LIFE INSURANCE COMPANY Name in
Which to Register Note(s) C.M. LIFE INSURANCE COMPANY Note Registration
Number(s); Principal Amount(s) RS-2; $2,300,000 Payment on account of Note(s)
Method Account Information Federal Funds Wire Transfer JP Morgan Chase Bank New
York, NY ABA # 021000021 Account Name: CM Life Insurance Company Account Number:
######### RE: “Accompanying Information” below Accompanying Information Name of
Issuer: CHS Inc. Description of Security: PPN: Series S Senior Notes due January
25, 2023 12542R J*2 Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made. Address / Fax # / Email for
notices related to payments C.M. Life Insurance Company Treasury Operations
Liquidity Management 1295 State Street Springfield, MA 01111 Attn: Janelle
Tarantino With a copy to: C.M. Life Insurance Company c/o Babson Capital
Management LLC 1500 Main Street – Suite 2200 PO Box 15189 Springfield, MA 01115
With advice of payment to the Treasury Operations Liquidity Management
Department at Massachusetts Mutual Life Insurance Company at
mmincometeam@massmutual.com or (413) 226-4295 (facsimile). Address / Fax # /
Email for all other notices C.M. Life Insurance Company c/o Babson Capital
Management LLC 1500 Main Street – Suite 2200 PO Box 15189 Springfield, MA
01115-5189 Electronic Delivery of Financials and other information to: C.M. Life
Insurance Company c/o Babson Capital Management LLC 1500 Main Street – Suite
2200 PO Box 15189 Springfield, MA 01115-5189 With notification to:
privateplacements@babsoncapital.com rrichards@babsoncapital.com



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree099.jpg]
Schedule A-23 DB1/ 84912103.8 Purchaser Name C.M. LIFE INSURANCE COMPANY
Instructions re Delivery of Note(s) Steve Katz, Counsel Babson Capital
Management LLC 1500 Main Street, Suite 2800 Springfield, MA 01115-5189
Telephone: 413-226-1052 Facsimile: 413-226-2052 E-mail: skatz@babsoncapital.com
Signature Block Format C.M. LIFE INSURANCE COMPANY By: Babson Capital Management
LLC as Investment Adviser By: Name: Title: Tax Identification Number 06-1041383



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree100.jpg]
Schedule A-24 DB1/ 84912103.8 Purchaser Name MASSMUTUAL ASIA LIMITED Name in
Which to Register Note(s) GERLACH & CO. Note Registration Number(s); Principal
Amount(s) RS-3; $6,000,000 RT-2; $1,300,000 Payment on account of Note(s) Method
Account Information Federal Funds Wire Transfer Gerlach & Co. Citibank, N.A. ABA
Number 021000089 Concentration Account ######## FFC: #################### Ref:
“Accompanying Information” below Accompanying Information Name of Issuer: CHS
Inc. Description of Security: PPN: Series S Senior Notes due January 25, 2023
12542R J*2 Series T Senior Notes due January 25, 2025 12542R J@0 Due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made. Address / Fax # / Email for notices related to payments MassMutual
Asia Limited Treasury Operations Liquidity Management 1295 State Street
Springfield, MA 01111 Attn: Janelle Tarantino With a copy to: MassMutual Asia
Limited c/o Babson Capital Management LLC 1500 Main Street - Suite 2200
Springfield, MA 01115 Send Corporate Action Notification to: Citigroup Global
Securities Services Attn: Corporate Action Dept 3800 Citibank Center Tampa
Building B Floor 3 Tampa , FL 33610-9122 With advice of payment to the Treasury
Operations Liquidity Management Department at Massachusetts Mutual Life
Insurance Company at mmincometeam@massmutual.com or (413) 226-4295 (facsimile).



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree101.jpg]
Schedule A-25 DB1/ 84912103.8 Purchaser Name MASSMUTUAL ASIA LIMITED Address /
Fax # / Email for all other notices MassMutual Asia Limited c/o Babson Capital
Management LLC 1500 Main Street - Suite 2200 PO Box 15189 Springfield, MA
01115-5189 Electronic Delivery of Financials and other information to:
MassMutual Asia Limited c/o Babson Capital Management LLC 1500 Main Street –
Suite 2200 Springfield, MA 01115-5189 With notification to:
privateplacements@babsoncapital.com rrichards@babsoncapital.com Instructions re
Delivery of Note(s) Citibank NA 399 Park Avenue Level B Vault New York, NY 10022
Acct. ####### With a copy to: Steve Katz, Counsel Babson Capital Management LLC
1500 Main Street, Suite 2800 Springfield, MA 01115-5189 Telephone: 413-226-1052
Facsimile: 413-226-2052 E-mail: skatz@babsoncapital.com Signature Block Format
MASSMUTUAL ASIA LIMITED By: Babson Capital Management LLC as Investment Adviser
By: Name: Title: Tax Identification Number N/A



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree102.jpg]
Schedule A-26 DB1/ 84912103.8 Purchaser Name BANNER LIFE INSURANCE COMPANY Name
in Which to Register Note(s) HARE & CO., LLC Note Registration Number(s);
Principal Amount(s) RS-4; $2,400,000 RT-3; $2,600,000 Payment on account of
Note(s) Method Account Information Federal Funds Wire Transfer The Bank of New
York/Mellon New York, New York ABA # 021000018 Acct Name: Banner Life Insurance
Company Acct # ######### Attention: P&I Department Reference: “Accompanying
Information” below Accompanying Information Name of Issuer: CHS Inc. Description
of Security: PPN: Series S Senior Notes due January 25, 2023 12542R J*2 Series T
Senior Notes due January 25, 2025 12542R J@0 Due date and application (as among
principal, interest and Make-Whole Amount) of the payment being made. Address /
Fax # / Email for notices related to payments Banner Life Insurance Company c/o
Babson Capital Management LLC 1500 Main Street – Suite 2200 PO Box 15189
Springfield, MA 01115-5189 Address / Fax # / Email for all other notices Banner
Life Insurance Company c/o Babson Capital Management LLC 1500 Main Street –
Suite 2200 PO Box 15189 Springfield, MA 01115-5189 Electronic Delivery of
Financials and other information to: Banner Life Insurance Company c/o Babson
Capital Management LLC 1500 Main Street – Suite 2200 PO Box 15189 Springfield,
MA 01115-5189 With notification to: privateplacements@babsoncapital.com
rrichards@babsoncapital.com



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree103.jpg]
Schedule A-27 DB1/ 84912103.8 Purchaser Name BANNER LIFE INSURANCE COMPANY
Instructions re Delivery of Note(s) The Depository Trust Company 570 Washington
Blvd – 5th Floor Jersey City, NJ 07310 Attn: BNY Mellon/Branch Deposit
Department ######################### With a copy to: Steve Katz, Counsel Babson
Capital Management LLC 1500 Main Street, Suite 2800 Springfield, MA 01115-5189
Telephone: 413-226-1052 Facsimile: 413-226-2052 E-mail: skatz@babsoncapital.com
Signature Block Format BANNER LIFE INSURANCE COMPANY By: Babson Capital
Management LLC as Investment Adviser By: Name: Title: Tax Identification Number
52-1236145



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree104.jpg]
Schedule A-28 DB1/ 84912103.8 Purchaser Name THE NORTHWESTERN MUTUAL LIFE
INSURANCE COMPANY Name in Which to Register Note(s) THE NORTHWESTERN MUTUAL LIFE
INSURANCE COMPANY Note Registration Number(s); Principal Amount(s) RT-4;
$16,000,000 RU-1; $17,000,000 RV-1; $17,000,000 RX-8; $23,500,000 Payment on
account of Note(s) Method Account Information Federal Funds Wire Transfer Please
contact our Treasury & Investment Operations Department to securely obtain wire
transfer instructions. E-mail: payments@northwesternmutual.com Phone: (414)
665-1679 Accompanying Information Name of Issuer: CHS Inc. Description of
Security: PPN: Series T Senior Notes due January 25, 2025 12542R J@0 Series U
Senior Notes due January 25, 2027 12542R J#8 Series V Senior Notes due January
25, 2028 12542R K*0 Series X Senior Notes due January 25, 2036 12542R K#6 Due
date and application (as among principal, interest and Make-Whole Amount) of the
payment being made. Address / Fax # / Email for notices related to payments The
Northwestern Mutual Life Insurance Company 720 East Wisconsin Avenue Milwaukee,
WI 53202 Attention: Investment Operations Email: payments@northwesternmutual.com
Phone: (414) 665-1679 Address / Fax # / Email for all other notices The
Northwestern Mutual Life Insurance Company 720 East Wisconsin Avenue Milwaukee,
WI 53202 Attention: Securities Department Email:
privateinvest@northwesternmutual.com Facsimile: (414) 665- 7124 Instructions re
Delivery of Note(s) The Northwestern Mutual Life Insurance Company 720 East
Wisconsin Avenue Milwaukee, WI 53202 Attention: Anne T. Brower Signature Block
Format THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY By: Northwestern Mutual
Investment Management Company, LLC, its Investment adviser By: Name: Title:
Managing Director Tax Identification Number 39-0509570



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree105.jpg]
Schedule A-29 DB1/ 84912103.8 Purchaser Name THE NORTHWESTERN MUTUAL LIFE
INSURANCE COMPANY FOR ITS GROUP ANNUITY SEPARATE ACCOUNT Name in Which to
Register Note(s) THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY FOR ITS GROUP
ANNUITY SEPARATE ACCOUNT Note Registration Number(s); Principal Amount(s) RX-9;
$1,500,000 Payment on account of Note(s) Method Account Information Federal
Funds Wire Transfer Please contact our Treasury & Investment Operations
Department to securely obtain wire transfer instructions. E-mail:
payments@northwesternmutual.com Phone: (414) 665-1679 Accompanying Information
Name of Issuer: CHS Inc. Description of Security: PPN: Series X Senior Notes due
January 25, 2036 12542R K#6 Due date and application (as among principal,
interest and Make-Whole Amount) of the payment being made. Address / Fax # /
Email for notices related to payments The Northwestern Mutual Life Insurance
Company for its Group Annuity Separate Account 720 East Wisconsin Avenue
Milwaukee, WI 53202 Attention: Investment Operations E-mail:
payments@northwesternmutual.com Phone: (414) 665-1679 Address / Fax # / Email
for all other notices The Northwestern Mutual Life Insurance Company for its
Group Annuity Separate Account 720 East Wisconsin Avenue Milwaukee, WI 53202
Attention: Securities Department E-mail: privateinvest@northwesternmutual.com
Facsimile: (414) 665-7124 Instructions re Delivery of Note(s) The Northwestern
Mutual Life Insurance Company 720 East Wisconsin Avenue Milwaukee, WI 53202
Attention: Anne T. Brower Signature Block Format THE NORTHWESTERN MUTUAL LIFE
INSURANCE COMPANY FOR ITS GROUP ANNUITY SEPARATE ACCOUNT By: Name: Title: Its
Authorized Representative Tax Identification Number 39-0509570



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree106.jpg]
Schedule A-30 DB1/ 84912103.8 Purchaser Name HARTFORD FIRE INSURANCE COMPANY
Name in Which to Register Note(s) HARTFORD FIRE INSURANCE COMPANY Note
Registration Number(s); Principal Amount(s) RS-5; $5,000,000 RS-6; $5,000,000
Payment on account of Note(s) Method Account Information Federal Funds Wire
Transfer JP Morgan Chase 4 New York Plaza New York New York 10004 Bank ABA No.
021000021 Chase NYC/Cust A/C # ########## for F/C/T - ########## Attn: Bond
Interest /Principal - CHS Inc. Ref: “Accompanying Information” below
Accompanying Information Name of Issuer: CHS Inc. Description of Security: PPN:
Series S Senior Notes due January 25, 2023 12542R J*2 Due date and application
(as among principal, interest and Make-Whole Amount) of the payment being made.
Address / Fax # / Email for notices related to payments Hartford Investment
Management Company c/o Investment Operations Regular Mailing Address: P.O. Box
1744 Hartford, CT 06144-1744 Overnight Mailing Address: One Hartford Plaza -
NP-A Hartford, Connecticut 06155 Telefacsimile: (860)297-8875/8876 Address / Fax
# / Email for all other notices Hartford Investment Management Company c/o
Investment Department-Private Placements E-mail Address: ken.day@himco.com and
PrivatePlacements.Himco@Himco.com, subject to confirming copy of notice being
sent same day by recognized international commercial delivery service (charges
prepaid) to the following addresses: Regular Mailing Address: P.O. Box 1744
Hartford, CT 06144-1744 Overnight Mailing Address: One Hartford Plaza, NP5-B
Hartford, Connecticut 06155 Telefacsimile: (860)297-8884



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree107.jpg]
Schedule A-31 DB1/ 84912103.8 Purchaser Name HARTFORD FIRE INSURANCE COMPANY
Instructions re Delivery of Note(s) JPMorgan Chase Bank, N.A. 4 Chase Metrotech
Center, 3rd Floor Brooklyn, New York 11245-0001 Attention: Physical Receive
Department (Use Willoughby Street Entrance) Custody Account Number: #########
(must appear on outside of envelope) Signature Block Format HARTFORD FIRE
INSURANCE COMPANY By: Hartford Investment Management Company Its Agent and
Attorney-in-Fact By: Name: Title: Tax Identification Number 06-0383750



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree108.jpg]
Schedule A-32 DB1/ 84912103.8 Purchaser Name HARTFORD LIFE AND ACCIDENT
INSURANCE COMPANY Name in Which to Register Note(s) HARTFORD LIFE AND ACCIDENT
INSURANCE COMPANY Note Registration Number(s); Principal Amount(s) RS-7;
$5,000,000 RS-8; $5,000,000 RS-9; $3,000,000 Payment on account of Note(s)
Method Account Information Federal Funds Wire Transfer JP Morgan Chase 4 New
York Plaza New York New York 10004 Bank ABA No. 021000021 Chase NYC/Cust A/C #
########## for F/C/T - ######### Attn: Bond Interest /Principal - CHS Inc. Ref:
“Accompanying Information” below Accompanying Information Name of Issuer: CHS
Inc. Description of Security: PPN: Series S Senior Notes due January 25, 2023
12542R J*2 Due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made. Address / Fax # / Email for notices related
to payments Hartford Investment Management Company c/o Investment Operations
Regular Mailing Address: P.O. Box 1744 Hartford, CT 06144-1744 Overnight Mailing
Address: One Hartford Plaza - NP-A Hartford, Connecticut 06155 Telefacsimile:
(860)297-8875/8876 Address / Fax # / Email for all other notices Hartford
Investment Management Company c/o Investment Department-Private Placements
E-mail Address: ken.day@himco.com and PrivatePlacements.Himco@Himco.com, subject
to confirming copy of notice being sent same day by recognized international
commercial delivery service (charges prepaid) to the following addresses:
Regular Mailing Address: P.O. Box 1744 Hartford, CT 06144-1744 Overnight Mailing
Address: One Hartford Plaza, NP5-B Hartford, Connecticut 06155 Telefacsimile:
(860)297-8884



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree109.jpg]
Schedule A-33 DB1/ 84912103.8 Purchaser Name HARTFORD LIFE AND ACCIDENT
INSURANCE COMPANY Instructions re Delivery of Note(s) JPMorgan Chase Bank, N.A.
4 Chase Metrotech Center, 3rd Floor Brooklyn, New York 11245-0001 Attention:
Physical Receive Department (Use Willoughby Street Entrance) Custody Account
Number: ######### (must appear on outside of envelope) Signature Block Format
HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY By: Hartford Investment Management
Company Its Agent and Attorney-in-Fact By: Name: Title: Tax Identification
Number 06-0838648



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree110.jpg]
Schedule A-34 DB1/ 84912103.8 Purchaser Name HARTFORD CASUALTY INSURANCE COMPANY
Name in Which to Register Note(s) HARTFORD CASUALTY INSURANCE COMPANY Note
Registration Number(s); Principal Amount(s) RS-10; $5,000,000 RS-11; $5,000,000
RS-12; $3,500,000 Payment on account of Note(s) Method Account Information
Federal Funds Wire Transfer JP Morgan Chase 4 New York Plaza New York New York
10004 Bank ABA No. 021000021 Chase NYC/Cust A/C # ########## for F/C/T -
######### Attn: Bond Interest /Principal - CHS Inc. Ref: “Accompanying
Information” below Accompanying Information Name of Issuer: CHS Inc. Description
of Security: PPN: Series S Senior Notes due January 25, 2023 12542R J*2 Due date
and application (as among principal, interest and Make-Whole Amount) of the
payment being made. Address / Fax # / Email for notices related to payments
Hartford Investment Management Company c/o Investment Operations Regular Mailing
Address: P.O. Box 1744 Hartford, CT 06144-1744 Overnight Mailing Address: One
Hartford Plaza - NP-A Hartford, Connecticut 06155 Telefacsimile:
(860)297-8875/8876 Address / Fax # / Email for all other notices Hartford
Investment Management Company c/o Investment Department-Private Placements
E-mail Address: ken.day@himco.com and PrivatePlacements.Himco@Himco.com, subject
to confirming copy of notice being sent same day by recognized international
commercial delivery service (charges prepaid) to the following addresses:
Regular Mailing Address: P.O. Box 1744 Hartford, CT 06144-1744 Overnight Mailing
Address: One Hartford Plaza, NP5-B Hartford, Connecticut 06155 Telefacsimile:
(860)297-8884



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree111.jpg]
Schedule A-35 DB1/ 84912103.8 Purchaser Name HARTFORD CASUALTY INSURANCE COMPANY
Instructions re Delivery of Note(s) JPMorgan Chase Bank, N.A. 4 Chase Metrotech
Center, 3rd Floor Brooklyn, New York 11245-0001 Attention: Physical Receive
Department (Use Willoughby Street Entrance) Custody Account Number: #########
(must appear on outside of envelope) Signature Block Format HARTFORD CASUALTY
INSURANCE COMPANY By: Hartford Investment Management Company Its Agent and
Attorney-in-Fact By: Name: Title: Tax Identification Number 06-0294398



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree112.jpg]
Schedule A-36 DB1/ 84912103.8 Purchaser Name HARTFORD LIFE INSURANCE COMPANY
Name in Which to Register Note(s) HARTFORD LIFE INSURANCE COMPANY Note
Registration Number(s); Principal Amount(s) RS-13; $5,000,000 RS-14; $1,500,000
Payment on account of Note(s) Method Account Information Federal Funds Wire
Transfer JP Morgan Chase 4 New York Plaza New York New York 10004 Bank ABA No.
021000021 Chase NYC/Cust A/C # ########## for F/C/T - ######### Attn: Bond
Interest /Principal - CHS Inc. Ref: “Accompanying Information” below
Accompanying Information Name of Issuer: CHS Inc. Description of Security: PPN:
Series S Senior Notes due January 25, 2023 12542R J*2 Due date and application
(as among principal, interest and Make-Whole Amount) of the payment being made.
Address / Fax # / Email for notices related to payments Hartford Investment
Management Company c/o Investment Operations Regular Mailing Address: P.O. Box
1744 Hartford, CT 06144-1744 Overnight Mailing Address: One Hartford Plaza -
NP-A Hartford, Connecticut 06155 Telefacsimile: (860)297-8875/8876 Address / Fax
# / Email for all other notices Hartford Investment Management Company c/o
Investment Department-Private Placements E-mail Address: ken.day@himco.com and
PrivatePlacements.Himco@Himco.com, subject to confirming copy of notice being
sent same day by recognized international commercial delivery service (charges
prepaid) to the following addresses: Regular Mailing Address: P.O. Box 1744
Hartford, CT 06144-1744 Overnight Mailing Address: One Hartford Plaza, NP5-B
Hartford, Connecticut 06155 Telefacsimile: (860)297-8884



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree113.jpg]
Schedule A-37 DB1/ 84912103.8 Purchaser Name HARTFORD LIFE INSURANCE COMPANY
Instructions re Delivery of Note(s) JPMorgan Chase Bank, N.A. 4 Chase Metrotech
Center, 3rd Floor Brooklyn, New York 11245-0001 Attention: Physical Receive
Department (Use Willoughby Street Entrance) Custody Account Number: #########
(must appear on outside of envelope) Signature Block Format HARTFORD LIFE
INSURANCE COMPANY By: Hartford Investment Management Company Its Agent and
Attorney-in-Fact By: Name: Title: Tax Identification Number 06-0974148



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree114.jpg]
Schedule A-38 DB1/ 84912103.8 Purchaser Name PACIFIC INSURANCE COMPANY, LIMITED
Name in Which to Register Note(s) PACIFIC INSURANCE COMPANY, LIMITED Note
Registration Number(s); Principal Amount(s) RS-15; $5,000,000 Payment on account
of Note(s) Method Account Information Federal Funds Wire Transfer JP Morgan
Chase 4 New York Plaza New York New York 10004 Bank ABA No. 021000021 Chase
NYC/Cust A/C # ########## for F/C/T - ######### Attn: Bond Interest /Principal -
CHS Inc. Ref: “Accompanying Information” below Accompanying Information Name of
Issuer: CHS Inc. Description of Security: PPN: Series S Senior Notes due January
25, 2023 12542R J*2 Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made. Address / Fax # / Email for
notices related to payments Hartford Investment Management Company c/o
Investment Operations Regular Mailing Address: P.O. Box 1744 Hartford, CT
06144-1744 Overnight Mailing Address: One Hartford Plaza - NP-A Hartford,
Connecticut 06155 Telefacsimile: (860)297-8875/8876 Address / Fax # / Email for
all other notices Hartford Investment Management Company c/o Investment
Department-Private Placements E-mail Address: ken.day@himco.com and
PrivatePlacements.Himco@Himco.com, subject to confirming copy of notice being
sent same day by recognized international commercial delivery service (charges
prepaid) to the following addresses: Regular Mailing Address: P.O. Box 1744
Hartford, CT 06144-1744 Overnight Mailing Address: One Hartford Plaza, NP5-B
Hartford, Connecticut 06155 Telefacsimile: (860)297-8884



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree115.jpg]
Schedule A-39 DB1/ 84912103.8 Purchaser Name PACIFIC INSURANCE COMPANY, LIMITED
Instructions re Delivery of Note(s) JPMorgan Chase Bank, N.A. 4 Chase Metrotech
Center, 1st Floor, Window 5 Brooklyn, New York 11245-0001 Attention: Physical
Receive Department (Use Willoughby Street Entrance) Custody Account Number:
######### (must appear on outside of envelope) Signature Block Format PACIFIC
INSURANCE COMPANY, LIMITED By: Hartford Investment Management Company Its Agent
and Attorney-in-Fact By: Name: Title: Tax Identification Number 06-1401918



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree116.jpg]
Schedule A-40 DB1/ 84912103.8 Purchaser Name FARM BUREAU LIFE INSURANCE COMPANY
OF MICHIGAN Name in Which to Register Note(s) FARM BUREAU LIFE INSURANCE COMPANY
OF MICHIGAN Note Registration Number(s); Principal Amount(s) RW-6; $5,000,000
Payment on account of Note(s) Method Account Information Federal Funds Wire
Transfer Bank: Comerica Bank/Trust Operations AC: ########## BNF: Farm Bureau
Life Insurance Company of Michigan AC: ########## Bank Routing Number: 111000753
DTC Number: 2108 Institutional I.D.: 48156 Agent Bank I.D.: 19143 Attn: Bond
Interest /Principal - CHS Inc Ref: “Accompanying Information” below Accompanying
Information Name of Issuer: CHS Inc. Description of Security: PPN: Series W
Senior Notes due January 25, 2031 12542R K@8 Due date and application (as among
principal, interest and Make-Whole Amount) of the payment being made. Address /
Fax # / Email for notices related to payments Farm Bureau Life Insurance Company
of Michigan 7373 West Saginaw Highway Lansing, MI 48917 Attention: Travis M.
Lower Telephone No.:(517) 679-4713 Facsimile No.:(517) 323-6554 E-mail Address:
tlower@fbinsmi.com Address / Fax # / Email for all other notices Hartford
Investment Management Company c/o Investment Department-Private Placements
E-mail Address: ken.day@himco.com and PrivatePlacements.Himco@Himco.com, subject
to confirming copy of notice being sent same day by recognized international
commercial delivery service (charges prepaid) to the following addresses:
Regular Mailing Address: P.O. Box 1744 Hartford, CT 06144-1744 Overnight Mailing
Address: One Hartford Plaza, NP5-B Hartford, Connecticut 06155 Telefacsimile:
(860)297-8884 Instructions re Delivery of Note(s) Comerica Bank 411 W. Lafayette
Detroit, MI 48226 Mail Code 3531 Attn: Trust Asset Control



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree117.jpg]
Schedule A-41 DB1/ 84912103.8 Purchaser Name FARM BUREAU LIFE INSURANCE COMPANY
OF MICHIGAN Signature Block Format FARM BUREAU LIFE INSURANCE COMPANY OF
MICHIGAN By: Hartford Investment Management Company Its Agent and
Attorney-in-Fact By: Name: Title: Tax Identification Number 38-6056370



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree118.jpg]
Schedule A-42 DB1/ 84912103.8 Purchaser Name SEPARATE ACCOUNT B, A SEPARATE
ACCOUNT OF HARTFORD LIFE INSURANCE COMPANY Name in Which to Register Note(s)
SEPARATE ACCOUNT B, A SEPARATE ACCOUNT OF HARTFORD LIFE INSURANCE COMPANY Note
Registration Number(s); Principal Amount(s) RS-16; $2,000,000 Payment on account
of Note(s) Method Account Information Federal Funds Wire Transfer JP Morgan
Chase 4 New York Plaza New York New York 10004 Bank ABA No. 021000021 Chase
NYC/Cust A/C # ########## for F/C/T - ######### Attn: Bond Interest /Principal -
CHS Inc Ref: “Accompanying Information” below Accompanying Information Name of
Issuer: CHS Inc. Description of Security: PPN: Series S Senior Notes due January
25, 2023 12542R J*2 Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made. Address / Fax # / Email for
notices related to payments Hartford Investment Management Company c/o
Investment Operations Regular Mailing Address: P.O. Box 1744 Hartford, CT
06144-1744 Overnight Mailing Address: One Hartford Plaza - NP-A Hartford,
Connecticut 06155 Telefacsimile: (860)297-8875/8876 Address / Fax # / Email for
all other notices Hartford Investment Management Company c/o Investment
Department-Private Placements E-mail Address: ken.day@himco.com and
PrivatePlacements.Himco@Himco.com, subject to confirming copy of notice being
sent same day by recognized international commercial delivery service (charges
prepaid) to the following addresses: Regular Mailing Address: P.O. Box 1744
Hartford, CT 06144-1744 Overnight Mailing Address: One Hartford Plaza, NP5-B
Hartford, Connecticut 06155 Telefacsimile: (860)297-8884



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree119.jpg]
Schedule A-43 DB1/ 84912103.8 Purchaser Name SEPARATE ACCOUNT B, A SEPARATE
ACCOUNT OF HARTFORD LIFE INSURANCE COMPANY Instructions re Delivery of Note(s)
JPMorgan Chase Bank, N.A. 4 Chase Metrotech Center, 3rd Floor Brooklyn, New York
11245-0001 Attention: Physical Receive Department (Use Willoughby Street
Entrance) Custody Account Number: ######### (must appear on outside of envelope)
Signature Block Format Separate Account B, a separate account of HARTFORD LIFE
INSURANCE COMPANY By: Hartford Investment Management Company Its Agent and
Attorney-in-Fact By: Name: Title: Tax Identification Number 06-0974148



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree120.jpg]
Schedule A-44 DB1/ 84912103.8 Purchaser Name USAA GENERAL INDEMNITY COMPANY Name
in Which to Register Note(s) ELL & CO. Note Registration Number(s); Principal
Amount(s) RS-17; $5,000,000 Payment on account of Note(s) Method Account
Information Federal Funds Wire Transfer Northern Chgo/Trust ABA#071000152 Credit
Wire Account # ########## ########## Reference “Accompanying Information” below
Accompanying Information Name of Issuer: CHS Inc. Description of Security: PPN:
Series S Senior Notes due January 25, 2023 12542R J*2 Due date and application
(as among principal, interest and Make-Whole Amount) of the payment being made.
Address / Fax # / Email for notices related to payments Ell & Co c/o Northern
Trust Company PO Box 92395 Chicago, IL 60675-92395 Attn: Income Collections
Please include the cusip and shares/par for the dividend/interest payment
Address / Fax # / Email for all other notices Donna Baggerly VP Insurance
Portfolios 9800 Fredericksburg Road San Antonio, TX 78288 (210) 498-5195 Email:
privates@usaa.com Instructions re Delivery of Note(s) Depository Trust &
Clearing Corporation Newport Office Center 570 Washington Blvd., 5th Floor
Jersey City, NJ 07310 Attn: Tanya Stackhouse-Bowen or Robert Mendez Reference:
Northern Trust Account # ########## 212-855-2484 Signature Block Format USAA
GENERAL INDEMNITY COMPANY By: Name: Title: Tax Identification Number 74-1718283



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree121.jpg]
Schedule A-45 DB1/ 84912103.8 Purchaser Name GARRISON PROPERTY & CASUALTY
INSURANCE COMPANY Name in Which to Register Note(s) ELL & CO. Note Registration
Number(s); Principal Amount(s) RS-18; $5,000,000 Payment on account of Note(s)
Method Account Information Federal Funds Wire Transfer Northern Chgo/Trust
ABA#071000152 Credit Wire Account # ########## ########## Reference
“Accompanying Information” below Accompanying Information Name of Issuer: CHS
Inc. Description of Security: PPN: Series S Senior Notes due January 25, 2023
12542R J*2 Due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made. Address / Fax # / Email for notices related
to payments Ell & Co c/o Northern Trust Company PO Box 92395 Chicago, IL
60675-92395 Attn: Income Collections Please include the cusip and shares/par for
the dividend/interest payment Address / Fax # / Email for all other notices
Donna Baggerly VP Insurance Portfolios 9800 Fredericksburg Road San Antonio, TX
78288 (210) 498-5195 Email: privates@usaa.com Instructions re Delivery of
Note(s) Depository Trust & Clearing Corporation Newport Office Center 570
Washington Blvd., 5th Floor Jersey City, NJ 07310 Attn: Tanya Stackhouse-Bowen
or Robert Mendez Reference: Northern Trust Account # ########## 212-855-2484
Signature Block Format GARRISON PROPERTY & CASUALTY INSURANCE COMPANY By: Name:
Title: Tax Identification Number 43-1803614



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree122.jpg]
Schedule A-46 DB1/ 84912103.8 Purchaser Name UNITED SERVICES AUTOMOBILE
ASSOCIATION Name in Which to Register Note(s) ELL & CO. Note Registration
Number(s); Principal Amount(s) RT-5; $15,000,000 Payment on account of Note(s)
Method Account Information Federal Funds Wire Transfer Northern Chgo/Trust
ABA#071000152 Credit Wire Account # ########## ########### Reference
“Accompanying Information” below Accompanying Information Name of Issuer: CHS
Inc. Description of Security: PPN: Series T Senior Notes due January 25, 2025
12542R J@0 Due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made. Address / Fax # / Email for notices related
to payments Ell & Co c/o Northern Trust Company PO Box 92395 Chicago, IL
60675-92395 Attn: Income Collections Please include the cusip and shares/par for
the dividend/interest payment Address / Fax # / Email for all other notices
Donna Baggerly VP Insurance Portfolios 9800 Fredericksburg Road San Antonio, TX
78288 (210) 498-5195 Email: privates@usaa.com Instructions re Delivery of
Note(s) Depository Trust & Clearing Corporation Newport Office Center 570
Washington Blvd., 5th Floor Jersey City, NJ 07310 Attn: Tanya Stackhouse-Bowen
or Robert Mendez Reference: Northern Trust Account # ########### 212-855-2484
Signature Block Format UNITED SERVICES AUTOMOBILE ASSOCIATION By: Name: Title:
Tax Identification Number 74-0959140



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree123.jpg]
Schedule A-47 DB1/ 84912103.8 Purchaser Name USAA LIFE INSURANCE COMPANY Name in
Which to Register Note(s) ELL & CO. Note Registration Number(s); Principal
Amount(s) RT-6; $10,000,000 RV-2; $19,000,000 Payment on account of Note(s)
Method Account Information Federal Funds Wire Transfer Northern Chgo/Trust
ABA#071000152 Credit Wire Account # ########## ################## Reference
“Accompanying Information” below Accompanying Information Name of Issuer: CHS
Inc. Description of Security: PPN: Series T Senior Notes due January 25, 2025
12542R J@0 Series V Senior Notes due January 25, 2028 12542R K*0 Due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made. Address / Fax # / Email for notices related to payments Ell & Co c/o
Northern Trust Company PO Box 92395 Chicago, IL 60675-92395 Attn: Income
Collections Please include the cusip and shares/par for the dividend/interest
payment Address / Fax # / Email for all other notices John Spear VP Insurance
Portfolios 9800 Fredericksburg Road San Antonio, TX 78288 (210) 498-8661 Email:
privates@usaa.com Instructions re Delivery of Note(s) Depository Trust &
Clearing Corporation Newport Office Center 570 Washington Blvd., 5th Floor
Jersey City, NJ 07310 Attn: Tanya Stackhouse-Bowen or Robert Mendez Reference:
Northern Trust Account # ################## 212-855-2484 Signature Block Format
USAA LIFE INSURANCE COMPANY By: Name: Title: Tax Identification Number
74-1472662



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree124.jpg]
Schedule A-48 DB1/ 84912103.8 Purchaser Name USAA LIFE INSURANCE COMPANY OF NEW
YORK Name in Which to Register Note(s) ELL & CO. Note Registration Number(s);
Principal Amount(s) RV-3; $1,000,000 Payment on account of Note(s) Method
Account Information Federal Funds Wire Transfer Northern Chgo/Trust
ABA#071000152 Credit Wire Account # ########## #################### Reference
“Accompanying Information” below Accompanying Information Name of Issuer: CHS
Inc. Description of Security: PPN: Series V Senior Notes due January 25, 2028
12542R K*0 Due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made. Address / Fax # / Email for notices related
to payments Ell & Co c/o Northern Trust Company PO Box 92395 Chicago, IL
60675-92395 Attn: Income Collections Please include the cusip and shares/par for
the dividend/interest payment Address / Fax # / Email for all other notices John
Spear VP Insurance Portfolios 9800 Fredericksburg Road San Antonio, TX 78288
(210) 498-8661 Email: privates@usaa.com Instructions re Delivery of Note(s)
Depository Trust & Clearing Corporation Newport Office Center 570 Washington
Blvd., 5th Floor Jersey City, NJ 07310 Attn: Tanya Stackhouse-Bowen or Robert
Mendez Reference: Northern Trust Account # #################### 212-855-2484
Signature Block Format USAA LIFE INSURANCE COMPANY OF NEW YORK By: Name: Title:
Tax Identification Number 16-1530706



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree125.jpg]
Schedule A-49 DB1/ 84912103.8 Purchaser Name BLUE CROSS AND BLUE SHIELD OF
FLORIDA, INC. Name in Which to Register Note(s) MAC & CO., LLC Note Registration
Number(s); Principal Amount(s) RS-19; $1,000,000 Payment on account of Note(s)
Method Account Information To be provided to the Company prior to closing
Accompanying Information Name of Issuer: CHS Inc. Description of Security: PPN:
Series S Senior Notes due January 25, 2023 12542R J*2 Due date and application
(as among principal, interest and Make-Whole Amount) of the payment being made.
Address / Fax # / Email for notices related to payments All notices and
statements should be sent electronically via Email to:
privateplacements@advantuscapital.com. If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address: Blue Cross and Blue Shield of Florida, Inc. c/o Advantus Capital
Management, Inc. 400 Robert Street North St. Paul, MN 55101 Attn: Client
Administrator Address / Fax # / Email for all other notices All notices and
statements should be sent electronically via Email to:
privateplacements@advantuscapital.com. If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address: Blue Cross and Blue Shield of Florida, Inc. c/o Advantus Capital
Management, Inc. 400 Robert Street North St. Paul, MN 55101 Attn: Client
Administrator Instructions re Delivery of Note(s) Instructions to be provided to
Morgan Lewis prior to closing Signature Block Format BLUE CROSS AND BLUE SHIELD
OF FLORIDA, INC. By: Advantus Capital Management, Inc. By: Name: Title: Tax
Identification Number 59-2015694



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree126.jpg]
Schedule A-50 DB1/ 84912103.8 Purchaser Name RESERVE NATIONAL INSURANCE COMPANY
Name in Which to Register Note(s) HARE & CO., LLC Note Registration Number(s);
Principal Amount(s) RS-20; $1,000,000 Payment on account of Note(s) Method
Account Information To be provided to the Company prior to closing Accompanying
Information Name of Issuer: CHS Inc. Description of Security: PPN: Series S
Senior Notes due January 25, 2023 12542R J*2 Due date and application (as among
principal, interest and Make-Whole Amount) of the payment being made. Address /
Fax # / Email for notices related to payments All notices and statements should
be sent electronically via Email to: privateplacements@advantuscapital.com. If
Email is unavailable or if the Email is returned for any reason (including
receipt of a message that the Email is undeliverable), such notice and
statements should be sent to the following address: Reserve National Insurance
Company c/o Advantus Capital Management, Inc. 400 Robert Street North St. Paul,
MN 55101 Attn: Client Administrator Address / Fax # / Email for all other
notices All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com. If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address: Reserve National Insurance Company c/o Advantus Capital Management,
Inc. 400 Robert Street North St. Paul, MN 55101 Attn: Client Administrator
Instructions re Delivery of Note(s) Instructions to be provided to Morgan Lewis
prior to closing Signature Block Format RESERVE NATIONAL INSURANCE COMPANY By:
Advantus Capital Management, Inc. By: Name: Title: Tax Identification Number
73-0661453



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree127.jpg]
Schedule A-51 DB1/ 84912103.8 Purchaser Name UNITEDHEALTHCARE INSURANCE COMPANY
Name in Which to Register Note(s) ELL & CO. Note Registration Number(s);
Principal Amount(s) RS-21; $2,000,000 Payment on account of Note(s) Method
Account Information To be provided to the Company prior to closing Accompanying
Information Name of Issuer: CHS Inc. Description of Security: PPN: Series S
Senior Notes due January 25, 2023 12542R J*2 Due date and application (as among
principal, interest and Make-Whole Amount) of the payment being made. Address /
Fax # / Email for notices related to payments All notices and statements should
be sent electronically via Email to: privateplacements@advantuscapital.com. If
Email is unavailable or if the Email is returned for any reason (including
receipt of a message that the Email is undeliverable), such notice and
statements should be sent to the following address: UnitedHealthcare Insurance
Company c/o Advantus Capital Management, Inc. 400 Robert Street North St. Paul,
MN 55101 Attn: Client Administrator Address / Fax # / Email for all other
notices All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com. If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address: UnitedHealthcare Insurance Company c/o Advantus Capital Management,
Inc. 400 Robert Street North St. Paul, MN 55101 Attn: Client Administrator
Instructions re Delivery of Note(s) Instructions to be provided to Morgan Lewis
prior to closing Signature Block Format UNITEDHEALTHCARE INSURANCE COMPANY By:
Advantus Capital Management, Inc. By: Name: Title: Tax Identification Number
36-2739571



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree128.jpg]
Schedule A-52 DB1/ 84912103.8 Purchaser Name UNITED INSURANCE COMPANY OF AMERICA
Name in Which to Register Note(s) HARE & CO., LLC Note Registration Number(s);
Principal Amount(s) RS-22; $4,000,000 Payment on account of Note(s) Method
Account Information To be provided to the Company prior to closing Accompanying
Information Name of Issuer: CHS Inc. Description of Security: PPN: Series S
Senior Notes due January 25, 2023 12542R J*2 Due date and application (as among
principal, interest and Make-Whole Amount) of the payment being made. Address /
Fax # / Email for notices related to payments All notices and statements should
be sent electronically via Email to: privateplacements@advantuscapital.com. If
Email is unavailable or if the Email is returned for any reason (including
receipt of a message that the Email is undeliverable), such notice and
statements should be sent to the following address: United Insurance Company of
America c/o Advantus Capital Management, Inc. 400 Robert Street North St. Paul,
MN 55101 Attn: Client Administrator Address / Fax # / Email for all other
notices All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com. If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address: United Insurance Company of America c/o Advantus Capital Management,
Inc. 400 Robert Street North St. Paul, MN 55101 Attn: Client Administrator
Instructions re Delivery of Note(s) Instructions to be provided to Morgan Lewis
prior to closing Signature Block Format UNITED INSURANCE COMPANY OF AMERICA By:
Advantus Capital Management, Inc. By: Name: Title: Tax Identification Number
36-1896670



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree129.jpg]
Schedule A-53 DB1/ 84912103.8 Purchaser Name WESTERN FRATERNAL LIFE ASSOCIATION
Name in Which to Register Note(s) HUBB & CO. Note Registration Number(s);
Principal Amount(s) RS-23; $1,000,000 Payment on account of Note(s) Method
Account Information To be provided to the Company prior to closing Accompanying
Information Name of Issuer: CHS Inc. Description of Security: PPN: Series S
Senior Notes due January 25, 2023 12542R J*2 Due date and application (as among
principal, interest and Make-Whole Amount) of the payment being made. Address /
Fax # / Email for notices related to payments All notices and statements should
be sent electronically via Email to: privateplacements@advantuscapital.com. If
Email is unavailable or if the Email is returned for any reason (including
receipt of a message that the Email is undeliverable), such notice and
statements should be sent to the following address: Western Fraternal Life
Association c/o Advantus Capital Management, Inc. 400 Robert Street North St.
Paul, MN 55101 Attn: Client Administrator Address / Fax # / Email for all other
notices All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com. If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address: Western Fraternal Life Association c/o Advantus Capital Management,
Inc. 400 Robert Street North St. Paul, MN 55101 Attn: Client Administrator
Instructions re Delivery of Note(s) Instructions to be provided to Morgan Lewis
prior to closing Signature Block Format WESTERN FRATERNAL LIFE ASSOCIATION By:
Advantus Capital Management, Inc. By: Name: Title: Tax Identification Number
42-0594470



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree130.jpg]
Schedule A-54 DB1/ 84912103.8 Purchaser Name AMERICAN REPUBLIC INSURANCE COMPANY
Name in Which to Register Note(s) WELLS FARGO BANK N.A. FBO AMERICAN REPUBLIC
INSURANCE COMPANY Note Registration Number(s); Principal Amount(s) RS-24;
$1,000,000 RT-7; $1,100,000 Payment on account of Note(s) Method Account
Information To be provided to the Company prior to closing Accompanying
Information Name of Issuer: CHS Inc. Description of Security: PPN: Series S
Senior Notes due January 25, 2023 12542R J*2 Series T Senior Notes due January
25, 2025 12542R J@0 Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made. Address / Fax # / Email for
notices related to payments All notices and statements should be sent
electronically via Email to: privateplacements@advantuscapital.com. If Email is
unavailable or if the Email is returned for any reason (including receipt of a
message that the Email is undeliverable), such notice and statements should be
sent to the following address: American Republic Insurance Company c/o Advantus
Capital Management, Inc. 400 Robert Street North St. Paul, MN 55101 Attn: Client
Administrator Address / Fax # / Email for all other notices All notices and
statements should be sent electronically via Email to:
privateplacements@advantuscapital.com. If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address: American Republic Insurance Company c/o Advantus Capital Management,
Inc. 400 Robert Street North St. Paul, MN 55101 Attn: Client Administrator
Instructions re Delivery of Note(s) Instructions to be provided to Morgan Lewis
prior to closing Signature Block Format AMERICAN REPUBLIC INSURANCE COMPANY By:
Advantus Capital Management, Inc. By: Name: Title: Tax Identification Number
42-0113630



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree131.jpg]
Schedule A-55 DB1/ 84912103.8 Purchaser Name DEARBORN NATIONAL LIFE INSURANCE
COMPANY Name in Which to Register Note(s) ELL & CO. Note Registration Number(s);
Principal Amount(s) RT-8; $2,500,000 Payment on account of Note(s) Method
Account Information To be provided to the Company prior to closing Accompanying
Information Name of Issuer: CHS Inc. Description of Security: PPN: Series T
Senior Notes due January 25, 2025 12542R J@0 Due date and application (as among
principal, interest and Make-Whole Amount) of the payment being made. Address /
Fax # / Email for notices related to payments All notices and statements should
be sent electronically via Email to: privateplacements@advantuscapital.com. If
Email is unavailable or if the Email is returned for any reason (including
receipt of a message that the Email is undeliverable), such notice and
statements should be sent to the following address: Dearborn National Life
Insurance Company c/o Advantus Capital Management, Inc. 400 Robert Street North
St. Paul, MN 55101 Attn: Client Administrator Address / Fax # / Email for all
other notices All notices and statements should be sent electronically via Email
to: privateplacements@advantuscapital.com. If Email is unavailable or if the
Email is returned for any reason (including receipt of a message that the Email
is undeliverable), such notice and statements should be sent to the following
address: Dearborn National Life Insurance Company c/o Advantus Capital
Management, Inc. 400 Robert Street North St. Paul, MN 55101 Attn: Client
Administrator Instructions re Delivery of Note(s) Instructions to be provided to
Morgan Lewis prior to closing Signature Block Format DEARBORN NATIONAL LIFE
INSURANCE COMPANY By: Advantus Capital Management, Inc. By: Name: Title: Tax
Identification Number 36-2598882



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree132.jpg]
Schedule A-56 DB1/ 84912103.8 Purchaser Name DEARBORN NATIONAL LIFE INSURANCE
COMPANY Name in Which to Register Note(s) ELL & CO. Note Registration Number(s);
Principal Amount(s) RT-9; $2,500,000 Payment on account of Note(s) Method
Account Information To be provided to the Company prior to closing Accompanying
Information Name of Issuer: CHS Inc. Description of Security: PPN: Series T
Senior Notes due January 25, 2025 12542R J@0 Due date and application (as among
principal, interest and Make-Whole Amount) of the payment being made. Address /
Fax # / Email for notices related to payments All notices and statements should
be sent electronically via Email to: privateplacements@advantuscapital.com. If
Email is unavailable or if the Email is returned for any reason (including
receipt of a message that the Email is undeliverable), such notice and
statements should be sent to the following address: Dearborn National Life
Insurance Company c/o Advantus Capital Management, Inc. 400 Robert Street North
St. Paul, MN 55101 Attn: Client Administrator Address / Fax # / Email for all
other notices All notices and statements should be sent electronically via Email
to: privateplacements@advantuscapital.com. If Email is unavailable or if the
Email is returned for any reason (including receipt of a message that the Email
is undeliverable), such notice and statements should be sent to the following
address: Dearborn National Life Insurance Company c/o Advantus Capital
Management, Inc. 400 Robert Street North St. Paul, MN 55101 Attn: Client
Administrator Instructions re Delivery of Note(s) Instructions to be provided to
Morgan Lewis prior to closing Signature Block Format DEARBORN NATIONAL LIFE
INSURANCE COMPANY By: Advantus Capital Management, Inc. By: Name: Title: Tax
Identification Number 36-2598882



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree133.jpg]
Schedule A-57 DB1/ 84912103.8 Purchaser Name MINNESOTA LIFE INSURANCE COMPANY
Name in Which to Register Note(s) MINNESOTA LIFE INSURANCE COMPANY Note
Registration Number(s); Principal Amount(s) RT-10; $18,500,000 Payment on
account of Note(s) Method Account Information To be provided to the Company
prior to closing Accompanying Information Name of Issuer: CHS Inc. Description
of Security: PPN: Series T Senior Notes due January 25, 2025 12542R J@0 Due date
and application (as among principal, interest and Make-Whole Amount) of the
payment being made. Address / Fax # / Email for notices related to payments All
notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com. If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address: Minnesota Life Insurance Company c/o Advantus Capital Management, Inc.
400 Robert Street North St. Paul, MN 55101 Address / Fax # / Email for all other
notices All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com. If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address: Minnesota Life Insurance Company c/o Advantus Capital Management, Inc.
400 Robert Street North St. Paul, MN 55101 Instructions re Delivery of Note(s)
Instructions to be provided to Morgan Lewis prior to closing Signature Block
Format MINNESOTA LIFE INSURANCE COMPANY By: Advantus Capital Management, Inc.
By: Name: Title: Tax Identification Number 41-0417830



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree134.jpg]
Schedule A-58 DB1/ 84912103.8 Purchaser Name ROYAL NEIGHBORS OF AMERICA Name in
Which to Register Note(s) ELL & CO. Note Registration Number(s); Principal
Amount(s) RT-11; $1,000,000 RX-10; $2,000,000 Payment on account of Note(s)
Method Account Information To be provided to the Company prior to closing
Accompanying Information Name of Issuer: CHS Inc. Description of Security: PPN:
Series T Senior Notes due January 25, 2025 12542R J@0 Series X Senior Notes due
January 25, 2036 12542R K#6 Due date and application (as among principal,
interest and Make-Whole Amount) of the payment being made. Address / Fax # /
Email for notices related to payments All notices and statements should be sent
electronically via Email to: privateplacements@advantuscapital.com. If Email is
unavailable or if the Email is returned for any reason (including receipt of a
message that the Email is undeliverable), such notice and statements should be
sent to the following address: Royal Neighbors of America c/o Advantus Capital
Management, Inc. 400 Robert Street North St. Paul, MN 55101 Attn: Client
Administrator Address / Fax # / Email for all other notices All notices and
statements should be sent electronically via Email to:
privateplacements@advantuscapital.com. If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address: Royal Neighbors of America c/o Advantus Capital Management, Inc. 400
Robert Street North St. Paul, MN 55101 Attn: Client Administrator Instructions
re Delivery of Note(s) Instructions to be provided to Morgan Lewis prior to
closing Signature Block Format ROYAL NEIGHBORS OF AMERICA By: Advantus Capital
Management, Inc. By: Name: Title: Tax Identification Number 36-1711198



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree135.jpg]
Schedule A-59 DB1/ 84912103.8 Purchaser Name SECURIAN LIFE INSURANCE COMPANY
Name in Which to Register Note(s) SECURIAN LIFE INSURANCE COMPANY Note
Registration Number(s); Principal Amount(s) RT-12; $1,500,000 Payment on account
of Note(s) Method Account Information To be provided to the Company prior to
closing Accompanying Information Name of Issuer: CHS Inc. Description of
Security: PPN: Series T Senior Notes due January 25, 2025 12542R J@0 Due date
and application (as among principal, interest and Make-Whole Amount) of the
payment being made. Address / Fax # / Email for notices related to payments All
notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com. If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address: Securian Life Insurance Company c/o Advantus Capital Management, Inc.
400 Robert Street North St. Paul, Minnesota 55101 Address / Fax # / Email for
all other notices All notices and statements should be sent electronically via
Email to: privateplacements@advantuscapital.com. If Email is unavailable or if
the Email is returned for any reason (including receipt of a message that the
Email is undeliverable), such notice and statements should be sent to the
following address: Securian Life Insurance Company c/o Advantus Capital
Management, Inc. 400 Robert Street North St. Paul, Minnesota 55101 Instructions
re Delivery of Note(s) Instructions to be provided to Morgan Lewis prior to
closing Signature Block Format SECURIAN LIFE INSURANCE COMPANY By: Advantus
Capital Management, Inc. By: Name: Title: Tax Identification Number 41-1412669



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree136.jpg]
Schedule A-60 DB1/ 84912103.8 Purchaser Name TRUSTMARK INSURANCE COMPANY Name in
Which to Register Note(s) ELL & CO. Note Registration Number(s); Principal
Amount(s) RT-13; $2,000,000 Payment on account of Note(s) Method Account
Information To be provided to the Company prior to closing Accompanying
Information Name of Issuer: CHS Inc. Description of Security: PPN: Series T
Senior Notes due January 25, 2025 12542R J@0 Due date and application (as among
principal, interest and Make-Whole Amount) of the payment being made. Address /
Fax # / Email for notices related to payments All notices and statements should
be sent electronically via Email to: privateplacements@advantuscapital.com. If
Email is unavailable or if the Email is returned for any reason (including
receipt of a message that the Email is undeliverable), such notice and
statements should be sent to the following address: Trustmark Insurance Company
c/o Advantus Capital Management, Inc. 400 Robert Street North St. Paul, MN 55101
Attn: Client Administrator Address / Fax # / Email for all other notices All
notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com. If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address: Trustmark Insurance Company c/o Advantus Capital Management, Inc. 400
Robert Street North St. Paul, MN 55101 Attn: Client Administrator Instructions
re Delivery of Note(s) Instructions to be provided to Morgan Lewis prior to
closing Signature Block Format TRUSTMARK INSURANCE COMPANY By: Advantus Capital
Management, Inc. By: Name: Title: Tax Identification Number 36-0792925



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree137.jpg]
Schedule A-61 DB1/ 84912103.8 Purchaser Name UNITY FINANCIAL LIFE INSURANCE
COMPANY Name in Which to Register Note(s) LINK & CO Note Registration Number(s);
Principal Amount(s) RT-14; $900,000 Payment on account of Note(s) Method Account
Information To be provided to the Company prior to closing Accompanying
Information Name of Issuer: CHS Inc. Description of Security: PPN: Series T
Senior Notes due January 25, 2025 12542R J@0 Due date and application (as among
principal, interest and Make-Whole Amount) of the payment being made. Address /
Fax # / Email for notices related to payments All notices and statements should
be sent electronically via Email to: privateplacements@advantuscapital.com. If
Email is unavailable or if the Email is returned for any reason (including
receipt of a message that the Email is undeliverable), such notice and
statements should be sent to the following address: Unity Financial Life
Insurance Company c/o Advantus Capital Management, Inc. 400 Robert Street North
St. Paul, MN 55101 Attn: Client Administrator Address / Fax # / Email for all
other notices All notices and statements should be sent electronically via Email
to: privateplacements@advantuscapital.com. If Email is unavailable or if the
Email is returned for any reason (including receipt of a message that the Email
is undeliverable), such notice and statements should be sent to the following
address: Unity Financial Life Insurance Company c/o Advantus Capital Management,
Inc. 400 Robert Street North St. Paul, MN 55101 Attn: Client Administrator
Instructions re Delivery of Note(s) Instructions to be provided to Morgan Lewis
prior to closing Signature Block Format UNITY FINANCIAL LIFE INSURANCE COMPANY
By: Advantus Capital Management, Inc. By: Name: Title: Tax Identification Number
23-1640528



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree138.jpg]
Schedule A-62 DB1/ 84912103.8 Purchaser Name CATHOLIC FINANCIAL LIFE Name in
Which to Register Note(s) US BANK FBO CATHOLIC FINANCIAL LIFE Note Registration
Number(s); Principal Amount(s) RU-2; $2,000,000 Payment on account of Note(s)
Method Account Information To be provided to the Company prior to closing
Accompanying Information Name of Issuer: CHS Inc. Description of Security: PPN:
Series U Senior Notes due January 25, 2027 12542R J#8 Due date and application
(as among principal, interest and Make-Whole Amount) of the payment being made.
Address / Fax # / Email for notices related to payments All notices and
statements should be sent electronically via Email to:
privateplacements@advantuscapital.com. If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address: Catholic Financial Life c/o Advantus Capital Management, Inc. 400
Robert Street North St. Paul, MN 55101 Attn: Client Administrator Address / Fax
# / Email for all other notices All notices and statements should be sent
electronically via Email to: privateplacements@advantuscapital.com. If Email is
unavailable or if the Email is returned for any reason (including receipt of a
message that the Email is undeliverable), such notice and statements should be
sent to the following address: Catholic Financial Life c/o Advantus Capital
Management, Inc. 400 Robert Street North St. Paul, MN 55101 Attn: Client
Administrator Instructions re Delivery of Note(s) Instructions to be provided to
Morgan Lewis prior to closing Signature Block Format CATHOLIC FINANCIAL LIFE By:
Advantus Capital Management, Inc. By: Name: Title: Tax Identification Number
39-0201015



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree139.jpg]
Schedule A-63 DB1/ 84912103.8 Purchaser Name CATHOLIC UNITED FINANCIAL Name in
Which to Register Note(s) WELLS FARGO BANK N.A. FBO CATHOLIC UNITED FINANCIAL
Note Registration Number(s); Principal Amount(s) RW-7; $500,000 Payment on
account of Note(s) Method Account Information To be provided to the Company
prior to closing Accompanying Information Name of Issuer: CHS Inc. Description
of Security: PPN: Series W Senior Notes due January 25, 2031 12542R K@8 Due date
and application (as among principal, interest and Make-Whole Amount) of the
payment being made. Address / Fax # / Email for notices related to payments All
notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com. If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address: Catholic United Financial c/o Advantus Capital Management, Inc. 400
Robert Street North St. Paul, MN 55101 Attn: Client Administrator Address / Fax
# / Email for all other notices All notices and statements should be sent
electronically via Email to: privateplacements@advantuscapital.com. If Email is
unavailable or if the Email is returned for any reason (including receipt of a
message that the Email is undeliverable), such notice and statements should be
sent to the following address: Catholic United Financial c/o Advantus Capital
Management, Inc. 400 Robert Street North St. Paul, MN 55101 Attn: Client
Administrator Instructions re Delivery of Note(s) Instructions to be provided to
Morgan Lewis prior to closing Signature Block Format CATHOLIC UNITED FINANCIAL
By: Advantus Capital Management, Inc. By: Name: Title: Tax Identification Number
41-0182070



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree140.jpg]
Schedule A-64 DB1/ 84912103.8 Purchaser Name POLISH NATIONAL ALLIANCE OF THE
U.S. OF N.A. Name in Which to Register Note(s) HARE & CO., LLC Note Registration
Number(s); Principal Amount(s) RW-8; $ 500,000 RX-11; $1,500,000 Payment on
account of Note(s) Method Account Information To be provided to the Company
prior to closing Accompanying Information Name of Issuer: CHS Inc. Description
of Security: PPN: Series W Senior Notes due January 25, 2031 12542R K@8 Series X
Senior Notes due January 25, 2036 12542R K#6 Due date and application (as among
principal, interest and Make-Whole Amount) of the payment being made. Address /
Fax # / Email for notices related to payments All notices and statements should
be sent electronically via Email to: privateplacements@advantuscapital.com. If
Email is unavailable or if the Email is returned for any reason (including
receipt of a message that the Email is undeliverable), such notice and
statements should be sent to the following address: Polish National Alliance of
the U.S. of N.A. c/o Advantus Capital Management, Inc. 400 Robert Street North
St. Paul, MN 55101 Attn: Client Administrator Address / Fax # / Email for all
other notices All notices and statements should be sent electronically via Email
to: privateplacements@advantuscapital.com. If Email is unavailable or if the
Email is returned for any reason (including receipt of a message that the Email
is undeliverable), such notice and statements should be sent to the following
address: Polish National Alliance of the U.S. of N.A. c/o Advantus Capital
Management, Inc. 400 Robert Street North St. Paul, MN 55101 Attn: Client
Administrator Instructions re Delivery of Note(s) Instructions to be provided to
Morgan Lewis prior to closing Signature Block Format POLISH NATIONAL ALLIANCE OF
THE U.S. OF N.A. By: Advantus Capital Management, Inc. By: Name: Title: Tax
Identification Number 36-1635410



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree141.jpg]
Schedule A-65 DB1/ 84912103.8 Purchaser Name GREAT WESTERN INSURANCE COMPANY
Name in Which to Register Note(s) WELLS FARGO BANK N.A. FBO GREAT WESTERN
INSURANCE COMPANY Note Registration Number(s); Principal Amount(s) RX-12;
$3,500,000 Payment on account of Note(s) Method Account Information To be
provided to the Company prior to closing Accompanying Information Name of
Issuer: CHS Inc. Description of Security: PPN: Series X Senior Notes due January
25, 2036 12542R K#6 Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made. Address / Fax # / Email for
notices related to payments All notices and statements should be sent
electronically via Email to: privateplacements@advantuscapital.com. If Email is
unavailable or if the Email is returned for any reason (including receipt of a
message that the Email is undeliverable), such notice and statements should be
sent to the following address: Great Western Insurance Company c/o Advantus
Capital Management, Inc. 400 Robert Street North St. Paul, MN 55101 Attn: Client
Administrator Address / Fax # / Email for all other notices All notices and
statements should be sent electronically via Email to:
privateplacements@advantuscapital.com. If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address: Great Western Insurance Company c/o Advantus Capital Management, Inc.
400 Robert Street North St. Paul, MN 55101 Attn: Client Administrator
Instructions re Delivery of Note(s) Instructions to be provided to Morgan Lewis
prior to closing Signature Block Format GREAT WESTERN INSURANCE COMPANY By:
Advantus Capital Management, Inc. By: Name: Title: Tax Identification Number
87-0395954



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree142.jpg]
Schedule A-66 DB1/ 84912103.8 Purchaser Name THE UNITED STATES LIFE INSURANCE
COMPANY IN THE CITY OF NEW YORK Name in Which to Register Note(s) OCEANWHALE &
CO. Note Registration Number(s); Principal Amount(s) RS-25; $3,100,000 RT-15;
$3,100,000 Payment on account of Note(s) Method Account Information Federal
Funds Wire Transfer State Street Bank & Trust Company ABA # 011-000-028 Account
Name: THE UNITED STATES LIFE INS. CO. PHYSICAL; Fund Number PA77 Account Number:
######## Reference: “Accompanying Information” below Accompanying Information
Name of Issuer: CHS Inc. Description of Security: PPN: Series S Senior Notes due
January 25, 2023 12542R J*2 Series T Senior Notes due January 25, 2025 12542R
J@0 Due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made. Address / Fax # / Email for notices related
to payments The United States Life Insurance Company in the City of New York
(PA77) c/o AIG Asset Management 2929 Allen Parkway, A36-04 Houston, Texas
77019-2155 Attn: Private Placements Portfolio Operations Email:
AIGGIGPVTPLACEMENTOPERATIONS@aig.com Duplicate payment notices (only) to: The
United States Life Insurance Co. in the City of New York (PA77) c/o State Street
Bank Corporation, Insurance Services Fax: (816) 871-5539 Address / Fax # / Email
for all other notices The United States Life Insurance Company in the City of
New York (PA77) c/o AIG Asset Management 2929 Allen Parkway, A36-04 Houston,
Texas 77019-2155 Attn: Private Placements Portfolio Operations Email:
AIGGIGPVTPLACEMENTOPERATIONS@aig.com Compliance reporting information (financial
docs, officer’s certificates, etc.) to: AIG Asset Management 2929 Allen Parkway,
A36-04 Houston, Texas 77019-2155 Attn: Private Placements Compliance Email:
complianceprivateplacements@aig.com



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree143.jpg]
Schedule A-67 DB1/ 84912103.8 Purchaser Name THE UNITED STATES LIFE INSURANCE
COMPANY IN THE CITY OF NEW YORK Instructions re Delivery of Note(s) DTCC 570
Washington Blvd. Jersey City, NJ 07310 Attn: NY Window – 5th Floor Contact:
Robert Mendez; Phone: (617) 985-2074 SSB Participant Number: 0997 SSB Account
Name: THE UNITED STATES LIFE INSURANCE COMPANY IN THE CITY OF N. Y. SSB Account
Number: #### Signature Block Format THE UNITED STATES LIFE INSURANCE COMPANY IN
THE CITY OF NEW YORK By: AIG Asset Management (U.S.), LLC, as Investment Adviser
By: Name: Title: Tax Identification Number 13-5459480



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree144.jpg]
Schedule A-68 DB1/ 84912103.8 Purchaser Name LEXINGTON INSURANCE COMPANY Name in
Which to Register Note(s) HARE & CO., LLC Note Registration Number(s); Principal
Amount(s) RS-26; $1,800,000 RT-16; $1,800,000 RV-4; $3,590,000 Payment on
account of Note(s) Method Account Information Federal Funds Wire Transfer The
Bank of New York Mellon ABA # 021-000-018 Account Name: BNYM Income Account
Number: ######### For Further Credit to: LEXINGTON INSURANCE CO.; Account No:
###### Reference: “Accompanying Information” below Accompanying Information Name
of Issuer: CHS Inc. Description of Security: PPN: Series S Senior Notes due
January 25, 2023 12542R J*2 Series T Senior Notes due January 25, 2025 12542R
J@0 Series V Senior Notes due January 25, 2028 12542R K*0 Due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made. Address / Fax # / Email for notices related to payments Lexington
Insurance Company (554916) c/o AIG Asset Management 2929 Allen Parkway, A36-04
Houston, Texas 77019-2155 Attn: Private Placements Portfolio Operations Email:
AIGGIGPVTPLACEMENTOPERATIONS@aig.com Duplicate payment notices (only) to:
Lexington Insurance Company (554916) c/o The Bank of New York Mellon Attn: P & I
Department Fax: (718) 315-3076 Address / Fax # / Email for all other notices
Lexington Insurance Company (554916) c/o AIG Asset Management 2929 Allen
Parkway, A36-04 Houston, Texas 77019-2155 Attn: Private Placements Portfolio
Operations Email: AIGGIGPVTPLACEMENTOPERATIONS@aig.com Compliance reporting
information (financial docs, officer’s certificates, etc.) to: AIG Asset
Management 2929 Allen Parkway, A36-04 Houston, Texas 77019-2155 Attn: Private
Placements Compliance Email: complianceprivateplacements@aig.com



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree145.jpg]
Schedule A-69 DB1/ 84912103.8 Purchaser Name LEXINGTON INSURANCE COMPANY
Instructions re Delivery of Note(s) DTCC 570 Washington Blvd. Jersey City, NJ
07310 Attn: BNY Mellon / Branch Deposit Department – 5th Floor Contact: Andre
Granville; Phone: (315) 414-3068 BNYM Participant Number: 901 BNYM Account Name:
LEXINGTON INSURANCE COMPANY BNYM Account Number: ###### Signature Block Format
LEXINGTON INSURANCE COMPANY By: AIG Asset Management (U.S.), LLC, as Investment
Adviser By: Name: Title: Tax Identification Number 25-1149494



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree146.jpg]
Schedule A-70 DB1/ 84912103.8 Purchaser Name UNITED GUARANTY RESIDENTIAL
INSURANCE COMPANY Name in Which to Register Note(s) HARE & CO., LLC Note
Registration Number(s); Principal Amount(s) RS-27; $100,000 RT-17; $100,000
RV-5; $190,000 Payment on account of Note(s) Method Account Information Federal
Funds Wire Transfer The Bank of New York Mellon ABA # 021-000-018 Account Name:
BNYM Income Account Number: ######### For Further Credit to: U. S. Bank N.A.;
Account No. ###### Reference: United Guaranty Residential Ins. Co. &
“Accompanying Information” below Accompanying Information Name of Issuer: CHS
Inc. Description of Security: PPN: Series S Senior Notes due January 25, 2023
12542R J*2 Series T Senior Notes due January 25, 2025 12542R J@0 Series V Senior
Notes due January 25, 2028 12542R K*0 Due date and application (as among
principal, interest and Make-Whole Amount) of the payment being made. Address /
Fax # / Email for notices related to payments United Guaranty Residential
Insurance Company (1028783566) c/o AIG Asset Management 2929 Allen Parkway,
A36-04 Houston, Texas 77019-2155 Attn: Private Placements Portfolio Operations
Email: AIGGIGPVTPLACEMENTOPERATIONS@aig.com Duplicate payment notices (only) to:
United Guaranty Residential Insurance Company (1028783566) c/o U.S. Bank N.A.
Fax: Lisa Nadel (202) 261-0810 Address / Fax # / Email for all other notices
United Guaranty Residential Insurance Company (1028783566) c/o AIG Asset
Management 2929 Allen Parkway, A36-04 Houston, Texas 77019-2155 Attn: Private
Placements Portfolio Operations Email: AIGGIGPVTPLACEMENTOPERATIONS@aig.com
Compliance reporting information (financial docs, officer’s certificates, etc.)
to: AIG Asset Management 2929 Allen Parkway, A36-04 Houston, Texas 77019-2155
Attn: Private Placements Compliance Email: complianceprivateplacements@aig.com



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree147.jpg]
Schedule A-71 DB1/ 84912103.8 Purchaser Name UNITED GUARANTY RESIDENTIAL
INSURANCE COMPANY Instructions re Delivery of Note(s) DTCC 570 Washington Blvd.
Jersey City, NJ 07310 Attn: BNY Mellon / Branch Deposit Department – 5th Floor
Contact: Lisa Nadel; Phone: (202) 261-0805 BNYM Participant Number: 901 BNYM
Account Name: U.S. Bank N.A. BNYM Account Number: ###### Signature Block Format
UNITED GUARANTY RESIDENTIAL INSURANCE COMPANY By: AIG Asset Management (U.S.),
LLC, as Investment Adviser By: Name: Title: Tax Identification Number 42-0885398



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree148.jpg]
Schedule A-72 DB1/ 84912103.8 Purchaser Name THE VARIABLE ANNUITY LIFE INSURANCE
COMPANY Name in Which to Register Note(s) HARE & CO., LLC Note Registration
Number(s); Principal Amount(s) RV-6; $6,220,000 Payment on account of Note(s)
Method Account Information Federal Funds Wire Transfer The Bank of New York
Mellon ABA # 021-000-018 Account Name: BNYM Income Account Number: ######### For
Further Credit to: VARIABLE ANNUITY LIFE INSURANCE CO.; Account No. ######
Reference: “Accompanying Information” below Accompanying Information Name of
Issuer: CHS Inc. Description of Security: PPN: Series V Senior Notes due January
25, 2028 12542R K*0 Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made. Address / Fax # / Email for
notices related to payments The Variable Annuity Life Insurance Company (260735)
c/o AIG Asset Management 2929 Allen Parkway, A36-04 Houston, Texas 77019-2155
Attn: Private Placements Portfolio Operations Email:
AIGGIGPVTPLACEMENTOPERATIONS@aig.com Duplicate payment notices (only) to: The
Variable Annuity Life Insurance Company (260735) c/o The Bank of New York Mellon
Attn: P & I Department Fax: (718) 315-3076 Address / Fax # / Email for all other
notices The Variable Annuity Life Insurance Company (260735) c/o AIG Asset
Management 2929 Allen Parkway, A36-04 Houston, Texas 77019-2155 Attn: Private
Placements Portfolio Operations Email: AIGGIGPVTPLACEMENTOPERATIONS@aig.com
Compliance reporting information (financial docs, officer’s certificates, etc.)
to: AIG Asset Management 2929 Allen Parkway, A36-04 Houston, Texas 77019-2155
Attn: Private Placements Compliance Email: complianceprivateplacements@aig.com



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree149.jpg]
Schedule A-73 DB1/ 84912103.8 Purchaser Name THE VARIABLE ANNUITY LIFE INSURANCE
COMPANY Instructions re Delivery of Note(s) DTCC 570 Washington Blvd. Jersey
City, NJ 07310 Attn: BNY Mellon / Branch Deposit Department – 5th Floor Contact:
Andre Granville; Phone: (315) 414-3068 BNYM Participant Number: 901 BNYM Account
Name: THE VARIABLE ANNUITY LIFE INSURANCE COMPANY BNYM Account Number: ######
Signature Block Format THE VARIABLE ANNUITY LIFE INSURANCE COMPANY By: AIG Asset
Management (U.S.), LLC, as Investment Adviser By: Name: Title: Tax
Identification Number 74-1625348



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree150.jpg]
Schedule A-74 DB1/ 84912103.8 Purchaser Name AMERICAN GENERAL LIFE INSURANCE
COMPANY Name in Which to Register Note(s) AGL-DEL Note Registration Number(s);
Principal Amount(s) RW-9; $10,000,000 RX-13; $20,000,000 Payment on account of
Note(s) Method Account Information Federal Funds Wire Transfer State Street Bank
& Trust Company ABA # 011-000-028 Account Name: AMERICAN GENERAL LIFE INS. CO.
PHYSICAL; Fund Number PA40 Account Number: ######## Reference: “Accompanying
Information” below Accompanying Information Name of Issuer: CHS Inc. Description
of Security: PPN: Series W Senior Notes due January 25, 2031 12542R K@8 Series X
Senior Notes due January 25, 2036 12542R K#6 Due date and application (as among
principal, interest and Make-Whole Amount) of the payment being made. Address /
Fax # / Email for notices related to payments American General Life Insurance
Company (PA40) c/o AIG Asset Management 2929 Allen Parkway, A36-04 Houston,
Texas 77019-2155 Attn: Private Placements Portfolio Administration Email:
AIGGIGPVTPLACEMENTOPERATIONS@aig.com Duplicate payment notices (only) to:
American General Life Insurance Company (PA40) c/o State Street Bank
Corporation, Insurance Services Fax: (816) 871-5539 Address / Fax # / Email for
all other notices American General Life Insurance Company (PA40) c/o AIG Asset
Management 2929 Allen Parkway, A36-04 Houston, Texas 77019-2155 Attn: Private
Placements Portfolio Administration Email: AIGGIGPVTPLACEMENTOPERATIONS@aig.com
Compliance reporting information (financial docs, officer’s certificates, etc.)
to: AIG Asset Management 2929 Allen Parkway, A36-04 Houston, Texas 77019-2155
Attn: Private Placements Compliance Email: complianceprivateplacements@aig.com



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree151.jpg]
Schedule A-75 DB1/ 84912103.8 Purchaser Name AMERICAN GENERAL LIFE INSURANCE
COMPANY Instructions re Delivery of Note(s) DTCC 570 Washington Blvd. Jersey
City, NJ 07310 Attn: NY Window – 5th Floor Contact: Robert Mendez; Phone: (617)
985-2074 SSB Participant Number: 0997 SSB Account Name: AMERICAN GENERAL LIFE
INSURANCE COMPANY SSB Account Number: #### Signature Block Format AMERICAN
GENERAL LIFE INSURANCE COMPANY By: AIG Asset Management (U.S.), LLC, as
Investment Adviser By: Name: Title: Tax Identification Number 25-0598210



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree152.jpg]
Schedule A-76 DB1/ 84912103.8 Purchaser Name THE GUARDIAN LIFE INSURANCE COMPANY
OF AMERICA Name in Which to Register Note(s) THE GUARDIAN LIFE INSURANCE COMPANY
OF AMERICA Note Registration Number(s); Principal Amount(s) RS-28; $6,000,000
RT-18; $8,000,000 RU-3; $7,000,000 RV-7; $7,000,000 RW-10; $7,000,000 Payment on
account of Note(s) Method Account Information Federal Funds Wire Transfer JP
Morgan Chase FED ABA #021000021 Chase/NYC/CTR/BNF A/C ########## Reference A/C
#######, Guardian Life, & “Accompanying Information” below Accompanying
Information Name of Issuer: CHS Inc. Description of Security: PPN: Series S
Senior Notes due January 25, 2023 12542R J*2 Series T Senior Notes due January
25, 2025 12542R J@0 Series U Senior Notes due January 25, 2027 12542R J#8 Series
V Senior Notes due January 25, 2028 12542R K*0 Series W Senior Notes due January
25, 2031 12542R K@8 Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made. Address / Fax # / Email for
notices related to payments The Guardian Life Insurance Company of America 7
Hanover Square New York, NY 10004-2616 Attn: Barry Scheinholtz Investment
Department 9-A FAX # (212) 919-2658 Email address: bscheinholtz@glic.com Address
/ Fax # / Email for all other notices The Guardian Life Insurance Company of
America 7 Hanover Square New York, NY 10004-2616 Attn: Barry Scheinholtz
Investment Department 9-A FAX # (212) 919-2658 Email address:
bscheinholtz@glic.com Instructions re Delivery of Note(s) JP Morgan Chase Bank,
N.A. 4 Chase Metrotech Center – 3rd Floor Brooklyn, NY 11245-0001 Reference A/C
#######, Guardian Life Signature Block Format THE GUARDIAN LIFE INSURANCE
COMPANY OF AMERICA By: Name: Title: Tax Identification Number 13-5123390



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree153.jpg]
Schedule A-77 DB1/ 84912103.8 Purchaser Name ALLIANZ LIFE INSURANCE COMPANY OF
NORTH AMERICA Name in Which to Register Note(s) MAC & CO., LLC Note Registration
Number(s); Principal Amount(s) RU-4; $25,000,000 Payment on account of Note(s)
Method Account Information Federal Funds Wire Transfer MAC & CO., LLC The Bank
of New York Mellon ABA #: 011001234 SWIFT Code: BSDTUS33 BNY Mellon Account No.:
########### DDA ########## Cost Center 1253 Re: “Accompanying Information” below
For Credit to Portfolio Account: AZL Special Investments AZAF6700422
Accompanying Information Name of Issuer: CHS Inc. Description of Security: PPN:
Series U Senior Notes due January 25, 2027 12542R J#8 Due date and application
(as among principal, interest and Make-Whole Amount) of the payment being made.
Address / Fax # / Email for notices related to payments Allianz Life Insurance
Company of North America c/o Allianz Investment Management Attn: Private
Placements 55 Greens Farms Road Westport, Connecticut 06880 Phone: 203-293-1900
Email: PPT@allianzlife.com With a copy to: Kathy Muhl Supervisor – Income Group
The Bank of New York Mellon Three Mellon Center – Room 153-1818 Pittsburgh,
Pennsylvania 15259 Phone: 412-234-5192 Email: kathy.muhl@bnymellon.com Address /
Fax # / Email for all other notices Allianz Life Insurance Company of North
America c/o Allianz Investment Management Attn: Private Placements 55 Greens
Farms Road Westport, Connecticut 06880 Phone: 203-293-1900 Email:
ppt@allianzlife.com



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree154.jpg]
Schedule A-78 DB1/ 84912103.8 Purchaser Name ALLIANZ LIFE INSURANCE COMPANY OF
NORTH AMERICA Instructions re Delivery of Note(s) The Depository Trust Company
570 Washington Blvd - 5th floor Jersey City, NJ 07310 Attn: BNY Mellon/Branch
Deposit Department For Credit to: Allianz Life Insurance Company of North
America, AZL Special Investments ########### Signature Block Format ALLIANZ LIFE
INSURANCE COMPANY OF NORTH AMERICA By: Name: Title: Tax Identification Number
41-1366075



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree155.jpg]
Schedule A-79 DB1/ 84912103.8 Purchaser Name AMERICAN EQUITY INVESTMENT LIFE
INSURANCE COMPANY Name in Which to Register Note(s) CHIMEFISH & CO Note
Registration Number(s); Principal Amount(s) RV-8; $22,000,000 Payment on account
of Note(s) Method Account Information Federal Funds Wire Transfer State Street
Bank & Trust Company ABA # 011000028 Account # ############################
REFERENCE: “Accompanying Information” below Accompanying Information Name of
Issuer: CHS Inc. Description of Security: PPN: Series V Senior Notes due January
25, 2028 12542R K*0 Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made. Address / Fax # / Email for
notices related to payments American Equity Investment Life Insurance Co. Attn:
Asset Administration 6000 Westown Parkway West Des Moines, IA 50266 515-221-0329
fax Address / Fax # / Email for all other notices American Equity Investment
Life Insurance Co. Attn: Asset Administration 6000 Westown Parkway West Des
Moines, IA 50266 515-221-0329 fax Instructions re Delivery of Note(s) DTCC
Newport Office Center 570 Washington Blvd Jersey City, NJ 07310 5th Floor/NY
Window/Robert Mendez FBO State Street Bank & Trust for account #### CUSIP/PPN:
12542R K*0 Security Description: CHS Inc. Series V Senior Notes due January 25,
2028 Signature Block Format AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY
By: Name: Jeffrey A. Fossell Title: Authorized Signatory Tax Identification
Number 65-1186810



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree156.jpg]
Schedule A-80 DB1/ 84912103.8 Purchaser Name EAGLE LIFE INSURANCE COMPANY Name
in Which to Register Note(s) CHIMEFISH & CO Note Registration Number(s);
Principal Amount(s) RS-29; $1,000,000 Payment on account of Note(s) Method
Account Information Federal Funds Wire Transfer State Street Bank & Trust
Company ABA # 011000028 Account # ############################ REFERENCE:
“Accompanying Information” below Accompanying Information Name of Issuer: CHS
Inc. Description of Security: PPN: Series S Senior Notes due January 25, 2023
12542R J*2 Due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made. Address / Fax # / Email for notices related
to payments Eagle Life Insurance Company Attn: Asset Administration 6000 Westown
Parkway West Des Moines, IA 50266 515-221-0329 fax Address / Fax # / Email for
all other notices Eagle Life Insurance Company Attn: Asset Administration 6000
Westown Parkway West Des Moines, IA 50266 515-221-0329 fax Instructions re
Delivery of Note(s) DTCC Newport Office Center 570 Washington Blvd Jersey City,
NJ 07310 5th Floor/NY Window/Robert Mendez FBO State Street Bank & Trust for
account #### CUSIP/PPN: 12542R J*2 Security Description: CHS Inc. Series S
Senior Notes due January 25, 2023 Signature Block Format EAGLE LIFE INSURANCE
COMPANY By: Name: Jeffrey A. Fossell Title: Authorized Signatory Tax
Identification Number 65-1186810



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree157.jpg]
Schedule A-81 DB1/ 84912103.8 Purchaser Name AMERICAN UNITED LIFE INSURANCE
COMPANY Name in Which to Register Note(s) AMERICAN UNITED LIFE INSURANCE COMPANY
Note Registration Number(s); Principal Amount(s) RS-30; $ 3,000,000 RV-9;
$10,000,000 Payment on account of Note(s) Method Account Information Federal
Funds Wire Transfer AMERICAN UNITED LIFE INSURANCE COMPANY Bank of New York ABA
#: 021000018 Credit Account: ######### Account Name: American United Life
Insurance Company Account #: ###### Re: “Accompanying Information” below
Accompanying Information Name of Issuer: CHS Inc. Description of Security: PPN:
Series S Senior Notes due January 25, 2023 12542R J*2 Series V Senior Notes due
January 25, 2028 12542R K*0 Due date and application (as among principal,
interest and Make-Whole Amount) of the payment being made. Address / Fax # /
Email for notices related to payments American United Life Insurance Company
Attn: Mike Bullock, Securities Department One American Square, Suite 305W Post
Office Box 368 Indianapolis, IN 46206 mike.bullock@oneamerica.com Address / Fax
# / Email for all other notices American United Life Insurance Company Attn:
Mike Bullock, Securities Department One American Square, Suite 305W Post Office
Box 368 Indianapolis, IN 46206 mike.bullock@oneamerica.com Instructions re
Delivery of Note(s) The Depository Trust Company Attn: BNY Mellon/Branch Deposit
Dept. Acct # ###### American United Life Ins. Co. 570 Washington Blvd. – 5th
Floor Jersey City, NJ 07310 Signature Block Format AMERICAN UNITED LIFE
INSURANCE COMPANY By: Name: David M. Weisenburger Title: VP, Fixed Income
Securities Tax Identification Number 35-0145825



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree158.jpg]
Schedule A-82 DB1/ 84912103.8 Purchaser Name THE STATE LIFE INSURANCE COMPANY
Name in Which to Register Note(s) THE STATE LIFE INSURANCE COMPANY Note
Registration Number(s); Principal Amount(s) RS-31; $7,000,000 Payment on account
of Note(s) Method Account Information Federal Funds Wire Transfer THE STATE LIFE
INSURANCE COMPANY Bank of New York ABA #: 021000018 Credit Account: #########
Account Name: The State Life Insurance Company Account #: ###### Re:
“Accompanying Information” below Accompanying Information Name of Issuer: CHS
Inc. Description of Security: PPN: Series S Senior Notes due January 25, 2023
12542R J*2 Due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made. Address / Fax # / Email for notices related
to payments American United Life Insurance Company Attn: Mike Bullock,
Securities Department One American Square, Suite 305W Post Office Box 368
Indianapolis, IN 46206 mike.bullock@oneamerica.com Address / Fax # / Email for
all other notices American United Life Insurance Company Attn: Mike Bullock,
Securities Department One American Square, Suite 305W Post Office Box 368
Indianapolis, IN 46206 mike.bullock@oneamerica.com Instructions re Delivery of
Note(s) The Depository Trust Company Attn: BNY Mellon/Branch Deposit Dept. Acct
# ###### State Life, c/o AUL 570 Washington Blvd. – 5th Floor Jersey City, NJ
07310 Signature Block Format THE STATE LIFE INSURANCE COMPANY By: American
United Life Insurance Company Its: Agent By: Name: David M. Weisenburger Title:
VP, Fixed Income Securities Tax Identification Number 35-0684263



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree159.jpg]
Schedule A-83 DB1/ 84912103.8 Purchaser Name MODERN WOODMEN OF AMERICA Name in
Which to Register Note(s) MODERN WOODMEN OF AMERICA Note Registration Number(s);
Principal Amount(s) RS-32; $7,000,000 RT-19; $8,000,000 Payment on account of
Note(s) Method Account Information Federal Funds Wire Transfer The Northern
Trust Company 50 South LaSalle Street Chicago, IL 60675 ABA No. 071-000-152
Account Name: Modern Woodmen of America Account No. ##### Reference
“Accompanying Information” below Accompanying Information Name of Issuer: CHS
Inc. Description of Security: PPN: Series S Senior Notes due January 25, 2023
12542R J*2 Series T Senior Notes due January 25, 2025 12542R J@0 Due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made. Address / Fax # / Email for notices related to payments Modern
Woodmen of America Attn: Investment Accounting Department 1701 First Avenue Rock
Island, IL 61201 Fax: (309) 793-5688 Address / Fax # / Email for all other
notices Modern Woodmen of America Attn: Investment Department 1701 First Avenue
Rock Island, IL 61201 investments@modern-woodmen.org Fax: (309) 793-5574
Instructions re Delivery of Note(s) Modern Woodmen of America 1701 1st Ave Rock
Island, IL 61201 Attn: Douglas A. Pannier Signature Block Format MODERN WOODMEN
OF AMERICA By: Name: Title: Tax Identification Number 36-1493430



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree160.jpg]
Schedule A-84 DB1/ 84912103.8 Purchaser Name STATE OF WISCONSIN INVESTMENT BOARD
Name in Which to Register Note(s) STATE OF WISCONSIN INVESTMENT BOARD Note
Registration Number(s); Principal Amount(s) RT-20; $5,000,000 RU-5; $5,000,000
RV-10; $5,000,000 Payment on account of Note(s) Method Account Information
Federal Funds Wire Transfer Federal Reserve Bank of Boston ABA # 011-00-1234 For
the account of the State of Wisconsin Investment Board DDA# ########## Attn:
Cost Center 1195 For: ########### Ref: “Accompanying Information” below
Accompanying Information Name of Issuer: CHS Inc. Description of Security: PPN:
Series T Senior Notes due January 25, 2025 12542R J@0 Series U Senior Notes due
January 25, 2027 12542R J#8 Series V Senior Notes due January 25, 2028 12542R
K*0 Due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made. Address / Fax # / Email for notices related
to payments Ms. Mai Thor Accounting Specialist State of Wisconsin Investment
Board 121 East Wilson Street P. O. Box 7842 Madison, Wisconsin 53707-7842 Phone:
(608) 267-3742 Fax: (608) 266-2436 With a message identifying the security by
name and CUSIP number and application of the funds. Address / Fax # / Email for
all other notices State of Wisconsin Investment Board 121 East Wilson Street P.
O. Box 7842 Madison, Wisconsin 53707-7842 Attention: Portfolio Manager, Private
Markets Group-Wisconsin Private Debt Portfolio Street Address State of Wisconsin
Investment Board 121 East Wilson Street Madison, Wisconsin 53703 Attention:
Portfolio Manager, Private Markets Group–Wisconsin Private Debt Portfolio



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree161.jpg]
Schedule A-85 DB1/ 84912103.8 Purchaser Name STATE OF WISCONSIN INVESTMENT BOARD
Instructions re Delivery of Note(s) Ms. Mai Thor Accounting Specialist State of
Wisconsin Investment Board 121 East Wilson Street Madison, Wisconsin 53707-7842
Signature Block Format STATE OF WISCONSIN INVESTMENT BOARD By: Name: Christopher
P. Prestigiacomo Title: Portfolio Manager Tax Identification Number 39-6006423



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree162.jpg]
Schedule A-86 DB1/ 84912103.8 Purchaser Name CMFG LIFE INSURANCE COMPANY Name in
Which to Register Note(s) TURNKEYS + CO Note Registration Number(s); Principal
Amount(s) RT-21; $7,000,000 Payment on account of Note(s) Method Account
Information Federal Funds Wire Transfer ABA: 011000028 Bank: State Street Bank
Account Name: CMFG Life Insurance Company DDA #: ######## REFERENCE FUND: ZT1E
Nominee Name: TURKEYS & CO CMFG Life Insurance Company TAX ID#: 39-0230590
TURNKEYS + CO TAX ID#: 03-0400481 Accompanying Information Name of Issuer: CHS
Inc. Description of Security: PPN: Series T Senior Notes due January 25, 2025
12542R J@0 Due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made. Address / Fax # / Email for notices related
to payments EMAIL: DS-PRIVATEPLACEMENTS@CUNAMUTUAL.COM Address / Fax # / Email
for all other notices EMAIL: DS-PRIVATEPLACEMENTS@CUNAMUTUAL.COM EMAIL:
RALPH.GUNDRUM@CUNAMUTUAL.COM Instructions re Delivery of Note(s) DTCC Newport
Office Center 570 Washington Blvd Jersey City, NJ 07310 5th floor / NY Window /
Robert Mendez FBO: State Street Bank & Trust for ZT1E Signature Block Format
CMFG LIFE INSURANCE COMPANY By: MEMBERS Capital Advisors, Inc. acting as
Investment Advisor By: Name: Allen R. Cantrell Title: Managing Director,
Investments Tax Identification Number 39-0230590



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree163.jpg]
Schedule A-87 DB1/ 84912103.8 Purchaser Name CMFG LIFE INSURANCE COMPANY Name in
Which to Register Note(s) TURNKEYS + CO Note Registration Number(s); Principal
Amount(s) RT-22; $3,000,000 Payment on account of Note(s) Method Account
Information Federal Funds Wire Transfer ABA: 011000028 Bank: State Street Bank
Account Name: CMFG Life Members Zone DDA #: ######## REFERENCE FUND: ZTAV
Nominee Name: TURKEYS & CO CMFG Life Insurance Company TAX ID#: 39-0230590
TURNKEYS + CO TAX ID#: 03-0400481 Accompanying Information Name of Issuer: CHS
Inc. Description of Security: PPN: Series T Senior Notes due January 25, 2025
12542R J@0 Due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made. Address / Fax # / Email for notices related
to payments EMAIL: DS-PRIVATEPLACEMENTS@CUNAMUTUAL.COM Address / Fax # / Email
for all other notices EMAIL: DS-PRIVATEPLACEMENTS@CUNAMUTUAL.COM EMAIL:
RALPH.GUNDRUM@CUNAMUTUAL.COM Instructions re Delivery of Note(s) DTCC Newport
Office Center 570 Washington Blvd Jersey City, NJ 07310 5th floor / NY Window /
Robert Mendez FBO: State Street Bank & Trust for ZTAV Signature Block Format
CMFG LIFE INSURANCE COMPANY By: MEMBERS Capital Advisors, Inc. acting as
Investment Advisor By: Name: Allen R. Cantrell Title: Managing Director,
Investments Tax Identification Number 39-0230590



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree164.jpg]
Schedule A-88 DB1/ 84912103.8 Purchaser Name AMERICAN FAMILY LIFE INSURANCE
COMPANY Name in Which to Register Note(s) BAND & CO. Note Registration
Number(s); Principal Amount(s) RS-33; $5,250,000 Payment on account of Note(s)
Method Account Information Federal Funds Wire Transfer US Bank, N.A. Trust
Services 60 Livingston Ave, St Paul, MN 55107-2292 ABA # 091000022 Beneficiary
Account ############## FFC to American Family Trust Account ############## for
AFLIC- Traditional Cash & Privates Reference “Accompanying Information” below
Accompanying Information Name of Issuer: CHS Inc. Description of Security: PPN:
Series S Senior Notes due January 25, 2023 12542R J*2 Due date and application
(as among principal, interest and Make-Whole Amount) of the payment being made.
Address / Fax # / Email for notices related to payments American Family Life
Insurance Company 6000 American Parkway Madison, Wisconsin 53783-0001 Attention:
Investment Division-Private Placements dvoge@amfam.com Address / Fax # / Email
for all other notices American Family Life Insurance Company 6000 American
Parkway Madison, Wisconsin 53783-0001 Attention: Investment Division-Private
Placements dvoge@amfam.com Notices Regarding Audit Confirmations: American
Family Life Insurance Company 6000 American Parkway Madison, Wisconsin
53783-0001 Attention: Private Placements dvoge@amfam.com



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree165.jpg]
Schedule A-89 DB1/ 84912103.8 Purchaser Name AMERICAN FAMILY LIFE INSURANCE
COMPANY Instructions re Delivery of Note(s) US Bank Milwaukee, N.A. Attn: Julie
Wiza (MK-WI-T15C) Trust Officer, Account Manager 777 E. Wisconsin Ave.
Milwaukee, WI 53202 with a copy to: American Family Life Insurance Company 6000
American Parkway Madison, Wisconsin 53783-0001 Attention: Investment
Division-Private Placements dvoge@amfam.com Signature Block Format AMERICAN
FAMILY LIFE INSURANCE COMPANY By: Name: David L. Voge Title: Fixed Income
Portfolio Manager Tax Identification Number 39-6039160



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree166.jpg]
Schedule A-90 DB1/ 84912103.8 Purchaser Name AMERICAN FAMILY LIFE INSURANCE
COMPANY Name in Which to Register Note(s) BAND & CO. Note Registration
Number(s); Principal Amount(s) RS-34; $1,750,000 Payment on account of Note(s)
Method Account Information Federal Funds Wire Transfer US Bank, N.A. Trust
Services 60 Livingston Ave., St. Paul, MN 55107-2292 ABA #091000022 Beneficial
Account ############# FFC to American Family Trust Account ############# for
AFLIC-UL Cash and Privates Reference “Accompanying Information” below
Accompanying Information Name of Issuer: CHS Inc. Description of Security: PPN:
Series S Senior Notes due January 25, 2023 12542R J*2 Due date and application
(as among principal, interest and Make-Whole Amount) of the payment being made.
Address / Fax # / Email for notices related to payments American Family Life
Insurance Company 6000 American Parkway Madison, Wisconsin 53783-0001 Attention:
Investment Division-Private Placements dvoge@amfam.com Address / Fax # / Email
for all other notices American Family Life Insurance Company 6000 American
Parkway Madison, Wisconsin 53783-0001 Attention: Investment Division-Private
Placements dvoge@amfam.com Notices Regarding Audit Confirmations: American
Family Life Insurance Company 6000 American Parkway Madison, Wisconsin
53783-0001 Attention: Private Placements dvoge@amfam.com



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree167.jpg]
Schedule A-91 DB1/ 84912103.8 Purchaser Name AMERICAN FAMILY LIFE INSURANCE
COMPANY Instructions re Delivery of Note(s) US Bank Milwaukee, N.A. Attn: Julie
Wiza (MK-WI-T15C) Trust Officer, Account Manager 777 E. Wisconsin Ave.
Milwaukee, WI 53202 with a copy to: American Family Life Insurance Company 6000
American Parkway Madison, Wisconsin 53783-0001 Attention: Investment
Division-Private Placements dvoge@amfam.com Signature Block Format AMERICAN
FAMILY LIFE INSURANCE COMPANY By: Name: David L. Voge Title: Fixed Income
Portfolio Manager Tax Identification Number 39-6039160



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree168.jpg]
Schedule A-92 DB1/ 84912103.8 Purchaser Name AMERITAS LIFE INSURANCE CORP. Name
in Which to Register Note(s) CUDD & CO. FOR THE BENEFIT OF AMERITAS LIFE
INSURANCE CORP. Note Registration Number(s); Principal Amount(s) RS-35;
$2,000,000 RT-23; $1,000,000 RU-6; $2,000,000 Payment on account of Note(s)
Method Account Information Federal Funds Wire Transfer JPMorgan Chase Bank ABA
#021-000-021 DDA Clearing Account: ########## Further Credit - ###### Reference
“Accompanying Information” below Accompanying Information Name of Issuer: CHS
Inc. Description of Security: PPN: Series S Senior Notes due January 25, 2023
12542R J*2 Series T Senior Notes due January 25, 2025 12542R J@0 Series U Senior
Notes due January 25, 2027 12542R J#8 Due date and application (as among
principal, interest and Make-Whole Amount) of the payment being made. Address /
Fax # / Email for notices related to payments Ameritas Life Insurance Corp. 1876
Waycross Rd Cincinnati, OH 45240 ATTN: Patty Dearing Fax #: (513) 595-2926
Address / Fax # / Email for all other notices Ameritas Life Insurance Corp.
Ameritas Investment Partners, Inc. ATTN: Private Placements 390 North Cotner
Blvd. Lincoln, NE 68505 Contacts: Joe Mick Tel: 402-467-7471 Fax: 402-467-6980
Email: Joe.Mick@Ameritas.com Instructions re Delivery of Note(s) JPMorgan Chase
Bank, N.A. 4 Chase Metrotech Center, 3rd Floor Brooklyn, NY 11245-0001 ATTN:
Physical Receive Department REF: Account ###### REF: Ameritas Life Insurance
Corp. Signature Block Format AMERITAS LIFE INSURANCE CORP. By: Ameritas
Investment Partners Inc., as Agent By: Name: Tina Udell Title: Vice President &
Managing Director Tax Identification Number 13-6022143



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree169.jpg]
Schedule A-93 DB1/ 84912103.8 Purchaser Name AMERITAS LIFE INSURANCE CORP. OF
NEW YORK Name in Which to Register Note(s) CUDD & CO. FOR THE BENEFIT OF
AMERITAS LIFE INSURANCE CORP. OF NEW YORK Note Registration Number(s); Principal
Amount(s) RT-24; $1,000,000 Payment on account of Note(s) Method Account
Information Federal Funds Wire Transfer JPMorgan Chase Bank ABA #021-000-021 DDA
Clearing Account: ########## Further Credit - ###### Reference “Accompanying
Information” below Accompanying Information Name of Issuer: CHS Inc. Description
of Security: PPN: Series T Senior Notes due January 25, 2025 12542R J@0 Due date
and application (as among principal, interest and Make-Whole Amount) of the
payment being made. Address / Fax # / Email for notices related to payments
Ameritas Life Insurance Corp. 1876 Waycross Rd Cincinnati, OH 45240 ATTN: Patty
Dearing Fax #: (513) 595-2926 Address / Fax # / Email for all other notices
Ameritas Life Insurance Corp. of New York Ameritas Investment Partners, Inc.
ATTN: Private Placements 390 North Cotner Blvd. Lincoln, NE 68505 Contacts: Joe
Mick Tel: 402-467-7471 Fax: 402-467-6980 Email: Joe.Mick@Ameritas.com
Instructions re Delivery of Note(s) JPMorgan Chase Bank 4 Chase Metrotech
Center, 3rd Floor Brooklyn, NY 11245-0001 ATTN: Physical Receive Department REF:
Account ###### REF: Ameritas Life Insurance Corp. of New York Signature Block
Format AMERITAS LIFE INSURANCE CORP. OF NEW YORK By: Ameritas Investment
Partners Inc., as Agent By: Name: Tina Udell Title: Vice President & Managing
Director Tax Identification Number 13-6022143



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree170.jpg]
Schedule A-94 DB1/ 84912103.8 Purchaser Name SOUTHERN FARM BUREAU LIFE INSURANCE
COMPANY Name in Which to Register Note(s) SOUTHERN FARM BUREAU LIFE INSURANCE
COMPANY Note Registration Number(s); Principal Amount(s) RS-36; $5,000,000
Payment on account of Note(s) Method Account Information Federal Funds Wire
Transfer State Street Bank and Trust Company Boston, MA 02101 ABA No.: 011 000
028 Acct. Name: SFB LIFE INS CO Acct. No.: ######## Reference: EQ83 &
“Accompanying Information” below Accompanying Information Name of Issuer: CHS
Inc. Description of Security: PPN: Series S Senior Notes due January 25, 2023
12542R J*2 Due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made. Address / Fax # / Email for notices related
to payments Attn: Securities Management Southern Farm Bureau Life Insurance
Company 1401 Livingston Lane Jackson, MS 39213 PrivatePlacements@sfbli.com
Address / Fax # / Email for all other notices Attn: Securities Management
Southern Farm Bureau Life Insurance Company 1401 Livingston Lane Jackson, MS
39213 PrivatePlacements@sfbli.com or by overnight mail to: Attn: Securities
Management Southern Farm Bureau Life Insurance Company 1401 Livingston Lane
Jackson, MS 39213 Instructions re Delivery of Note(s) Attn: Kathy Shawver
Southern Farm Bureau Life Insurance Company 1401 Livingston Lane Jackson, MS
39213 kshawver@sfbli.com Signature Block Format SOUTHERN FARM BUREAU LIFE
INSURANCE COMPANY By: Name: David Divine Title: Senior Portfolio Manager Tax
Identification Number 64-0283583



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree171.jpg]
Schedule A-95 DB1/ 84912103.8 Purchaser Name ASSURITY LIFE INSURANCE COMPANY
Name in Which to Register Note(s) ASSURITY LIFE INSURANCE COMPANY Note
Registration Number(s); Principal Amount(s) RV-11; $4,000,000 Payment on account
of Note(s) Method Account Information Federal Wire Transfer US BANK NATIONAL
ASSOCIATION 13th & M Streets Lincoln, NE 68508 ABA No.: 104000029 Account of:
Assurity Life Insurance Company General Fund Account ############# Ref:
“Accompanying Information” below Accompanying Information Name of Issuer: CHS
Inc. Description of Security: PPN: Series V Senior Notes due January 25, 2028
12542R K*0 Due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made. Address / Fax # / Email for notices related
to payments Assurity Life Insurance Company 2000 Q Street Lincoln, NE 68503
Attn: Investment Division Fax: 402-458-2170 Phone 402-437-3682 Address / Fax # /
Email for all other notices Assurity Life Insurance Company 2000 Q Street P.O.
Box 82533 Lincoln, NE 68501-2533 Attn: Victor Weber Phone: 402-437-3682 Fax:
402-458-2170 Email: vweber@assurity.com Instructions re Delivery of Note(s)
Assurity Life Insurance Company 2000 Q Street Lincoln, NE 68503 Attn: Victor
Weber Signature Block Format ASSURITY LIFE INSURANCE COMPANY By: Name: Victor
Weber Title: Senior Director - Investments Tax Identification Number 38-1843471



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree172.jpg]
SCHEDULE B DEFINED TERMS As used herein, the following terms have the respective
meanings set forth below or set forth in the Section hereof following such term:
"Additional Notes" is defined in Section 1.2. "Additional Provision" is defined
in Section 9.7(a). "Adjusted Consolidated Funded Debt" means Consolidated Funded
Debt, plus the net present value of all rentals payable under operating leases
of the Company and its Subsidiaries as discounted by a rate of 10% per annum.
"Affiliate" means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of the
Company or any Subsidiary or any corporation of which the Company and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
10% or more of any class of voting or equity interests. As used in this
definition, "Control" means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of Voting Interests, by contract or otherwise.
Unless the context otherwise clearly requires, any reference to an "Affiliate"
is a reference to an Affiliate of the Company. "Agreement, this" is defined in
Section 17.3. "Anti-Corruption Laws" is defined in Section 5.17(d)(1).
"Anti-Money Laundering Laws" is defined in Section 5.17(c). "Applicable Rate"
means, with respect to (a) any Series S Note, (i) 4.64% per annum during any
fiscal quarter following a fiscal period during which the Company delivered
financial statements under Section 7.1 reflecting a Leverage Ratio for the
immediately preceding fiscal period greater than 3.0 to 1.0 and (ii) 4.39% per
annum at all other times, (b) any Series T Note, (i) 4.83% per annum during any
fiscal quarter following a fiscal period during which the Company delivered
financial statements under Section 7.1 reflecting a Leverage Ratio for the
immediately preceding fiscal period greater than 3.0 to 1.0 and (ii) 4.58% per
annum at all other times and (c) any Series U Note, (i) 4.94% per annum during
any fiscal quarter following a fiscal period during which the Company delivered
financial statements under Section 7.1 reflecting a Leverage Ratio for the
immediately preceding fiscal period greater than 3.0 to 1.0 and (ii) 4.69% per
annum at all other times, (d) any Series V Note, (i) 4.99% per annum during any
fiscal quarter following a fiscal period during which the Company delivered
financial statements under Section 7.1 reflecting a Leverage Ratio for the
immediately preceding fiscal period greater than 3.0 to 1.0 and (ii) 4.74% per
annum at all other times, (e) any Series W Note, (i) 5.14% per annum during any
fiscal quarter DB1/ 84912103.8



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree173.jpg]
following a fiscal period during which the Company delivered financial
statements under Section 7.1 reflecting a Leverage Ratio for the immediately
preceding fiscal period greater than 3.0 to 1.0 and (ii) 4.89% per annum at all
other times and (f) any Series X Note, (i) 5.65% per annum during any fiscal
quarter following a fiscal period during which the Company delivered financial
statements under Section 7.1 reflecting a Leverage Ratio for the immediately
preceding fiscal period greater than 3.0 to 1.0 and (ii) 5.40% per annum at all
other times, provided, with respect to clauses (a), (b), (c), (d), (e) and (1)
above, if the Company fails to deliver the financial statements as required by
Section 7.1 for any fiscal period it will be deemed to have a Leverage Ratio
greater than 3.0 to 1.0 for such fiscal period. "Blocked Person" is defined in
Section 5.17(a). "Business Day" means any day other than a Saturday, a Sunday or
a day on which commercial banks in New York, New York are required or authorized
to be closed. "Capital Lease" means, at any time, a lease with respect to which
the lessee is required concurrently to recognize the acquisition of an asset and
the incurrence of a liability in accordance with GAAP. "Capitalized Lease
Obligation" means with respect to any Person and a Capital Lease, the amount of
the obligation of such Person as the lessee under such Capital Lease (net of
interest expenses) which would, in accordance with GAAP, appear as a liability
on a balance sheet of such Person. "CFC" means a Person that is a controlled
foreign corporation under Section 957 of the Code. "Change in Control" means any
Person or Persons acting in concert, together with the Affiliates thereof,
directly or indirectly controlling or owning (beneficially or otherwise) in the
aggregate more than 50% of the aggregate voting power of the issued and
outstanding Voting Interests of the Company. "CHS Capital" means collectively,
CHS Capital, LLC, and each of its Subsidiaries. "CHS Capital Debt" means, on any
date of determination, Debt owing by CHS Capital in connection with the sale or
financing of CHS Capital Loan Assets, and in respect of which neither the
Company nor any of its other Subsidiaries has any obligation (including, without
limitation, any indemnification obligation) or liability. "CHS Capital Loan
Assets" means loan assets owned and loan commitments made by CHS Capital or a
Wholly-Owned Subsidiary in the ordinary course of business. "CISADA" is defined
in Section 5.17(a). "Closing" is defined in Section 3. "CoBank" means Co-Bank,
ACB, a United States Agricultural Credit Bank. Schedule B-2 DB1/ 84912103.8



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree174.jpg]
"Code" means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
"Company" is defined in the introductory paragraph hereof. "Confidential
Information" is defined in Section 20. "Consolidated Cash Flow" means for any
period the sum of (a) earnings before income taxes of the Company and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP, plus (b) the amounts that have been deducted in the determination of
such earnings before income taxes for such period for (i) interest expense for
such period, (ii) depreciation for such period, (iii) amortization for such
period and (iv) extraordinary non-cash losses for such period, minus (c) the
amounts that have been included in the determination of such earnings before
income taxes for such period for (i) one-time gains, (ii) extraordinary income,
(iii) non-cash patronage income, and (iv) non-cash equity earnings in joint
ventures. "Consolidated Funded Debt" means as of any date of determination, the
total of all Funded Debt of the Company and its Subsidiaries outstanding on such
date, after eliminating all offsetting debits and credits between the Company
and its Subsidiaries and all other items required to be eliminated in the course
of preparation of consolidated financial statements of the Company and its
Subsidiaries in accordance with GAAP. "Consolidated Net Worth" means as of any
date, total equity of the Company and its Subsidiaries as of such date,
determined on a consolidated basis in accordance with GAAP. "Consolidated Total
Assets" means at any time, the total assets of the Company and its Subsidiaries
that would be shown on a consolidated balance sheet of the Company and its
Subsidiaries at such time prepared in accordance with GAAP. "Controlled Entity"
means (a) any of the Subsidiaries of the Company and any of their or the
Company's respective Controlled Affiliates and (b) if the Company has a parent
company, such parent company and its Controlled Affiliates. As used in this
definition, "Control" means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
"Debt" means with respect to any Person (a) all obligations of such Person for
borrowed money (including all obligations for borrowed money secured by any Lien
with respect to any property owned by such Person whether or not such Person has
assumed or otherwise become liable for such obligations), (b) all obligations of
such Person for the deferred purchase price of property acquired by such Person
(excluding accounts payable arising in the ordinary course of business but
including all liabilities created or arising under any conditional sale or other
title retention agreement with respect to such property), Schedule B-3 DBI/
84912103.8



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree175.jpg]
(c) all Capitalized Lease Obligations of such Person, (d) the aggregate amount
of CHS Capital Loan Assets subject to a sale or financing arrangement, and (e)
all Guaranties of such Person with respect to liabilities of the type described
in clause (a), (b), (c) or (d) of any other Person, provided that (i) Debt of a
Subsidiary of the Company shall exclude such obligations and Guaranties of such
Subsidiary if owed or guaranteed by such Subsidiary to the Company or a
Wholly-Owned Subsidiary of the Company, (ii) Debt of the Company shall exclude
such obligations and Guaranties if owed or guaranteed by the Company to a
Wholly-Owned Subsidiary of the Company and (iii) Debt of the Company shall
exclude any unfunded obligations which may exist now and in the future in the
Company's pension plans. "Debt Prepayment Application" is defined in Section
10.7(c). "Default" means an event or condition the occurrence or existence of
which would, with the lapse of time or the giving of notice or both, become an
Event of Default. "Default Rate" means that rate of interest that is the greater
of (a) 2% per annum above the Applicable Rate with respect to such Note or (b)
2% over the rate of interest publicly announced by The Bank of New York in New
York, New York as its "base" or "prime" rate. "Designated Portion" is defined in
Section 10.7(b). "Disclosure Documents" is defined in Section 5.3. "Disposition
Value" is defined in Section 10.7(c). "Distribution" means, in respect of any
corporation, association or other business entity: (a) dividends or other
distributions or payments on capital stock or other equity interests of such
corporation, association or other business entity (except distributions in such
stock or other equity interest); and (b) the redemption or acquisition of such
stock or other equity interests or of warrants, rights or other options to
purchase such stock or other equity interests (except when solely in exchange
for such stock or other equity interests) unless made, contemporaneously, from
the net proceeds of a sale of such stock or other equity interests. "EDGAR"
means the SEC's Electronic Data Gathering, Analysis and Retrieval System or any
successor SEC electronic filing system for such purposes. "Environmental Laws"
means any and all Federal, state, local, and foreign statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the Schedule B-4 DB1/
84912103.8



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree176.jpg]
environment or the release of any materials into the environment, including but
not limited to those related to hazardous substances or wastes, air emissions
and discharges to waste or public systems. "ERISA" means the Employee Retirement
Income Security Act of 1974, as amended from time to time, and the rules and
regulations promulgated thereunder from time to time in effect. "ERISA
Affiliate" means any trade or business (whether or not incorporated) that is
treated as a single employer together with the Company under section 414 of the
Code. "Event of Default" is defined in Section 11. "Exchange Act" means the
Securities Exchange Act of 1934, as amended. "Excluded Transfers" is defined in
Section 10.7(a). "Fair Market Value" means, at any time and with respect to any
property, the sale value of such property that would be realized in an
arm's-length sale at such time between an informed and willing buyer and an
informed and willing seller (neither being under a compulsion to buy or sell,
respectively). "Financial Covenant" means any covenant as well as any defined
term used within any such covenant that requires the Company or any of its
Subsidiaries to achieve, maintain, or not exceed, a stated level of financial
condition or performance and includes, without limitation, any requirement that
the Company or any of its Subsidiaries: (a) maintain a specified level of net
worth, shareholders' equity, total assets, cash flow or net income; (b) maintain
any relationship of any component of its capital structure to any other
component thereof (including, without limitation, the relationship of
indebtedness, senior indebtedness or subordinated indebtedness to total
capitalization or to net worth); Or (c) maintain any measure of its ability to
service its indebtedness (including, without limitation, exceeding any specified
ratio of revenues, cash flow or net income to indebtedness, interest expense,
rental expense, capital expenditures and/or scheduled payments of indebtedness).
For the avoidance of doubt, the covenants set forth in Sections 10.3 and 10.4 of
this Agreement and any "Minimum Consolidated Net Worth" covenant set forth in a
Material Credit Facility constitute Financial Covenants. "Form 10-Q" is defined
in Section 7.1(a). "Form 10-K" is defined in Section 7.1(b). "Funded Debt" means
with respect to any Person, all Debt which would, in accordance with GAAP, be
required to be classified as a long term liability on the books of such Person,
and Schedule B-5 DB1/ 84912103.8



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree177.jpg]
shall include, without limitation (a) any Debt which by its terms or by the
terms of any instrument or agreement relating thereto matures, or which is
otherwise payable or unpaid, more than one year from the date of creation
thereof, (b) any Debt outstanding under a revolving credit or similar agreement
providing for borrowings (and renewals and extensions thereof) which would, in
accordance with GAAP, be required to be classified as a long term liability of
such Person, (c) any Capitalized Lease Obligation of such Person and all
obligations to reimburse letter of credit banks or any other Person in respect
thereof or any letter of credit issuer or other credit provider (or related
risk-participating lender) with respect to all letters of credit which support
long-term debt with expiration dates in excess of one-year from the date of
issuance thereof, and (d) any Guaranty of such Person with respect to Funded
Debt of another Person. For the avoidance of doubt, (w) any borrowings under a
revolving credit or similar agreement where such borrowings are not used for
working capital purposes would be classified as Funded Debt, (x) borrowings
under a revolving credit or similar agreement where such borrowings are
outstanding for less than one year and which are used for working capital
purposes would not be classified as Funded Debt, (y) borrowings used for working
capital purposes outstanding for one year or longer would be classified as
Funded Debt and (z) current maturities of long-term debt would be classified as
Funded Debt.. "GAAP" means generally accepted accounting principles as in effect
from time to time in the United States of America. "Governmental Authority"
means (a) the government of (i) the United States of America or any State or
other political subdivision thereof, or (ii) any jurisdiction in which the
Company or any Subsidiary conducts all or any part of its business, or which
asserts jurisdiction over any properties of the Company or any Subsidiary, or
(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
"Governmental Official" means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
"Guaranty" means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including (without limitation) obligations incurred
through an agreement, contingent or otherwise, by such Person: (a) to purchase
such Debt or obligation or any property constituting security Schedule B-6 DB1/
84912103.8



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree178.jpg]
therefor; (b) to advance or supply funds (i) for the purchase or payment of such
Debt or obligation, or (ii) to maintain any working capital or other balance
sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
Debt or obligation; (c) to lease properties or to purchase properties or
services primarily for the purpose of assuring the owner of such Debt or
obligation of the ability of any other Person to make payment of the Debt or
obligation; or (d) otherwise to assure the owner of such Debt or obligation
against loss in respect thereof. In any computation of the Debt or other
liabilities of the obligor under any Guaranty, the Debt or other obligations
that are the subject of such Guaranty shall be assumed to be direct obligations
of such obligor. "Hazardous Material" means any and all pollutants, toxic or
hazardous wastes or any other substances that might pose a hazard to health or
safety, the removal of which may be required or the generation, manufacture,
refining, production, processing, treatment, storage, handling, transportation,
transfer, use, disposal, release, discharge, spillage, seepage, or filtration of
which is or shall be restricted, prohibited or penalized by any applicable law
(including, without limitation, asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls). "holder" means, with respect to any Note, the Person
in whose name such Note is registered in the register maintained by the Company
pursuant to Section 13.1, provided, however, that if such Person is a nominee,
the "holder" shall also include the beneficial owner of such Note. "Hostile
Tender Offer" means, with respect to the use of proceeds of any Note, any offer
to purchase, or any purchase of, shares of capital stock of any corporation or
equity interests in any other entity, or securities convertible into or
representing the beneficial ownership of, or rights to acquire, any such shares
or equity interests, if such shares, equity interests, securities or rights are
of a class which is publicly traded on any securities exchange or in any
over-the- counter market, other than purchases of such shares, equity interests,
securities or rights representing less than 5% of the equity interests or
beneficial ownership of such corporation or other entity for portfolio
investment purposes, and such offer or purchase has not been duly approved by
the board of directors of such corporation or the equivalent governing body of
such other entity prior to the date of the closing. "Incorporated Provision" is
defined in Section 1.2(e). "INHAM Exemption" is defined in Section 6.2(e).
"Institutional Investor" means (a) any original purchaser of a Note, (b) any
holder of a Note holding more than 5% of the aggregate principal amount of the
Notes then outstanding, and (c) any bank, trust company, savings and loan
association or other financial institution, any pension Schedule B-7 DB1/
84912103.8



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree179.jpg]
plan, any investment company, any insurance company, any broker or dealer, or
any other similar financial institution or entity, regardless of legal form.
"Leverage Ratio" is defined in Section 10.3. "Lien" means, with respect to any
Person, any mortgage, lien, pledge, charge, security interest or other
encumbrance, or any interest or title of any vendor, lessor, lender or other
secured party to or of such Person under any conditional sale or other title
retention agreement or Capital Lease, upon or with respect to any property or
asset of such Person (including in the case of stock, stockholder agreements,
voting trust agreements and all similar arrangements). "Make-Whole Amount" is
defined in Section 8.7. "Material" means material in relation to the business,
operations, affairs, financial condition, assets, properties, or prospects of
the Company and its Subsidiaries taken as a whole. "Material Adverse Effect"
means a material adverse effect on (a) the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole, or (b) the ability of the Company to perform its obligations
under this Agreement and the Notes, or (c) the validity or enforceability of
this Agreement or the Notes. "Material Credit Facility" means, as to the Company
and its Subsidiaries, (a) (i) that certain Note Purchase Agreement, dated as of
October 18, 2002, by and among the Company and the holders of the notes issued
thereunder, (ii) that certain Note Purchase and Private Shelf Agreement, dated
as of April 13, 2004, by and among the Company, the holders of the notes issued
thereunder and certain other parties, (iii) that certain Note Purchase
Agreement, dated as of October 4, 2007, by and among the Company and the holders
of the notes issued thereunder, (iv) that certain Note Purchase Agreement, dated
as of June 9, 2011, by and among the Company and the holders of the notes issued
thereunder, (v) that certain 2015 Amended and Restated Credit Agreement (5-Year
Revolving Loan), dated as of September 4, 2015, by and among the Company,
CoBank, ACB, Wells Fargo Bank, N.A. and the syndication parties thereto, (vi)
that certain Credit Agreement (10 Year Term Loan), dated as of December 12,
2007, by and among the Company, CoBank, ACB and the syndication parties thereto,
(vii) that certain Pre-Export Credit Agreement, dated as of September 24, 2013,
by and between CHS Agronegocio Industria e Comericio Ltda., the Company, Credit
Agricole Corporate and Investment Bank and the syndication parties thereto,
(viii) those certain Credit Agreements between CHS Agronegocio Industria e
Comericio Ltda. and Itau Unibanco Holding S.A. or its affiliates, (ix) that
certain Uncommitted Line of Credit Agreement, dated as of March 7, 2013, by and
between CHS Europe S.a r.l. and Sovereign Bank, N.A., (x) that certain Facility
Letter, dated February 21, 2013, by and among CHS Singapore Trading Company Pte.
Ltd., the Company and Australia and New Zealand Banking Group Limited, (xi) that
certain 2015 Credit Agreement (10-Year Term Loan), dated as of September 4,
2015, by and among the Company, CoBank, ACB and the syndication parties thereto,
and (xii) that certain (A) Credit Agreement, dated as of July 13, 2015, by and
among TEMCO, LLC, The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Schedule B-8 DB1/
84912103.8



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree180.jpg]
administrative agent and the lenders party thereto and (B) Guaranty, dated as of
July 13, 2015, by the Company to and for the benefit of The Bank of
Tokyo-Mitsubishi UFJ, Ltd., including, in each case under clauses (i) through
(xii) above, any renewals, extensions, amendments, supplements, restatements,
replacements or refinancing thereof in each case to the extent such financings
create or evidence indebtedness for borrowed money in a principal amount
outstanding or available for borrowing (whether or not committed and whether or
not in a series of agreements) equal to or greater than $100,000,000 (or the
equivalent of such amount in the relevant currency of payment); and (b) any
other agreement or series of agreements creating or evidencing indebtedness for
borrowed money entered into on or after the date of Closing by the Company or
any Subsidiary, or in respect of which the Company or any Subsidiary is an
obligor or otherwise provides a guarantee or other credit support, in a
principal amount outstanding or available for borrowing (whether or not
committed) equal to or greater than $100,000,000 (or the equivalent of such
amount in the relevant currency of payment, determined as of the date of the
closing of such facility based on the exchange rate of such other currency);
provided, however that to the extent all Debt incurred by a Subsidiary which is
a CFC under a related credit agreement does not constitute Funded Debt and is
used by such CFC solely to finance inventory and receivables (or both) relating
to agricultural commodities or crude products, then for so long as such
Subsidiary is a CFC, for the purposes of Section 10.5(b) and the last paragraph
of Section 10.6 only (and not, for the avoidance of doubt, in respect of Section
9.7), such credit agreement shall not constitute a Material Credit Facility.
"Memorandum" is defined in Section 5.3. "Most Favored Lender Notice" is defined
in Section 9.7(a). "Multiemployer Plan" means any Plan that is a "multiemployer
plan" (as such term is defined in section 4001(a)(3) of ERISA). "NAIC" means the
National Association of Insurance Commissioners or any successor thereto. "NAIC
Annual Statement" is defined in Section 6.2(a). "Net Proceeds Amount" is defined
in Section 10.7(c). "Notes" is defined in Section 1.2. "OFAC" is defined in
Section 5.17(a). "OFAC Listed Person" is defined in Section 5.17(a). "OFAC
Sanctions Program" means any economic or trade sanction that OFAC is responsible
for administering and enforcing. A list of OFAC Sanctions Programs may be found
at: Schedule B-9 DB1/ 84912103.8



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree181.jpg]
http://www.treasury.goviresourcecenter/sanctions/Programs/Pages/Programs.aspx.
"Officer's Certificate" means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate. "Ordinary Course Transfer" is defined in Section
10.7(a). "PBGC" means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto. "Person" means an individual,
partnership, corporation, limited liability company, association, trust,
unincorporated organization, or a government or agency or political subdivision
thereof. "Plan" means an "employee benefit plan" (as defined in section 3(3) of
ERISA) that is or, within the preceding five years, has been established or
maintained, or to which contributions are or, within the preceding five years,
have been made or required to be made, by the Company or any ERISA Affiliate or
with respect to which the Company or any ERISA Affiliate may have any liability.
"Priority Debt" means, at any time, without duplication, the sum of (a) all then
outstanding Debt of the Company or any Subsidiary secured by any Lien on any
property of the Company or any Subsidiary (other than Debt secured only by Liens
permitted under paragraphs (a) through (j) of Section 10.6), plus (b) all Funded
Debt of Subsidiaries of the Company, plus (c) all Debt (other than Funded Debt)
of Subsidiaries of the Company in the aggregate in excess of (i) for the period
commencing on the date of this Agreement through and including August 31, 2016,
an amount equal to eleven percent (11%) of Consolidated Net Worth and (ii) at
any time on and after September 1, 2016, an amount equal to eight percent (8%)
of Consolidated Net Worth, in each case under clauses (i) and (ii) determined as
of the last day of the Company's most recently ended fiscal year for which
financial statements have been provided to the holders of Notes pursuant to
Section 7.1(b); provided that any CHS Capital Debt (x) in an aggregate amount
not to exceed the greater of (i) $1,000,000,000 and (ii) fifteen percent (15%)
of Consolidated Net Worth (determined as of the last day of the Company's most
recently ended fiscal year for which financial statements have been provided to
the holders of Notes pursuant to Section 7.1(b)) and (y) secured only by a Lien
on a CHS Capital Loan Asset, will not be deemed to constitute Priority Debt.
"property" or "properties" means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
"Proposed Prepayment Date" is defined in Section 8.2(a). Schedule B-10 DB1/
84912103.8



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree182.jpg]
"PTE" is defined in Section 6.2(a). "Purchaser" is defined in the introductory
paragraph hereof. "QPAM Exemption" means Prohibited Transaction Class Exemption
84-14 issued by the United States Department of Labor. "Qualified Institutional
Buyer" means any Person who is a "qualified institutional buyer" within the
meaning of such term as set forth in Rule 144A(a)(1) under the Securities Act.
"Ratable Portion" is defined in Section 10.7(c). "Reinvested Transfer" is
defined in Section 10.7(b). "Required Holders" means at any time (a) prior to
the Closing, the Purchasers and (b) on or after the Closing, the holders of a
majority in aggregate principal amount of the Notes at the time outstanding
(exclusive of Notes then owned by the Company or any of its Affiliates).
"Responsible Officer" means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement. "SEC" shall mean the Securities and Exchange
Commission of the United States, or any successor thereto. "Securities" or
"Security" shall have the meaning specified in Section 2(1) of the Securities
Act. "Securities Act" means the Securities Act of 1933, as amended from time to
time. "Senior Debt" means the Notes and any Debt of the Company or its
Subsidiaries that by its terms is not in any manner subordinated in right of
payment to any other unsecured Debt of the Company or any Subsidiary. "Senior
Financial Officer" means the chief financial officer, principal accounting
officer, treasurer or comptroller of the Company. "Series" means any one or more
Series of Notes issued hereunder or pursuant to any Supplement. "Series S Notes"
is defined in Section 1.1(a). "Series T Notes" is defined in Section 1.1(b).
"Series U Notes" is defined in Section 1.1(c). "Series V Notes" is defined in
Section 1.1(d). "Series W Notes" is defined in Section 1.1(e). Schedule B-11
DB1/ 84912103.8



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree183.jpg]
"Series X Notes" is defined in Section 1.1(f). "Source" is defined in Section
6.2. "Subsidiary" shall mean, with respect to any Person, any other Person
greater than 50% of the total combined voting power of all classes of Voting
Interests of which shall, at the time as of which any determination is being
made, be owned by such first Person either directly or through other
Subsidiaries of such first Person. "Substantial Portion" is defined in Section
10.7(c). "Supplement" is defined in Section 1.2. "Surviving Corporation" is
defined in Section 10.2(b)(i). "SVO" means the Securities Valuation Office of
the NAIC or any successor to such Office. "2016 Notes" is defined in Section
1.1. "Transfer" is defined in Section 10.7(c)(v). "USA PATRIOT Act" means United
States Public Law 107-56, United and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, as amended from time to time, and the rules and regulations
promulgated thereunder from time to time in effect. "U.S. Economic Sanctions" is
defined in Section 5.17(a). "Voting Interests" shall mean (a) with respect to
any stock corporation, any shares of stock of such corporation whose holders are
entitled under ordinary circumstances to vote for the election of directors of
such corporation or persons performing similar functions (irrespective of
whether at the time stock of any other class or classes shall have or might have
voting power by reason of the happening of any contingency), and (b) with
respect to the Company or any other entity, membership or other ownership
interests in the Company or such other entity whose holders are entitled under
ordinary circumstances to vote for the election of the directors of the Company
or such other entity or persons performing similar functions (irrespective of
whether at the time membership or other ownership interests of any other class
or classes shall have or might have voting power by reasoning of the happening
of any contingency). "Wholly-Owned Subsidiary" means, at any time, any
Subsidiary one hundred percent (100%) of all of the equity interests (except
directors' qualifying shares) and voting interests of which are owned by any one
or more of the Company and the Company's other Wholly-Owned Subsidiaries at such
time. Schedule B-12 DB1/ 84912103.8



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree184.jpg]
SCHEDULE 5.3 DISCLOSURE MATERIALS No exceptions to representations/statements
made in the Disclosure Documents. Documents delivered to Purchasers: Tine
-Master Q&A CHS Patronage Illustration Cl-IS Master Q&A List 12-11-15 CH S
Master Q&A list 12-15-15 B: hibit La - Segment Earnings CHF: Master 05P, List
12-16-15 Exhibit 52 - Summary Management Structure Chart Ex hibk 71 - Q1 - Q3 FY
15 Crack Spreads Exhibit 62 - Projected Segment Earnings Exhibit 61 - Patronage
Rates Exhibit 44 - l'eriibership; History Exhibit 37 - Segr-ient Earnings
Exhibit lb - Board Book CH52012 OS Exhibit lb - Board Book CH52013_00 Exhibit lb
- Board Book CHS2014 OS Exhibit lb - Board Book CH52015_03 Exhibit 13 - CapEx
Projections Exhibit 14- Cash Flow Statement Exhibit 17 - CapEx Breakdown Exhibit
30 - CHS Historical Exhibit 31 - Segment Historical CRS PPIA OFAC Questionnaire
Investors On Diligence Meeting CRS Investor Due Diligence Agenda - Final CRS
Imtestor Due Diligence 1-5-2016 Projections CRS Projections FY2-015-2020
Offering Letter CHS Offering Letter 12-3-15 REVISION Offering Memorandum CHS
Private Placement Memorandum Financial Information CAS 10K - FY2013 CHS 10K -
FY2014 HS 10K - FY201:5 Pres e Fitations CF-IS Investor Presentation CHS
Investor Call Replay Instructions Leiii al Documents CHS Master Note Purchase
Agreement CHS MNPA - Blackline to Model Fomi 2 MNPA - Blackline to 2011 MNPA I.



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree185.jpg]
SCHEDULE 5.4 SUBSIDIARIES OF THE COMPANY AND OWNERSHIP OF SUBSIDIARY STOCK See
attached.



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree186.jpg]
Name Foreign/ Domestic Ownership By Incorp. Date Date CHS Interest Acquired
State/ Country of lncorp. 1856770 Alberta Ltd. F 100% CHS Canada Cooperative
10/28/14 10/28/14 Alberta, Canada ACC Feed Supplement, LLC D 50% Consumers
Supply Distributing, LLC; 50% Animal Feed Supplements 07/15/13 07/15/13 South
Dakota ADM/CHS, LLC (Dissolution Pdq) D 100% CHS eff. 1/1/66 (formerly 55% ADM;
45% CHS) 06/05/00 06/05/00 Delaware Ag Partners, LLC D 50% CHS, 50% FUOC of Wolf
Point (dba Aq Land) 09/20/11 09/20/11 Montana Ag States Reinsurance Company, IC
D 100% Impact Risk Funding, Inc., PCC 08/24/10 08/24/10 Washington DC Agfarm
Pty. Ltd. F 50% CHS Bermuda GP; 50% Ruralco Holdings Limited 06/14/05 08/08/13
Australia Agfarm Unit Trust F 50% CHS Bermuda GP; 50% Ruralco Holdings Limited
10/27/03 08/08/13 Australia Agri Point Ltd. F 99% CHS Europe; 1% Oregana
(formerly 100% CHS Europe SA) 05/12/07 01/10/11 Repulic of Cyprus Agriliance LLC
D 50% LOL; 50% UCB 01/05/00 01/05/00 Delaware Agro Distribution, LLC D 100%
Agriliance 06/04/99 06/04/99 Delaware Agro Storage d.o.o. F 100% Agri Point Ltd.
10/17/13 10/17/13 Bosnia Agromarket Servis LLC F 100% CHS Agromarket 06/29/09
12/22/09 Russian Federation Allied Agronomy Limited Liability Company D .7962%
Allied Energy and 28.38% CHS 01/01/01 01/01/01 North Dakota American Inland
Ports-CF, LLC D 15% CHS; 15% Sunrise Ag; 65% Clarkson Grain; 5% others 01/23/07
02/14/07 Illinois American Inland Ports-DB, LLC D 15% CHS; 15% Sunrise Ag; 65:
Clarkson Grain; 5% others 01/23/07 02/14/07 Illinois Andali Operacoes
Industrials S.A. F 50% CHS do Brasil; 50% by Krug Holding Ltda., Vaccari
Goncalves Holding Ltda. And Piekarski Holdina Eireli 11/04/97 06/29/12 Paranagua
- PR Ardent Mills Netherlands Holdings B.V. F 100% Ardent Mills Sari 04/04/00
05/29/14 Netherlands Ardent Mills S.a.r.l. (f/k/a HM Luxembourg Sari) F 44%
Cargill Entities (Class A 109.078.457 shares); 44% ConAgra Foods AM Holding Sarl
(Class C 109.078.457 Shares); 12% CHS Milling Luxembourg Sarl (Class B
29.748.670 shares) 02/21/13 02/21/13 Luxembourg Ardent Mills, LLC D 100% Ardent
Mills Sarl 12/19/2001 5/29/2014 Delaware Ardent Mills ULC F 100% Ardent Mills
Netherlands Holdings B.V 9/30/2013 4/29/2014 Canada Badger Energy Services, LLC
D 100% CHS-LCC Co-op 08/22/00 11/08/12 Wisconsin Battle Creek/CHS, LLC D 50%
CHS; 50% Battle Creek Farmers Cooperative 03/07/01 03/07/01 Delaware Beaufort
Tyre Service Pty Ltd. F 50% Broadbent Grain Pty. Ltd. 03/23/09 10/09/14
Australia Boort Grain Cooperative Limited F 26.17% CHS Trading Company Australia
Party Ltd. 01/10/11 10/30/13 Australia Briggs Crop Nutrients LLC D 50% CHS Inc.
50% Aq Plus, Inc. 07/09/14 07/09/14 Indiana Broadbent Bulk Services Pty. Ltd. F
50% Broadbent Grain Pty. Ltd. 12/09/86 10/09/14 Australia Broadbent Companies F
50% CHS Australia; 50% Broadbent Group Investment Pty Ltd 09/19/12 10/09/14
Australia CENEX AG, Inc. D 100% CHS 10/23/74 10/23/74 Delaware CENEX Pipeline,
LLC D 100% CHS 05/04/98 05/04/98 Minnesota Central Montana Propane, LLC D CHS
53.38% and Moore Farmers Oil Company 46.62% 09/16/97 03/01/00 Montana Central
Plains Ag Services LLC D 50% CHS; 50%West Central Ag Services 06/02/08 06/02/08
Minnesota CHS - Ho!drew, Inc. D 100% CHS 11/14/08 11/14/08 Nebraska CHS
(Nantong) Cereal & Oil Storage and Transportation Co., Ltd F 51% Hualiang
Nantong Cereals & Oil Transfer Co., Ltd, 49% CHS Singapore Trading Company PTE..
Ltd 08/01/13 08/01/13 CHS (Shanghai) Trading Co., Ltd. F 100% CHS Hong Kong
Limited 01/06/09 01/06/09 China CHS (Taiwan) Commodity Trading Co. Ltd. F 100%
CHS Singapore Trading Company PTE. Ltd. 08/08/13 08/08/13 Republic of China CHS
Acquisition LLC D 100% CHS Inc. 09/22/14 09/22/14 Minnesota CHS Agri
Intelligence LLC D 80% CHS; 20% Paradigm isr Inc. 10/02/13 10/02/13 Minnesota
CHS Agritrade Bulgaria Ltd. F 100% CHS Europe SA 02/09/11 02/09/11 Sofia,
Bulgaria CHS Agritrade d.o.o. F 100% CHS Europe SA 10/17/13 10/17/13 Bosnia CHS
Agritrade Hungary Ltd. F 100% CHS Europe SA 01/03/11 01/03/11 Budapest, Hungary
CHS Agritrade Romania SRL F 100% CHS Europe SA 03/01/11 03/01/11 Bucharest,
Romania



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree187.jpg]
CHS Agro S.A. F 50% CHS de Argentina and 50% Kadesh Hispania, S.L. ("Adecoagro")
02/27/13 02/27/13 Argentina CHS Agromarket, LLC F 28.57% CHS Europe; 71.43%
Oregana Co. Ltd. 03/24/09 12/22/09 Russian Federation CHS AGRONEGOCIO -
Industria e Comercio Ltda. F 99.99% CHS Bermuda GP; .01% CHS Holdings Inc.
02/01/03 02/01/03 Sao Paulo Brazil CHS Bermuda GP F Ett. WZ6/15 99% CHS
Luxembourg Financial, LLC; 1% CHS Holdings, Inc. (previously 99% CHS Inc.; 1%
CHS Holdings, Inc 1 08/06/12 08/06/12 Bermuda CHS Canada Cooperative F 100% CHS
03/19/14 03/19/14 Canada CHS Canada LP (fka CHS CanAgra LP) F 1% CHS Canada
Cooperative, 99% CHS Country Operations Canada. Inc. 03/24/14 03/24/14 Alberta,
Canada CHS Canada, Inc. F 100% CHS 05/23/13 05/23/13 Manitoba CHS Capital
ProFund LLC D 100% CHS Capital LLC 10/11/10 10/11/10 Minnesota CHS Capital, LLC
D 100% CHS 02/09/05 02/09/05 Minnesota CHS Comercio Servicos E Solucoes
Agricolas Ltda. (d/b/a CHS Barter Solutions, f/k/a Atman Producao Aaranrps:uaria
I Ida.) F 100% CHS do Brasil 08/16/93 07/31/12 Goias, Brazil CHS Country
Operations Canada, Inc. F 100% CHS 09/12/12 09/12/12 Alberta, Canada CHS de
Argentina, S.A. F 99.94% CHS; .06% CHS-Farmco , Inc. 09/30/09 09/30/09 Argentina
CHS de Paraguay Sociedad de Responsabilidad Limitada (SRL) F 99.9995% CHS
Singapore Trading Company; .0005% CHS Holdinas. Inc. 10/08/12 10/08/12 Paraguay
CHS Energy Canada, Inc. F 100% CHS Inc. 06/12/87 06/12/87 Alberta, Canada CHS
Europe Sarl (Eff. 1/30/14; f/k/a CHS Europe SA) F Eff. 8/21/15, CHS Bermuda GP
is sole member; Eff. 2/14/14, CHS Inc. is sole member (previously 100% CHSIEll
08/02/07 08/02/07 Switzerland CHS Hallock Canada, Inc. F 100% CHS Inc. 08/07/15
08/07/15 Manitoba, Canada CHS Hallock, LLC D 100% CHS Inc. 07/08/15 07/08/15
Minnesota CHS Hedging, LLC D 100% CHS 2/10/2014 2/10/2014 Delaware CHS Holdings,
LLC (f/k/a CHS Holdings, Inc.) D Effec. 8/21/15 100% CHS Bermuda GP (formerly
100% CHS Inc.) 04/20/99 04/20/99 Minnesota CHS Hong Kong Limited F 100% CHS
Europe 06/11/08 06/11/08 Hong Kong CHS Inc. D 100% CHS 07/15/36 07/15/36
Minnesota CHS Inc. de Mexico F 99% CHS; 1% St. Paul Maritime Corporation
02/20/06 02/20/06 Mexico CHS Industries Ltd. F 100% CHS Europe SA 02/14/00
02/09/12 Israel CHS Insurance Services, LLC (f/k/a Ag States Agency, LLC) D 100%
by CHS 12/27/94 12/27/94 Minnesota CHS Israel Protein Foods Ltd. F 100% CHS
Industries Ltd. 07/04/62 02/09/12 Israel CHS Korea, LLC F 100% CHS Bermuda GP
10/27/11 10/27/11 South Korea CHS Latin America Holdings LLC D 100% CHS Bermuda
GP 08/12/15 08/12/15 Minnesota CHS Luxembourg, S.a.r.l. (d/b/a in MN as CHS
Luxembourg Financial, LLC) F 100% CHS Inc. 07/12/13 07/12/13 Grand Duchy of
Luxembourg Kansas CHS McPherson Refinery, Inc. (f/k/a National Cooperative
Refinery Association) D 100% CHS (Eff. 9/1/2015) 07/07/43 07/07/43 CHS Milling
Luxembourg, S.a.r.l. F 87.48% CHS; 12.52 CHS Luxembourg S.a.r.l. (prey. 50% CHS
Inc.; 50% CHS Luxembourg S.a.r.I.1 07/12/13 07/12/13 Grand Duchy of Luxembourg
CHS Ningbo Protein Foods Ltd. F 100%-CHS Pacific Private Limited 10/17/03
02/09/12 China CHS Pacific Private Limited F 100% CHS Industries Ltd. 09/23/03
02/09/12 Singapore CHS Serbia D.O.O. Novi Sad F 100% CHS Europe SA 04/01/11
04/01/11 Novi Sad, Serbia CHS Singapore Trading Company PTE. LTD. F 100% CHS
Bermuda GP 11/01/11 11/01/11 Republic of Singapore CHS South Sioux City, Inc. D
100% CHS 09/13/94 02/09/12 Delaware CHS Spiritwood Fertilizer LLC D 100% CHS
09/10/14 09/10/14 Delaware CHS Tarim ye Gida Sanayi Limited Sirketi F 100% CHS
Europe 11/15/13 11/15/13 Turkey CHS Trading Company Australia Pty Ltd F 100% CHS
Bermuda GP 06/29/09 06/29/09 New South Whales, Australia CHS UKRAINE, LLC F
99.9% CHS Europe SA; .1% Oregana Co. Ltd. 02/12/08 02/12/08 Kyiv, Ukraine CHS
Uruguay SRL F 99.9% CHS Bermuda; .1% CHS Holdings 11/14/13 11/14/13 CHS-Brule,
Inc. D 100% CHS 01/07/15 Nebraska CHS-CFE Co (Carrollton Farmers' Elevator
Company) D 100% CHS 08/01/14 08/01/14 Illinois



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree188.jpg]
CHS-Elkton D 100% CHS 06/29/11 06/29/11 South Dakota CHS-Farmco, Inc. D 100% CHS
03/13/06 03/13/06 Kansas CHS-GC, Inc. D 100% CHS 06/08/11 06/08/11 Colorado
CHS-Hamilton, Inc. D 100% CHS 03/14/11 03/14/11 Michigan CHSINC. lberica S.L. F
100% CHS Europe Sarl 08/03/09 08/03/09 Barcelona, Catanuna, Spain CHS-LCC Co-op
D 100% CHS 08/22/12 08/22/12 Wisconsin CHS-M&M, Inc. D 100% CHS 03/23/07
03/23/07 Colorado CHS-New Salem D 100% CHS 06/13/11 06/13/11 North Dakota
CHS-Ostrander D 100% CHS 09/06/12 09/06/12 Minnesota CHS-Rochester D 100% CHS
12/26/13 12/26/13 Minnesota CHS-Shipman, Inc. D 100% CHS 10/25/11 10/25/11
Illinois CHS-SLE Land, LLC D 50% CHS; 50% South Louisiana Ethanol, LLC 07/24/07
07/24/07 Louisiana CHS-Sub Whatcom, Inc. D 100% CHS 05/18/15 05/18/15 Washington
CHS-Valley City D 100% CHS 10/31/13 06/02/14 North Dakota CHS-Wallace County,
Inc. D 100% CHS 02/17/05 02/17/05 Kansas Circle Land Management, Inc. D 100% CHS
05/05/93 05/05/93 Minnesota Clear Creek Transportation, LLC D 100% CHS McPherson
Refinery , ' Inc. 07/21/58 Kansas Cofina Funding, LLC D 100% CHS Capital LLC
08/09/05 08/09/05 Delaware Collins, MT Crop Nutrients LLC D 66% Mountain View
Co-op; 34%CHS Inc. 08/23/12 08/23/12 Montana Colorado Retail Ventures Services,
L.L.C. D CHS Inc. 43.7067, Other 56.293 01/17/96 Colorado Commerce City Grain
LLC D 50% Ardent Mills LLC USA Consumers Supply Distributing, LLC D 50% CHS 50%
C.S.D., Inc. 11/09/11 11/09/11 Minnesota Cooperative Agronomy Services D CHS
23.33 (3500 tons); 4 Seasons 53.33 (8000 tons); Chelsea 1333 (2000 tons);
Fileridale - 10.00 (1500 Tonsl 09/04/07 South Dakota Cornerstone Ag, LLC D CHS
(was Farmco, Inc.) 33.65%, Cargill 50%, Frontier Equity Exchanae 16.35% 06/01/00
11/16/06 Delaware Crestline Crop Nutrients LLC D 50% CHS; 50% Sunrise
Cooperative, Inc. 12/16/10 12/16/10 Ohio Cross Country Land Management LLC D
100% Circle Land Manageemt 03/11/15 Montana CZL Australia & Japan Pty. Ltd. F
100% CZL Ltd. 04/23/15 04/23/15 Australia CZL Ltd. F CHS Singapore Trading
Company PTE. LTD. 51%, ZEN- NOH 49% 03/27/97 04/12/12 Japan Dakota Agronomy
Partners, L.L.C. D 50% CHS (Sun Prairie Grain), 50% FUOC Minot 02/01/99 02/01/99
North Dakota Energy Partners, LLC D 50% CHS; 50% Missoula Electric Cooperative
08/28/00 08/28/00 Montana Fin-Aq, Inc. D 100% CHS 12/17/87 12/17/87 South Dakota
Front Range Pipeline, LLC D 100% CHS 03/23/99 03/23/99 Minnesota Genetic
Marketing Group, LLC D rCIIUICIA.711,71C7111 V1LNCI., 1114, Central Washington
Grain Growers, Inc.,Cooperative Agricultural Produces, Inc., Reardon Seed
Company, Inc., Primeland Cooperatives a div. Of CHS, Mid Columbia Producers,
Inc, and Northwest Grain Growers, Inc. (each own 4 4 ,I0L -l0/ % 01/18/02
Washington Global Agri LLC F 100% Serseris Holdings Limited 09/07/09 09/07/09
Odessa, Ukraine Good News Products, Inc. D CHS-Hamilton, Inc. 25%; Sunrise Acres
25%; Active Feed Co. 25%; Creighton Brothers 25% 01/16/92 03/14/11 Michigan
Green Bay Terminal Corporation D CHS 33.3%; 66% Marathon 02/24/53 02/24/53
Wisconsin GTL Resources Limited F 100% Sinav Limited 100% 04/21/93 06/04/14
England GTL Resources Overseas Investments Limited F GTL Resources Limited 100%
05/16/05 06/04/14 England GTL Resources USA, Inc. D GTL Resources Overseas
Investments Limited 100% 07/07/05 06/04/14 Delaware Hamberg, LLC D CHS 50%, 50%
Fessenden Coop Assn 11/09/11 11/09/11 Minnesota Ham berg, North Dakota Crop
Nutrients LLC D CHS 50%, 50% Fessenden Coop Assn 06/30/14 06/30/14 Minnesota IC
Grain (Hungary) F CHS Europe Sarl 50%; CAF Grains 50% 04/21/15 04/21/15 Hungary
Illinois River Energy, LLC D 100% GTL Resources USA, Inc. 02/20/02 06/04/14
Delaware Illinois Valley Supply LLC D 50% CHS-Shipman, Inc. 50% CHS-CFE Co.
06/19/98 01/13/12 Illinois



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree189.jpg]
Impact Risk Funding Inc., PCC D 00%LC CHS Insurance Services, 1 L 08/24/10
08/24/10 Washington DC Imperial Valley Terminal, LLC D 50% CHS, 50% Sunrise Ag
Service Company 03/14/07 03/14/07 Illinois Jayhawk Pipeline L.L.C. D 100% CHS
McPherson Refinery, , Inc. 05/24/94 05/24/94 Kansas Kaw Pipe Line Company D 67%
CHS McPherson Refinery, , Inc., 33% CITGO 09/13/35 07/07/43 Delaware Lakaput
Bulk Storage Ptd. Ltd. F 50% CHS Tradng Company Australia Pty. Ltd. 11/25/02
10/09/14 Australia Larsen Cooperative TVCS D 100% CHS-LCC Co-op 06/01/06
11/08/12 Wisconsin Latty Grain, Ltd D CHS Inc. 40%; Mercer Landmark Inc. 60%
03/22/95 08/31/09 Ohio M Tarhaz Raktarozasi Os SzolgaltatO Korlatolt FelelossOgu
Tarsas6g (M- Tarh6z Kft) F 100% S.C. Silotrans S.R.L. 01/20/99 01/10/11 Hungary
Market Street Terminal, LLC D 50% CHS, 50% Northern Partners 07/14/14 07/14/14
Illinois Marshall Insurance Agency, Inc. D 100% CHS 04/01/05 04/01/05 Minnesota
McPherson Agricultural Product, LLC D 100% CHS McPherson Refinery, Inc. 10/06/04
10/06/04 Kansas Midwest Ag Supplements, LLC D CHS Inc. 50%, Form A Feed-25% '
John Pollock 25% 07/13/10 07/13/10 Minnesota Molinos de Puerto Rico, LLC D 100%
Ardent Mills Netherland Holdings B.V. 05/25/06 05/29/14 Puerto Rico
Montana-Wyoming Oil Spill Control Cooperative D 8 members; CHS interest is
approx. 18.16% 06/13/00 10/01/00 Wyoming Mountain Country, LLC D CHS 50%, Valley
Wide Coop, Inc. 50% 07/29/99 08/30/06 Idaho Norick Risk Funding Concepts, LLC D
Norick, Inc. 50%; CHS Inc. 50% 05/06/04 05/06/04 Minnesota Northern Illinois
Alliance, LLC D CHS 50%; Elburn Co-operative Company 50% 03/24/06 03/24/06
Illinois Northern Montana Oil Spill Cooperaive, LLC D Front Range Pipeline is
one of 4 members in the LLC; ownership interest is undefined and based on
operations and participation 12/11/02 12/11/02 Montana Northern Riverina Grains
Pty. Ltd. F 31.58% CHS Trading Company Australia Party Ltd. 10/18/11 10/30/13
Australia Northwest Iowa Agronomy, LLC D CHS 46.4%, Midwest Farmers Coop
(20.4%), Farmers Coop Society (17%), Farmers Elevator Coon (16.2%1. 08/06/04
09/04/07 Iowa Nutriqonia Ltd. F 10% CHS Industries Ltd. 02/09/12 Israel Omega
Terminal S.A. F 100% Serseris Holdings Limited 02/25/99 02/20/09 Switzerland
Oregana Co., Ltd. F 100% CHS Europe 10/13/08 12/22/09 Republic of Cyprus Osage
Pipe Line Company D 100% CHS McPherson Refinery, Inc. (per Kent Stos at CHS
McPherson Refinery. Inc.) 05/07/75 05/07/75 Delaware Osage Pipe Line Company,
LLC D 50% CHS McPherson; 50% Magellan Pipe Line Company 01/20/04 01/20/04
Delaware Patriot Fuels Biodiesel, LLC D 100% Patriot Holdings, LLC 09/03/13
06/01/15 Illinois Patriot Holdings, LLC D 100% GLT Resources USA, Inc. 09/14/11
06/01/15 Illinois Patriot Land Holdings, LLC D 100% Patriot Holdings, LLC
04/01/13 06/01/15 Illinois Patriot Renewable Fuels, LLC D 100% Patriot Holdings,
LLC 01/31/05 06/01/15 Illinois PGG/HSC Feed Company, L.L.C. D 80% CHS; 20%
Pendleton Grain Growers 10/26/94 10/26/94 Oregon Plains Liquor LLC D Don Olson
50% and Dan Ostendorf 50% 05/18/10 05/18/10 Minnesota PLC Insurance Agency, Inc.
D 100% CHS 09/30/09 09/30/09 Minnesota Prairie Lakes Grain Storage Limited
Partnership D CHS 38.5855%; Other 61.4145% 06/15/01 12/17/03 Minnesota Producer
Ag, LLC D 50% Mid-Kansas Cooperative Assn; 50% CHS 02/13/13 02/13/13 Kansas
Pro-Tect Insurance Agency, LLC D 50% CHS Inc, 50% Ag Insurance Services, Inc.
04/01/05 04/01/05 Minnesota QTI-AMG, LLCA D AMG, Inc. 510 Common Units, Quality
Technology 6,290 Common Units, GTL Resources USA. Inc. 1.200 Common Units
02/05/09 01/30/15 Illinois Red Rock Cooperative Association D 31.68% CHS
10/26/99 10/26/99 South Dakota Rockville Propane Terminal LLC D 50% Wenner Gas
Co; 50% CHS 10/22/13 Minnesota RosAgrolnvest LLC F 100% Oregana Co. Ltd.
03/13/09 12/22/09 Russian Federation Russell Consulting Group, L.L.C. D CHS
Hedging LLC owns 65.6% , Russell Consulting, Inc. owns 34.4% 12/30/99 06/29/07
Nebraska RV Broadbent & Sons Pty Ltd. F 50% Broadbent Grain Pty. Ltd. 07/01/99
10/09/14 Australia S.C. Silotrans S.R.L. F 95.94% Agri Point Ltd.; 4.06%
S.C.Schenker Romtrans S.A. 08/18/97 01/10/11 Romania



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree190.jpg]
S.C. Transporter S.R.L. F Eff. 6/21/13 100% Silotrans SRL (formerly 50% S.C.
Silotrans S.R.L.; 50% S.C. Perfect Casa De Comenzi S.R.L.1 03/17/04 01/10/11
Romania S.P.E. CHS Plant Extracts Ltd. F 100% CHS Industries Ltd. 11/16/00
02/09/12 Israel SC Nutron SRL F Agri Point Ltd 11/15/11 09/26/14 Serseris
Holdings Limited F 26% CHS Europe Sarl; 74% G.N. Terminal Enterprises Ltd.
04/14/09 11/06/12 Republic of Cyprus Serseris Ltd. F 100% Serseris Holdings
Limited 11/06/12 11/06/12 Dubai Shel-Bar 2000 GP F 50% CHS Israel Protein Foods
Ltd. 02/09/12 Israel Shipman Bio Investment, L.L.C. D Tom T. Connors 1/3, Robert
Moore 1/3, CHS-Shipman, Inc. 37.74% 02/23/06 12/19/11 Illinois Sinav Limited F
100% CHS 10/19/11 06/04/14 England Sitio 0 de Quequen S.A. F 22.75% CHS de
Argentina SA; 22.75% Noble Argentina S.A. Solbar Europe BV F 100% CHS Israel
Protein Foods Ltd 05/17/04 02/09/12 Amsterdam, The Netherlands Solbar Holdings
(2005) Ltd. F 15% CHS Industries Ltd. 02/09/12 Israel Southwest Crop Nutrients,
LLC D (...rio 00.0VLD7o, IJULlye LILY L.Ut1Ip Exchange 33.33%, The Plains Equity
Exchange and Co- operative Union 3.2258%, The Elkhart Cooperative 1.6129%, The
Offerle Cooperative Grain and Supply Co 1.6129%, C , 1 k I nffn r nnnr.r.fixi" 1
81 900/ 09/09/04 09/04/07 Kansas St. Hilaire Ag Insurance, Inc. D 100% CHS
02/20/90 08/09/96 Minnesota St. Paul Maritime Corporation D 100% CHSC 08/18/95
08/18/95 Minnesota Superior East II LLC D 100% by Superior East LLC 05/23/13
05/23/13 Nebraska Superior East LLC D 50% CHS; 50% Aurora Cooperative Elevator
Company 04/10/13 04/10/13 Nebraska TEMCO, LLC D 50%-CHS, 50% Cargill 09/15/92
09/15/92 Delaware Terminal Corredor Norte S.A. (TCN) F 25% CHS do Brasil; 75%
NovaAgri Infra-Estrutura de Armazenagem E Escoamento Agricola S.A. (Sao Paulo,
Brazil) 12/15/11 05/24/12 Sao Paulo Brazil The Farmer's Elevator Company of
Lowder D 100% CHS 12/20/05 08/09/10 Illinois United Country Brands LLC D 100%
CHS 01/05/00 01/05/00 Delaware Ventura Foods LLC D 50% CHS; 50% Mitsui & Co.
07/15/96 07/15/96 Delaware Wabash Valley Grain, LLC (CHS Interest sold 8/31/15?)
D 50% CHS; 50% Superior Ag Resources CO-OP, Inc. 08/04/08 08/04/08 Indiana
Wagner Gas & Electric, Inc. D 100% CHS-LCC Co-op 04/21/77 11/08/12 Wisconsin
Watertown Crop Nutrients LLC D 70% CHS, 30% Watertown Cooperative Elevator
05/19/11 10/25/11 South Dakota West Central Distribution, LLC D 75% WCI Holdings
Co; 25% CHS Acquisition LLC 10/01/14 Minnesota Western Feed, LLC D 50% CHS; 50%
Western Cooperative Company 02/28/08 02/28/08 Minnesota Western Kansas Liquid
Fertilizer Terminal D 25%1Jecatur cooperative Association, 25% Cooperative
Agricultural Services, Inc., 25% Midwest Cooperative, and 25% CHS Wallace County
10/03/98 09/07/05 Kansas Whitesville Crop Nutrients LLC D Ceres Solutions, CHS
LLP 68%, Inc. 32% 12/01/10 12/01/10 Indiana X-Seed, LLC D X-Seed, Inc. 50%; CHS
50% 08/28/14 08/28/14 Minnesota Zeeland Lumber Holdings, LLC. D 75% Zeeland
Lumber and Supply Co., 25% CHS Inc. 12/12/08 09/26/11 Michigan



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree191.jpg]
Schedule 5.4 Name Foreign/ Domestic Ownership By lncorp. Date Date CHS Interest
Acquired State/Country of Incorporation 1856770 Alberta Ltd. F 100% CHS Canada
Cooperative 10/28/14 10/28/14 Alberta, Canada Ag States Reinsurance Company, IC
D 100% Impact Risk Funding, Inc., PCC 08/24/10 08/24/10 Washington DC Agri Point
Ltd. F 99% CHS Europe; 1% Oregana (formerly 100% CHS Europe SA) 05/12/07
01/10/11 Repulic of Cyprus Agro Storage d.o.o. F 100% Agri Point Ltd. 10/17/13
10/17/13 Bosnia Agromarket Servis LLC F 100% CHS Agromarket 06/29/09 12/22/09
Russian Federation Badger Energy Services, LLC D 100% CHS-LCC Co-op 08/22/00
11/08/12 Wisconsin CENEX AG, Inc. D 100% CHS 10/23/74 10/23/74 Delaware CENEX
Pipeline, LLC D 100% CHS 05/04/98 05/04/98 Minnesota Central Montana Propane,
LLC D CHS 53.38% and Moore Farmers Oil Company 46.62% 09/16/97 03/01/00 Montana
CHS - Holdrege, Inc. D 100% CHS 11/14/08 11/14/08 Nebraska CHS (Shanghai)
Trading Co., Ltd. F 100% CHS Hong Kong Limited 01/06/09 01/06/09 China CHS
(Taiwan) Commodity Trading Co. Ltd. F 100% CHS Singapore Trading Company PTE.
Ltd. 08/08/13 08/08/13 Republic of China CHS Acquisition LLC D 100% CHS Inc.
09/22/14 09/22/14 Minnesota CHS Agri Intelligence LLC D 80% CHS; 20% Paradigm
isr Inc. 10/02/13 10/02/13 Minnesota CHS Agritrade Bulgaria Ltd. F 100% CHS
Europe SA 02/09/11 02/09/11 Sofia, Bulgaria CHS Agritrade d.o.o. F 100% CHS
Europe SA 10/17/13 10/17/13 Bosnia CHS Agritrade Hungary Ltd. F 100% CHS Europe
SA 01/03/11 01/03/11 Budapest, Hungary CHS Agritrade Romania SRL F 100% CHS
Europe SA 03/01/11 03/01/11 Bucharest, Romania Russian Federation CHS
Agromarket, LLC F 28.57% CHS Europe; 71.43% Oreqana Co. Ltd. 03/24/09 12/22/09
CHS AGRONEGOCIO - Industria e Comercio Ltda. F 99.99% CHS Bermuda GP; .01% CHS
Holdings, Inc. 02/01/03 02/01/03 Sao Paulo Brazil CHS Bermuda GP F Ett. 8/26/15
99% (MS Luxembourg Financial, LLC; 1% CHS Holdings, Inc. (previously 99% CHS
Inc.; 1% CHS Holdings, Inc 1 08/06/12 08/06/12 Bermuda CHS Canada Cooperative F
100% CHS 03/19/14 03/19/14 Canada CHS Canada LP (fka CHS CanAgra LP) F 1% CHS
Canada Cooperative, 99% CHS Country Operations Canada. Inc. 03/24/14 03/24/14
Alberta, Canada CHS Canada, Inc. F 100% CHS 05/23/13 05/23/13 Manitoba CHS
Capital ProFund LLC D 100% CHS Capital LLC 10/11/10 10/11/10 Minnesota CHS
Capital, LLC D 100% CHS 02/09/05 02/09/05 Minnesota CHS Comercio Servicos E
Solucoes Agricolas Ltda. (d/b/a CHS Barter Solutions, f/k/a Atman Producao
Aaronrecuaria Ltda.) F 100% CHS do Brasil 08/16/93 07/31/12 Goias, Brazil CHS
Country Operations Canada, Inc. F 100% CHS 09/12/12 09/12/12 Alberta, Canada CHS
de Argentina, S.A. F 99.94% CHS; .06% CHS-Farmco, Inc. 09/30/09 09/30/09
Argentina CHS de Paraguay Sociedad de Responsabilidad Limitada (SRL) F 99.9995%
CHS Singapore Trading Company; .0005% CHS Holdinas. Inc. 10/08/12 10/08/12
Paraguay CHS Energy Canada, Inc. F 100% CHS Inc. 06/12/87 06/12/87 Alberta,
Canada CHS Europe Sari (Eff. 1/30/14; f/k/a CHS Europe SA) F Eff. 8/21/15, CHS
Bermuda GP is sole member; Eff. 2/14/14, CHS Inc. is sole member (previously
100% CHSIHI 08/02/07 08/02/07 Switzerland CHS Hallock Canada, Inc. F 100% CHS
Inc. 08/07/15 08/07/15 Manitoba, Canada CHS Hallock, LLC D 100% CHS Inc.
07/08/15 07/08/15 Minnesota CHS Hedging, LLC D 100% CHS 2/10/2014 2/10/2014
Delaware CHS Holdings, LLC (f/k/a CHS Holdings, Inc.) D Effec. 8/21/15 100% CHS
Bermuda GP (formerly 100% CHS Inc.) 04/20/99 04/20/99 Minnesota CHS Hong Kong
Limited F 100% CHS Europe 06/11/08 06/11/08 Hong Kong CHS Inc. D 100% CHS
07/15/36 07/15/36 Minnesota CHS Inc. de Mexico F 99% CHS; 1% St. Paul Maritime
Corporation 02/20/06 02/20/06 Mexico CHS Industries Ltd. F 100% CHS Europe SA
02/14/00 02/09/12 Israel Page 1



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree192.jpg]
Schedule 5.4 Name Foreign/ Domestic Ownership By lncorp . Date Date CHS Interest
Acquired State/Country of Incorporation CHS Insurance Services, LLC (f/k/a Ag
States Agency, LLC) D 100% by CHS 12/27/94 12/27/94 Minnesota CHS Israel Protein
Foods Ltd. F 100% CHS Industries Ltd. 07/04/62 02/09/12 Israel CHS Korea, LLC F
100% CHS Bermuda GP 10/27/11 10/27/11 South Korea CHS Latin America Holdings LLC
D 100% CHS Bermuda GP 08/12/15 08/12/15 Minnesota CHS Luxembourg, S.a.r.l.
(d/b/a in MN as CHS Luxembourg Financial, LLC) F 100% CHS Inc. 07/12/13 07/12/13
Grand Duchy of Luxembourg Kansas CHS McPherson Refinery, Inc. (f/k/a National
Cooperative Refinery Association) D CHS 100% (Eff. 9/1/2015) 07/07/43 07/07/43
CHS Milling Luxembourg, S.a.r.l. F 87.48% CHS; 12.52 CHS Luxembourg S.a.r.l.
(prey. 50% CHS Inc.; 50% CHS Luxembourg S.a.r.I.1 07/12/13 07/12/13 Grand Duchy
of Luxembourg CHS Ningbo Protein Foods Ltd. F 100%-CHS Pacific Private Limited
10/17/03 02/09/12 China CHS Pacific Private Limited F 100% CHS Industries Ltd.
09/23/03 02/09/12 Singapore CHS Serbia D.O.O. Novi Sad F 100% CHS Europe SA
04/01/11 04/01/11 Novi Sad, Serbia CHS Singapore Trading Company PTE. LTD. F
100% CHS Bermuda GP 11/01/11 11/01/11 Republic of Singapore CHS South Sioux
City, Inc. D 100% CHS 09/13/94 02/09/12 Delaware CHS Spiritwood Fertilizer LLC D
100% CHS 09/10/14 09/10/14 Delaware CHS Tarim ye Gida Sanayi Limited Sirketi F
100% CHS Europe 11/15/13 11/15/13 Turkey CHS Trading Company Australia Pty Ltd F
100% CHS Bermuda GP 06/29/09 06/29/09 New South Whales, Australia CHS UKRAINE,
LLC F 99.9% CHS Europe SA; .1% °regalia Co. Ltd. 02/12/08 02/12/08 Kyiv, Ukraine
CHS Uruguay SRL F 99.9% CHS Bermuda; .1% CHS Holdings 11/14/13 11/14/13
CHS-Brule, Inc. D 100% CHS 01/07/15 Nebraska CHS-CFE Co (Carrollton Farmers'
Elevator Company) D 100% CHS 08/01/14 08/01/14 Illinois CHS-Elkton D 100% CHS
06/29/11 06/29/11 South Dakota CHS-Farmco, Inc. D 100% CHS 03/13/06 03/13/06
Kansas CHS-GC, Inc. D 100% CHS 06/08/11 06/08/11 Colorado CHS-Hamilton, Inc. D
100% CHS 03/14/11 03/14/11 Michigan CHSINC. lberica S.L. F 100% CHS Europe SA
08/03/09 08/03/09 Barcelona, Catanuna, Spain CHS-LCC Co-op D 100% CHS 08/22/12
08/22/12 Wisconsin CHS-M&M, Inc. D 100% CHS 03/23/07 03/23/07 Colorado CHS-New
Salem D 100% CHS 06/13/11 06/13/11 North Dakota CHS-Ostrander D 100% CHS
09/06/12 09/06/12 Minnesota CHS-Rochester D 100% CHS 12/26/13 12/26/13 Minnesota
CHS-Shipman, Inc. D 100% CHS 10/25/11 10/25/11 Illinois CHS-Sub Whatcom, Inc. D
100% CHS 05/18/15 05/18/15 Washington CHS-Valley City D 100% CHS 10/31/13
06/02/14 North Dakota CHS-Wallace County, Inc. D 100% CHS 02/17/05 02/17/05
Kansas Circle Land Management, Inc. D 100% CHS 05/05/93 05/05/93 Minnesota Clear
Creek Transportation, LLC D 100% CHS McPherson Refinery Inc. 07/21/58 Kansas
Cofina Funding, LLC D 100% CHS Capital LLC 08/09/05 08/09/05 Delaware Cross
Country Land Management LLC D 100% Circle Land Management 03/11/15 Montana CZL
Australia & Japan Pty. Ltd. F 100% CZL Ltd. 04/23/15 04/23/15 Australia CZL Ltd.
F CHS Singapore Trading Company PTE. LTD. 51%, ZEN- NOH 49% 03/27/97 04/12/12
Japan Fin-Ag, Inc. D 100% CHS 12/17/87 12/17/87 South Dakota Front Range
Pipeline, LLC D 100% CHS 03/23/99 03/23/99 Minnesota GTL Resources Limited F
Sinav Limited 100% 04/21/93 06/04/14 England GTL Resources Overseas Investments
Limited F GTL Resources Limited 100% 05/16/05 06/04/14 England GTL Resources
USA, Inc. D GTL Resources Overseas Investments Limited 100% 07/07/05 06/04/14
Delaware Illinois River Energy, LLC D 100% GTL Resources USA, Inc. 02/20/02
06/04/14 Delaware Illinois Valley Supply LLC D 50% CHS-Shipman, Inc. 50% CHS-CFE
Co. 06/19/98 01/13/12 Illinois Impact Risk Funding Inc., PCC D 100 LLC% CHS
Insurance Services, 08/24/10 08/24/10 Washington DC Jayhawk Pipeline L.L.C. D
100% CHS McPherson Refinery Inc. 05/24/94 05/24/94 Kansas Page 2



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree193.jpg]
Schedule 5.4 Name Foreign/ Domestic Ownership By Incorp. Date Date CHS Interest
Acquired State/Country of Incorporation Kaw Pipe Line Company D 67% CHS
McPherson Refinery Inc., 33% CITGO 09/13/35 07/07/43 Delaware Larsen Cooperative
TVCS D 100% CHS-LCC Co-op 06/01/06 11/08/12 Wisconsin M Tarhaz Raktarozasi es
Szolgaltate Korlatolt Felelossegu Tarsasag (M- Tarhez Kft) F 100% S.C. Silotrans
S.R.L. 01/20/99 01/10/11 Hungary Marshall Insurance Agency, Inc. D 100% CHS
04/01/05 04/01/05 Minnesota McPherson Agricultural Product, LLC D 100% CHS
McPherson Refinery Inc. 10/06/04 10/06/04 Kansas Omega Terminal S.A. F 100%
Serseris Holdings Limited 02/25/99 02/20/09 Switzerland Oregana Co., Ltd. F 100%
CHS Europe 10/13/08 12/22/09 Republic of Cyprus Osage Pipe Line Company D 100%
NCRA (per Kent Stos at NCRA) 05/07/75 05/07/75 Delaware Patriot Fuels Biodiesel,
LLC D 100% Patriot Holdings, LLC 09/03/13 06/01/15 Illinois Patriot Holdings,
LLC D 100% GLT Resources USA, Inc. 09/14/11 06/01/15 Illinois Patriot Land
Holdings, LLC D 100% Patriot Holdings, LLC 04/01/13 06/01/15 Illinois Patriot
Renewable Fuels, LLC D 100% Patriot Holdings, LLC 01/31/05 06/01/15 Illinois
PGG/HSC Feed Company, L.L.C. D 80% - CHS and 20% Pendleton Grain Growers
10/26/94 10/26/94 Oregon Plains Liquor LLC D Don Olson 50% and Dan Ostendorf 50%
05/18/10 05/18/10 Minnesota PLC Insurance Agency, Inc. D 100% CHS 09/30/09
09/30/09 Minnesota RosAgrolnvest LLC F 100% Oregana Co. Ltd. 03/13/09 12/22/09
Russian Federation Russell Consulting Group, L.L.C. D CHS Hedging LLC owns 65.6%
, Russell Consulting, Inc. owns 34.4% 12/30/99 06/29/07 Nebraska S.C. Silotrans
S.R.L. F 95.94% Agri Point Ltd.; 4.06% S.C.Schenker Romtrans S.A. 08/18/97
01/10/11 Romania S.P.E. CHS Plant Extracts Ltd. F 100% CHS Industries Ltd.
11/16/00 02/09/12 Israel SC Nutron SRL F Agri Point Ltd 11/15/11 09/26/14 Sinav
Limited F 100% CHS 10/19/11 06/04/14 England Solbar Europe BV F 100% CHS Israel
Protein Foods Ltd 05/17/04 02/09/12 Amsterdam, The Netherlands Southeast
Propane, LLC-Dissolved as of 10/1/15 D 100% CHS-Valley City 07/31/00 05/05/14
North Dakota Southwest Crop Nutrients, LLC D %Ala 70.1)ULO /0, IJUU9e Laty %Amp
Exchange 33.33%, The Plains Equity Exchange and Co- operative Union 3.2258%, The
Elkhart Cooperative 1.6129%, The Offerle Cooperative Grain and Supply Co
1.6129%, Sublette t^e.".........,41...e. 4 C4100/ 09/09/04 09/04/07 Kansas St.
Hilaire Aq Insurance, Inc. D 100% CHS 02/20/90 08/09/96 Minnesota St. Paul
Maritime Corporation D 100% CHSC 08/18/95 08/18/95 Minnesota The Farmer's
Elevator Company of Lowder D 100% CHS 12/20/05 08/09/10 Illinois United Country
Brands LLC D 100% CHS 01/05/00 01/05/00 Delaware Wagner Gas & Electric, Inc. D
100% CHS-LCC Co-op 04/21/77 11/08/12 Wisconsin Watertown Crop Nutrients LLC D
70% CHS, 30% Watertown Cooperative Elevator 05/19/11 10/25/11 South Dakota Page
3



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree194.jpg]
SCHEDULE 5.5 FINANCIAL STATEMENTS 1. Consolidated Balance Sheets, Income
Statement, and Statements of Operations and Cash Flows for the 3-months ended
November 30, 2015 as presented in the Company's Form 10-Q filed with the SEC on
January 7, 2016.



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree195.jpg]
SCHEDULE 5.6 RESTRICTIONS ON DEBT 1. $60,000,000 5.60% Series E Senior Notes due
October 18, 2017, issued pursuant to Note Purchase Agreement dated as of October
18, 2002 among the Company and each of the investors listed on the Purchase
Schedule attached thereto. 2. $400,000,000 6.18% Series I Senior Notes dated
October 4, 2007 due October 4, 2017, issued pursuant to Note Purchase Agreement
dated as of October 4, 2007 among the Company and each of the investors listed
on the Purchase Schedule attached thereto. 3. $50,000,000 5.78% Series J Notes
dated February 8, 2008 due February 8, 2018 issued pursuant to Note Purchase and
Private Shelf Agreement dated as of April 13, 2004 among the Company and The
Prudential Insurance Company and certain affiliates thereof (the "Shelf
Agreement") and $150,000,000 Private Shelf Facility established thereunder,
including all amendments thereto. 4. $100,000,000 4.00% Series K Notes dated
November 23, 2010 due November 23, 2020 issued pursuant to the Shelf Agreement.
5. Loan Agreement (Term Loan) between CHS Inc. and European Bank for
Reconstruction and Development dated January 5, 2011. 6. $130,000,000 4.08%
Series L Senior Notes Due June 9, 2019; $160,000,000 4.52% Series M Senior Notes
Due June 9, 2021; $130,000,000 4.67% Series N Senior Notes Due June 9, 2023; and
$80,000,000 4.82% Series 0 Senior Notes Due June 9, 2026, issued pursuant to
Master Note Purchase Agreement dated as of June 9, 2011 among the Company and
each of the investors listed on the Purchase Schedule attached thereto. 7.
$100,000,000 4.71% Series P Senior Notes due March 15, 2033, issued pursuant to
Master Note Purchase Agreement dated as of June 9, 2011 among the Company and
each of the investors listed on the Purchase Schedule attached thereto. 8.
$80,000,000 3.85% Series Q Senior Notes due July 10, 2025, issued pursuant to
Master Note Purchase Agreement dated as of June 9, 2011 among the Company and
each of the investors listed on the Purchase Schedule attached thereto. 9.
$100,000,000 3.80% Series R Senior Notes due July 12, 2025, issued pursuant to
Master Note Purchase Agreement dated as of June 9, 2011 among the Company and
each of the investors listed on the Purchase Schedule attached thereto. 10. 2015
Credit Agreement (10-Year Term Loan), dated September 4, 2015, by and between
CHS Inc., CoBank, ACB, as a syndication party and as the administrative agent
for the benefit of all present and future syndication parties, and the other
syndication parties party thereto.



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree196.jpg]
11. 2015 Amended and Restated Credit Agreement (5-Year Revolving Loan), dated
September 4, 2015, by and between CHS Inc., CoBank, ACB, as a syndication party
and as the administrative agent for the benefit of all present and future
syndication parties, Wells Fargo Bank, National Association, as syndication
agent, and the other syndication parties party thereto. 12. $250 Million
Pre-Export Credit Agreement dated as of September 24, 2013 by and among CHS
Agronegocio Industria e Comercio Ltda., the Company as Guarantor, Credit
Agricole Corporate and Investment Bank, Merrill Lynch, Pierce, Fenner & Smith
Incorporated and a syndicate of lenders. 13. $50 Million Pre-Export Credit
Agreement dated as of May 13, 2015 by and among CHS Agronegocio Industria e
Comercio Ltda., the Company as Guarantor, and Mizuho Bank (USA).



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree197.jpg]
SCHEDULE 5.12 INTELLECUAL PROPERTY None.



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree198.jpg]
3,000,000,000 213,579,001 250,000,000 72,651,002 8,501,945 5,220,998 36,255,691
26,925,548 173,833,770 3,786,967,955 (commitment - actual drawn was $450,000,000
on 11/30/15) (uncommitted) (commitment — actual drawn was $205,000,000 as of
11/30/15) (uncommitted) Includes $11,096,998 of long term (uncommitted)
(uncommitted) — security interest in goods financed (uncommitted) — security
interest in inventory financed (uncommitted) (uncommitted) — security interest
in goods financed SCHEDULE 5.16 EXISTING DEBT EXISTING INDEBTEDNESS > $10
million CHS Inc. & Subsidiaries Short-term Notes CHS 5 yr Revolver Trade Finance
- Brazil Pre-Export Facility — Brazil Trade Finance — Barter (Brazil) Trade
Finance — Shanghai Trade Finance — Romania Trade Finance — Australia Trade
Finance — CZL Trade Finance — Singapore Private Placements Private Placement
series E Private Placement series I Prudential PP series J Prudential PP series
K Private Placement Series L-0 Private Placement Series P Private Placement
Series Q Private Placement Series R Other Debt Farm Credit Banks - 10 yr Term
(12/12/07) Farm Credit Banks — 10 yr Term (9/4/15) European Bank for Rec & Dev -
Term Brazil 5 yr Pre-Export Mizuho Facility Brazil BNDES Term Loans Guarantee
for TCN Brazil - Bank of America Guarantee for Temco (JV) — MUFG Guarantee for
Temco Kalama, Washington Terminal Elevator JV Term Loan Agreement Capital Lease
Obligations 18,461,537 160,000,000 30,000,000 100,000,000 500,000,000
100,000,000 80,000,000 100,000,000 1,088,461,537 75,000,000 600,000,000
(commitment — actual drawn was $0 on 11/30/15) 31,882,475 50,000,000 13,079,406
(security interest in silos financed) 20,464,343 (exposure on 11-30-15 was
$17,866,569 balance drawn) 125,000,000 (exposure on 11-30-15 was $10,750,000
balance drawn) 60,000,000 (exposure on 11-30-15 was $60,000,000 balance drawn)
123,231,472 Includes both short and long term obligations 498,657,696
Consolidated Total $5,374,087,188



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree199.jpg]
EXHIBIT 1.1(a) [FORM OF SERIES S SENIOR NOTE] CHS INC. SERIES S SENIOR NOTE DUE
JANUARY 25, 2023 No. RS-1 1 $r [Date] PPN: 12542R J*2 FOR VALUE RECEIVED, the
undersigned, CHS Inc. (herein called the "Company"), a corporation organized and
existing under the laws of the State of Minnesota, hereby promises to pay to [
], or registered assigns, the principal sum of 1 DOLLARS ($1 1) (or so much
thereof as shall not have been prepaid) on January 25, 2023, with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at the Applicable Rate (as defined in the Note Purchase
Agreement referred to below) with respect to this Note from the date hereof,
payable semiannually, on the 25th day of January and July in each year,
commencing with the January or July next succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, on any overdue payment of interest and, during the continuance
of an Event of Default, on such unpaid balance and on any overdue payment of any
Make-Whole Amount, at a rate per annum from time to time equal to the Default
Rate, payable semiannually as aforesaid (or, at the option of the registered
holder hereof, on demand). Payments of principal of, interest on and any
Make-Whole Amount with respect to this Note are to be made in lawful money of
the United States of America at Wells Fargo Bank, National Association in New
York, New York or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below. This Note is one of a series of Series S Senior
Notes (herein called the "Notes") issued pursuant to the Master Note Purchase
Agreement, dated as of January 14, 2016 (as from time to time amended, the "Note
Purchase Agreement"), between the Company and the respective Purchasers named
therein and is entitled to the benefits thereof. Each holder of this Note will
be deemed, by its acceptance hereof, to have (a) agreed to the confidentiality
provisions set forth in Section 20 of the Note Purchase Agreement and (b) made
the representation set forth in Section 6.2 of the Note Purchase Agreement.
Unless otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement. This
Note is a registered Note and, as provided in the Note Purchase Agreement, upon
surrender of this Note for registration of transfer accompanied by a written
instrument of transfer duly executed, by the registered holder hereof or such
holder's attorney duly authorized in writing, a new Note for a like principal
amount will be issued to, and registered in the name of, the transferee. Prior
to due presentment for registration of transfer, the Company may treat the DB1/
84912103.8



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree200.jpg]
person in whose name this Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary. This Note is subject to prepayment, in
whole or from time to time in part, at the times and on the terms specified in
the Note Purchase Agreement, but not otherwise. If an Event of Default occurs
and is continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner, at the price (including any applicable
Make-Whole Amount) and with the effect provided in the Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State. CHS INC. By: Name: Title: Exhibit 1.1(a)-2 DB1/ 84912103.8



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree201.jpg]
EXHIBIT 1.1(b) [FORM OF SERIES T SENIOR NOTE] CHS INC. SERIES T SENIOR NOTE DUE
JANUARY 25, 2025 No. RT-[ $r [Date] PPN: 12542R J@0 FOR VALUE RECEIVED, the
undersigned, CHS Inc. (herein called the "Company"), a corporation organized and
existing under the laws of the State of Minnesota, hereby promises to pay to [
], or registered assigns, the principal sum of [ DOLLARS ($[ ]) (or so much
thereof as shall not have been prepaid) on January 25, 2025, with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at the Applicable Rate (as defined in the Note Purchase
Agreement referred to below) with respect to this Note from the date hereof,
payable semiannually, on the 25th day of January and July in each year,
commencing with the January or July next succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, on any overdue payment of interest and, during the continuance
of an Event of Default, on such unpaid balance and on any overdue payment of any
Make Whole Amount, at a rate per annum from time to time equal to the Default
Rate, payable semiannually as aforesaid (or, at the option of the registered
holder hereof, on demand). Payments of principal of, interest on and any
Make-Whole Amount with respect to this Note are to be made in lawful money of
the United States of America at Wells Fargo Bank, National Association in New
York, New York or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below. This Note is one of a series of Series T Senior
Notes (herein called the "Notes") issued pursuant to the Master Note Purchase
Agreement, dated as of January 14, 2016 (as from time to time amended, the "Note
Purchase Agreement"), between the Company and the respective Purchasers named
therein and is entitled to the benefits thereof. Each holder of this Note will
be deemed, by its acceptance hereof, to have (a) agreed to the confidentiality
provisions set forth in Section 20 of the Note Purchase Agreement and (b) made
the representation set forth in Section 6.2 of the Note Purchase Agreement.
Unless otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement. This
Note is a registered Note and, as provided in the Note Purchase Agreement, upon
surrender of this Note for registration of transfer accompanied by a written
instrument of transfer duly executed, by the registered holder hereof or such
holder's attorney duly authorized in writing, a new Note for a like principal
amount will be issued to, and registered in the name of, the transferee. Prior
to due presentment for registration of transfer, the Company may treat the DB1/
84912103.8



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree202.jpg]
person in whose name this Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary. This Note is subject to prepayment, in
whole or from time to time in part, at the times and on the terms specified in
the Note Purchase Agreement, but not otherwise. If an Event of Default occurs
and is continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner, at the price (including any applicable
Make-Whole Amount) and with the effect provided in the Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State. CHS INC. By: Name: Title: Exhibit 1.1(b)-2 DB1/ 84912103.8



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree203.jpg]
EXHIBIT 1.1(c) [FORM OF SERIES U SENIOR NOTE] CHS INC. SERIES U SENIOR NOTE DUE
JANUARY 25, 2027 No. RU-[ ] $f [Date] PPN: 12542R J#8 FOR VALUE RECEIVED, the
undersigned, CHS Inc. (herein called the "Company"), a corporation organized and
existing under the laws of the State of Minnesota, hereby promises to pay to [
], or registered assigns, the principal sum of [ DOLLARS ($[ ]) (or so much
thereof as shall not have been prepaid) on January 25, 2027, with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at the Applicable Rate (as defined in the Note Purchase
Agreement referred to below) with respect to this Note from the date hereof,
payable semiannually, on the 25th day of January and July in each year,
commencing with the January or July next succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, on any overdue payment of interest and, during the continuance
of an Event of Default, on such unpaid balance and on any overdue payment of any
Make Whole Amount, at a rate per annum from time to time equal to the Default
Rate, payable semiannually as aforesaid (or, at the option of the registered
holder hereof, on demand). Payments of principal of, interest on and any
Make-Whole Amount with respect to this Note are to be made in lawful money of
the United States of America at Wells Fargo Bank, National Association in New
York, New York or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below. This Note is one of a series of Series U Senior
Notes (herein called the "Notes") issued pursuant to the Master Note Purchase
Agreement, dated as of January 14, 2016 (as from time to time amended, the "Note
Purchase Agreement"), between the Company and the respective Purchasers named
therein and is entitled to the benefits thereof. Each holder of this Note will
be deemed, by its acceptance hereof, to have (a) agreed to the confidentiality
provisions set forth in Section 20 of the Note Purchase Agreement and (b) made
the representation set forth in Section 6.2 of the Note Purchase Agreement.
Unless otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement. This
Note is a registered Note and, as provided in the Note Purchase Agreement, upon
surrender of this Note for registration of transfer accompanied by a written
instrument of transfer duly executed, by the registered holder hereof or such
holder's attorney duly authorized in writing, a new Note for a like principal
amount will be issued to, and registered in the name of, the transferee. Prior
to due presentment for registration of transfer, the Company may treat the DB1/
84912103.8



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree204.jpg]
person in whose name this Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary. This Note is subject to prepayment, in
whole or from time to time in part, at the times and on the terms specified in
the Note Purchase Agreement, but not otherwise. If an Event of Default occurs
and is continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner, at the price (including any applicable
Make-Whole Amount) and with the effect provided in the Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State. CHS INC. By: Name: Title: Exhibit 1.1(c)-2 DB1/ 84912103.8



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree205.jpg]
EXHIBIT 1.1(d) [FORM OF SERIES V SENIOR NOTE] CHS INC. SERIES V SENIOR NOTE DUE
JANUARY 25, 2028 No. RV-[ $1 [Date] PPN: 12542R K*0 FOR VALUE RECEIVED, the
undersigned, CHS Inc. (herein called the "Company"), a corporation organized and
existing under the laws of the State of Minnesota, hereby promises to pay to [
], or registered assigns, the principal sum of [ DOLLARS ($[ ]) (or so much
thereof as shall not have been prepaid) on January 25, 2028, with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at the Applicable Rate (as defined in the Note Purchase
Agreement referred to below) with respect to this Note from the date hereof,
payable semiannually, on the 25th day of January and July in each year,
commencing with the January or July next succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, on any overdue payment of interest and, during the continuance
of an Event of Default, on such unpaid balance and on any overdue payment of any
Make Whole Amount, at a rate per annum from time to time equal to the Default
Rate, payable semiannually as aforesaid (or, at the option of the registered
holder hereof, on demand). Payments of principal of, interest on and any
Make-Whole Amount with respect to this Note are to be made in lawful money of
the United States of America at Wells Fargo Bank, National Association in New
York, New York or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below. This Note is one of a series of Series V Senior
Notes (herein called the "Notes") issued pursuant to the Master Note Purchase
Agreement, dated as of January 14, 2016 (as from time to time amended, the "Note
Purchase Agreement"), between the Company and the respective Purchasers named
therein and is entitled to the benefits thereof. Each holder of this Note will
be deemed, by its acceptance hereof, to have (a) agreed to the confidentiality
provisions set forth in Section 20 of the Note Purchase Agreement and (b) made
the representation set forth in Section 6.2 of the Note Purchase Agreement.
Unless otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement. This
Note is a registered Note and, as provided in the Note Purchase Agreement, upon
surrender of this Note for registration of transfer accompanied by a written
instrument of transfer duly executed, by the registered holder hereof or such
holder's attorney duly authorized in writing, a new Note for a like principal
amount will be issued to, and registered in the name of, the transferee. Prior
to due presentment for registration of transfer, the Company may treat the DB1/
84912103.8



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree206.jpg]
person in whose name this Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary. This Note is subject to prepayment, in
whole or from time to time in part, at the times and on the terms specified in
the Note Purchase Agreement, but not otherwise. If an Event of Default occurs
and is continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner, at the price (including any applicable
Make-Whole Amount) and with the effect provided in the Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State. CHS INC. By: Name: Title: Exhibit 1.1(d)-2 DB1/ 84912103.8



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree207.jpg]
EXHIBIT 1.1(e) [FORM OF SERIES W SENIOR NOTE] CHS INC. SERIES W SENIOR NOTE DUE
JANUARY 25, 2031 No. RW-[ ] $[ [Date] PPN: 12542R K@8 FOR VALUE RECEIVED, the
undersigned, CHS Inc. (herein called the "Company"), a corporation organized and
existing under the laws of the State of Minnesota, hereby promises to pay to [
], or registered assigns, the principal sum of [ DOLLARS ($[ ]) (or so much
thereof as shall not have been prepaid) on January 25, 2031, with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at the Applicable Rate (as defined in the Note Purchase
Agreement referred to below) with respect to this Note from the date hereof,
payable semiannually, on the 25th day of January and July in each year,
commencing with the January or July next succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, on any overdue payment of interest and, during the continuance
of an Event of Default, on such unpaid balance and on any overdue payment of any
Make Whole Amount, at a rate per annum from time to time equal to the Default
Rate, payable semiannually as aforesaid (or, at the option of the registered
holder hereof, on demand). Payments of principal of, interest on and any
Make-Whole Amount with respect to this Note are to be made in lawful money of
the United States of America at Wells Fargo Bank, National Association in New
York, New York or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below. This Note is one of a series of Series W Senior
Notes (herein called the "Notes") issued pursuant to the Master Note Purchase
Agreement, dated as of January 14, 2016 (as from time to time amended, the "Note
Purchase Agreement"), between the Company and the respective Purchasers named
therein and is entitled to the benefits thereof. Each holder of this Note will
be deemed, by its acceptance hereof, to have (a) agreed to the confidentiality
provisions set forth in Section 20 of the Note Purchase Agreement and (b) made
the representation set forth in Section 6.2 of the Note Purchase Agreement.
Unless otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement. This
Note is a registered Note and, as provided in the Note Purchase Agreement, upon
surrender of this Note for registration of transfer accompanied by a written
instrument of transfer duly executed, by the registered holder hereof or such
holder's attorney duly authorized in writing, a new Note for a like principal
amount will be issued to, and registered in the name of, the transferee. Prior
to due presentment for registration of transfer, the Company may treat the DB1/
84912103.8



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree208.jpg]
person in whose name this Note is registered as the owner hereof for the purnos
- of receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary. This Note is subject to prepayment, in
-v/hole or from thne to time in part, at the times and on the terns speci tied
in the Note Purchase Agreement, but not othern ise. if an Event of II-2Tault
occurs and 1 continuing„ the principal of this Note ma: ,./- be declared or
otherwise become due and payable in the planner, at the price (including any
applicable Make-Whole Amount) and with the effect provided in the Note Purchase
Agreement. 'This Note shall be construed and enforced in accordance with, and
the rights of the Company and the holder of this Note shall be governed by, the
law , of the State of New York excluding ehoire-of-law principles of the la-A -
of such State that would permit the application of the laws of a jurisdiction
other than such State. inn. Eyilib it 1 .1(4.2 Di31/ 1149 12 103.8



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree209.jpg]
EXHIBIT El(f) [FORM OF SERIES X SENIOR NOTE] INC.. SERIES X SENIOR NOTE DUE JAN
TARY 25, 2036 No. RX-[ $[ [Date ] PPN: 12542R K#6 FOR. VALUE RECEIVED, the
undersigned, CUSS Inc. (herein called the "Company"), a corporation organized
and existing under the laws of the State of Minnesota, hereby promises to pay to
[ ], or registered assigns, the principal sum of [ DOLLARS ($[ ]) (or so much
thereof as shall not have been prepaid) on January 25, 2036, with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at the Applicable Rate (as defined in the Note Purchase
Agreement referred to below) with respect to this Note from the date hereof,
payable semiannually, on the 25th day of January and July in each year,
commencing with the January or July next succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, on any overdue payment of interest and, during the continuance
of an Event of Default, on such unpaid balance and on any overdue payment of any
Make Whole Amount, at a rate per annum from time to time equal to the Default
Rate, payable semiannually as aforesaid (or, at the option of the registered
holder hereof, on demand). Payments of principal of, interest on and any
Make-Whole Amount with respect to this Note are to be made in lawful money of
the United States of America at Wells Faro Bank, National Association in New
York, New York or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below. This Note is one of a series of Series X Senior
Notes (herein called the "Notes") issued pursuant to the Master Note Purchase
Agreement, dated as of January 14, 2016 (as from time to time amended, the "Note
Purchase Agreement"), between the Company and the respective Purchasers named
therein and is entitled to the benefits thereof. Each holder of this Note will
be deemed, by its acceptance hereof, to have (a) agreed to the confidentiality
provisions set forth in Section 20 of the Note Purchase Agreement and (b) made
the representation set forth in Section 6.2 of the Note Purchase Agreement.
Unless otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement. This
Note is a registered Note and, as provided in the Note Purchase Agreement, upon
surrender of this Note for registration of transfer accompanied by a written
instrument of transfer duly executed, by the registered holder hereof or such
holder's attorney duly authorized in writing, a new Note for a like principal
amount will be issued to, and registered in the name of, the transferee. Prior
to due presentment for registration of transfer, the Company may treat the DB1/
84912103.8



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree210.jpg]
person in whose name this Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary. This Note is subject to prepayment, in
whole or from time to time in part, at the times and on the terms specified in
the Note Purchase Agreement, but not otherwise. If an Event of Default occurs
and is continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner, at the price (including any applicable
Make-Whole Amount) and with the effect provided in the Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State. CIIS INC. By: Name: Title: Exhibit 1.1(0-2 DB1/ 84912103.8



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree211.jpg]
EXHIBIT 1.2 FORM OF SUPPLEMENT See attached. DB1/ 84912103.8



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree212.jpg]
EXHIBIT 1.2 CHS INC. [ ] SUPPLEMENT TO MASTER NOTE PURCHASE AGREEMENT Dated as
of [ ], 20 LA Re: $[ ] []% Series [ ] Senior Notes due DB1/ 86049807.2



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree213.jpg]
CHS INC. 5500 Cenex Drive Inver Grove Heights, MN 55077 [ ] SUPPLEMENT TO MASTER
NOTE PURCHASE AGREEMENT DATED AS OF [ ], 20[___] Dated as of [ ] TO EACH OF THE
PURCHASERS LISTED IN THE ATTACHED SCHEDULE A: Ladies and Gentlemen: This
[Number] Supplement to Master Note Purchase Agreement (the "[ ] Supplement" or
"this Agreement") is among CHS Inc., a nonstock agricultural cooperative
corporation organized under the laws of the State of Minnesota (the "Company"),
and the institutional investor[s] named on the attached Schedule A (the
"Purchaser[s]"). Reference is hereby made to the Master Note Purchase Agreement
dated as of January [ ], 2016 (the "Note Purchase Agreement") among the Company
and the purchasers listed on Schedule A thereto. Capitalized terms not otherwise
defined herein shall have the meanings ascribed in the Note Purchase Agreement.
Reference is further made to Section 1.2 of the Note Purchase Agreement, which
provides that each series of Additional Notes will be issued pursuant to a
Supplement. The Company agrees with the Purchaser[s] as follows: 1.
Authorization of the New Series of Additional Notes. The Company has authorized
the issue and sale of $[ ] aggregate principal amount of Notes to be designated
as its [ ]% Series [ ] Senior Notes due [ ], [ ] (the "Series [ ] Notes"). The
Series [ ] Notes, together with the 2016 Notes [and the Series [ ] Notes]
heretofore issued pursuant to the Note Purchase Agreement and each series of
Additional Notes that may from time to time hereafter be issued pursuant to the
provisions of Section 1.2 of the Note Purchase Agreement, are collectively
referred to as the "Notes" (such term shall also include any such notes issued
in substitution therefor pursuant to Section 13 of the Note Purchase Agreement).
The Series [ ] Notes shall be substantially in the form set out in Exhibit 1 to
this [ ] Supplement, with such changes therefrom, if any, as may be approved by
the Purchaser[s] and the Company. 2. Sale and Purchase of Series [ ] Notes.
Subject to the terms and conditions herein and in the Note Purchase Agreement,
the Company will issue and sell to each Purchaser and each Purchaser will
purchase from the Company, at the [ ] Supplemental Closing provided for in
Section 3, Series [ ] Notes in the principal amount specified opposite such
Purchaser's name in the attached Schedule A at the purchase price of 100% of the
principal amount thereof. The obligations of the Purchasers are several and not
joint obligations and each Purchaser shall have no liability to any Person for
the performance or non-performance by any other Purchaser DB1/ 86049807.2



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree214.jpg]
hereunder. 3. Closing. The sale and purchase of the Series [ ] Notes to be
purchased by the Purchasers shall occur at the offices of [ ] at 9:00 a.m., [ ]
time, at a closing (the "[ ] Supplemental Closing") on [ ], [ ] or on such other
Business Day thereafter on or prior to [ ], [ ] as may be agreed upon by the
Company and the Purchasers. At the [ ] Supplemental Closing, the Company will
deliver to each Purchaser the Series [ ] Notes to be purchased by such Purchaser
in the form of a single Note (or such greater number of Series [ ] Notes in
denominations of at least $500,000 as such Purchaser may request) dated the date
of the [ ] Supplemental Closing and registered in such Purchaser's name (or in
the name of its nominee), against delivery by such Purchaser to the Company or
its order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company to account number [ ] at [Name and Address of Bank], ABA No. [ ]. If at
the [ ] Supplemental Closing the Company fails to tender such Series [ ] Notes
to any Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to such Purchaser's
satisfaction, such Purchaser shall, at such Purchaser's election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of such failure or such nonfulfillment. 4.
Conditions to [ ] Supplemental Closing. Each Purchaser's obligation to purchase
and pay for the Series [ ] Notes to be sold to such Purchaser at the [ ]
Supplemental Closing is subject to the fulfillment to such Purchaser's
reasonable satisfaction, prior to or at the [ ] Supplemental Closing, of the
following conditions: (a) [Representations and Warranties. Each of the
representations and warranties of the Company set forth in Schedule 4 attached
hereto shall be correct when made and as of the date of the [ ] Supplemental
Closing.] [Insert here additional conditions to [ ] Supplemental Closing] 5.
[Insert here special payment provisions for Series [ ] Notes including
prepayment provisions]. (a) [Required Prepayments] [Maturity] . [As provided
therein, the entire unpaid principal balance of the Series [ ] Notes shall be
due and payable on the stated maturity date thereof.] [On [ ], 20[_] and on each
[ ] thereafter to and including [ ], 20[ ]the Company will prepay $[ ] principal
amount (or such lesser principal amount as shall then be outstanding) of the
Series [ ] Notes at par and without payment of the Make-Whole Amount or any
premium, provided that upon any partial prepayment of the Series [ ] Notes
pursuant to Section 8.3 of the Note Purchase Agreement, the principal amount of
each required prepayment of the Series [ ] Notes becoming due under this Section
[ ] on and after the date of such prepayment shall be DB1/ 86049807.2



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree215.jpg]
reduced in the same proportion as the aggregate unpaid principal amount of the
Series [ ] Notes is reduced as a result of such prepayment.] 6. Representations
of the Purchasers. Each Purchaser represents and warrants that the
representations and warranties set forth in Section 6 of the Note Purchase
Agreement are true and correct on the date hereof with respect to the purchase
of the Series [ ] Notes by such Purchaser. 7. Applicability of Note Purchase
Agreement. Except for those terms and provisions set forth on Schedule 7
attached hereto the Company and each Purchaser agree to be bound by and comply
with the terms and provisions of the Note Purchase Agreement as fully and
completely as if such Purchaser were an original signatory to the Note Purchase
Agreement. 8. References. All references in the Note Purchase Agreement and all
other instruments, documents and agreements relating thereto, or entered into in
connection therewith, shall be deemed to refer to the Note Purchase Agreement,
as supplemented by this [ ] Supplement. 9. Notices. All notices and
communications provided to any Purchasers under this [ ] Supplement or the Note
Purchase Agreement shall be in writing and sent in the manner specified in
Section 18 of the Note Purchase Agreement to such Purchaser or its nominee (as
applicable) at the address specified for such communications in Schedule A to
this [ ] Supplement, or at such other address as such Purchaser or its nominee
shall have specified to the Company in writing. 10. Governing Law. This [ ]
Supplement shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such State that would permit the
application of the laws of a jurisdiction other than such State. 11. Additional
Provisions. [Here insert any additional provisions]. DB1/ 86049807.2



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree216.jpg]
If you are in agreement with the foregoing, please sign the form of agreement on
the accompanying counterpart of this Agreement and return it to the Company,
whereupon the foregoing shall become a binding agreement between you and the
Company. This Agreement may be executed in any number of counterparts, each
executed counterpart constituting an original but all together only one
agreement. Very truly yours, CHS INC. By: Name: Title: The foregoing is agreed
to as of the date thereof. [ADD PURCHASER SIGNATURE BLOCKS] DB1/ 86049807.2



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree217.jpg]
[CONFIRMATION Each of the undersigned acknowledges receipt of the foregoing [ ]
Supplement to Master Note Purchase Agreement dated as of [ ], 20[_] and confirms
the continuing validity and enforceability against such undersigned of the
Guaranty to which such undersigned is a partyi l [ADD SIGNATURE BLOCKS FOR EACH
GUARANTOR] To the extent there are any guarantees provided in connection with
any Note, such guarantors should provide this confirmation in connection with
the issuance of the Series [ ] Notes. DB1/ 86049807.2



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree218.jpg]
Schedule A INFORMATION RELATING TO PURCHASERS Name and Address of Purchaser
Principal Amount of Series [ ] Notes to be Purchased Register Notes in name of
(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to: with sufficient information to identify the
source and application of such funds, including issuer, PPN#, interest rate,
maturity and whether payment is of principal, premium, or interest For all
payments other than scheduled payments of principal and interest, the Company
shall seek instructions from the holder, and in the absence of instructions to
the contrary, will make such payments to the account and in the manner set forth
above. (2) All notices of payments and written confirmations of such wire
transfers: (3) Original notes delivered to: (4) All other communications: (5)
Tax ID No. DB1/ 86049807.2



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree219.jpg]
SCHEDULE 4 TO SUPPLEMENT SUPPLEMENTAL REPRESENTATIONS The Company represents and
warrants to each Purchaser that, except as hereinafter set forth in this
Schedule 4, each of the representations and warranties set forth in Section 5 of
the Note Purchase Agreement is true and correct in all material respects as of
the date hereof with respect to the Series [ ] Notes with the same force and
effect as if each reference to "2016 Notes" set forth therein was modified to
refer to the "Series [ ] Notes" and each reference to "this Agreement" therein
was modified to refer to the Note Purchase Agreement as supplemented by the [ ]
Supplement. The Section references hereinafter set forth correspond to the
similar sections of the Note Purchase Agreement that are supplemented hereby:
[Add any additional Sections as appropriate at the time the Series [ ] Notes are
issued and any exceptions to the representations and warranties] DB1/ 86049807.2



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree220.jpg]
SCHEDULE 7 TO SUPPLEMENT DB1/ 86049807.2



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree221.jpg]
EXHIBIT 1 TO SUPPLEMENT FORM OF SERIES [ ] NOTE DB1/ 86049807.2



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree222.jpg]
EXHIBIT 4.4(a) FORM OF OPINION OF SPECIAL COUNSEL FOR THE COMPANY See attached.
DB1/ 84912103.3



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree223.jpg]
DW DRAFT 1/13/16 [DW Letterhead] January , 2016 To the Purchasers identified on
Schedule A to the Note Purchase Agreement (as defined herein) Dated January [ ],
2016 Re: CHS Inc. Master Note Purchase Agreement Ladies and Gentlemen: We have
acted as special counsel to CHS Inc., a cooperative corporation formed under the
laws of the State of Minnesota (the "Company"), in connection with the documents
listed on Schedule 1 attached hereto (the "Transaction Documents"). This opinion
is being delivered to each of the purchasers (the "Purchasers") identified on
Schedule A of the Note Purchase Agreement (as defined on Schedule 1 hereto) at
the request of the Company pursuant to Section 4.4 of the Note Purchase
Agreement. Capitalized terms defined in this opinion and in the schedules hereto
are used herein and therein as so defined. Capitalized terms used in this
opinion and in the schedules hereto that are not defined herein or therein shall
have the meanings given such terms in the Note Purchase Agreement. In connection
with this opinion, we have examined the Transaction Documents and the following
documents: (i) a copy of the amended and restated articles of incorporation of
the Company certified as of January [ ], 2016 as a true copy by the Minnesota
Secretary of State, and a copy of the bylaws of the Company certified as of
January [ ], 2016 as a true copy by the Secretary of the Company (collectively,
the "Constituent Documents"); (ii) a certificate of good standing concerning the
Company from the Minnesota Secretary of State issued January [ ], 2016 (the
"Good Standing Certificate"); and (iii) a certificate of an officer of the
Company certifying as to a copy of resolutions of the Board of Directors of the
Company adopted [ ], 2015, incumbency with respect to officers of the Company,
the Constituent Documents, and certain other matters relating to the Investment
Company Act of 1940 and Regulations T, U and X of the Board of Governors of the
Federal Reserve System. We have also examined such other documents, and have
reviewed such questions of law, as we have considered necessary and appropriate
for the purposes of this opinion. In addition, as to questions of fact material
to the opinions hereinafter expressed, we have, when relevant facts were not
independently established by us, relied upon certificates (including those
referenced in



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree224.jpg]
The Purchasers January [ ] , 2016 Page 2 items (i) and (iii) above) and opinions
of the Company, its officers and of public officials, and we have assumed that
all such facts are true and correct as of the date of this opinion. We have not
independently examined the records of any court or public office in any
jurisdiction (other than as specifically identified in items (i) and (ii)
above), and our opinion is subject to matters which examination of such records
would reveal. Our opinions expressed below as to certain factual matters are
qualified as being limited "to our actual knowledge" or by other words to the
same or similar effect. Such words, as used herein, mean that prior to or during
the course of this firm's representation of the Company in connection with the
specific transactions contemplated by the Transaction Documents, no contrary
information came to the attention of David Swanson, Steven Khadavi, or Thomas
Ryan, the attorneys in our firm who have represented the Company in connection
with the transactions contemplated by the Transaction Documents and the
preparation of this opinion. Our opinions in clause (i) of Paragraph 3 and
Paragraph 4 below are limited to (x) our actual knowledge, if any, of the
specifically regulated business activities and properties of the Company based
solely upon an officer's certificate in respect of such matters and without any
independent investigation or verification on our part and (y) laws and
regulations normally applicable to transactions of the type contemplated in the
Transaction Documents and do not extend to licenses, permits and approvals
necessary for the conduct of the Company's business. In rendering such opinions,
we have not conducted any independent investigation of the Company or consulted
with other attorneys in our firm with respect to the matters covered thereby. No
inference as to our knowledge with respect to the factual matters upon which we
have so qualified our opinions should be drawn from the fact of our
representation of the Company. In rendering the opinions expressed below, we
have assumed, without verification, that: (A) Each of the parties to the
Transaction Documents, other than the Company, is organized, validly existing
and in good standing in its respective jurisdiction of organization. (B) Each of
the parties to the Transaction Documents, other than the Company, has the full
corporate or similar power and authority to enter into and perform its
respective obligations described in the Transaction Documents. (C) Each of the
Transaction Documents has been executed and delivered by the appropriate
parties, other than the Company, and all necessary steps have been taken to
authorize the execution, delivery and performance by such parties (other than
the Company) of the Transaction Documents. (D) The representations and
warranties of each of the parties contained in the Transaction Documents with
respect to factual matters are true and correct as of the date of this opinion
and all other statements of fact contained in the Transaction Documents are
true, but no statements as to law or conclusions of law



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree225.jpg]
The Purchasers January [ 1, 2016 Page 3 in the Transaction Documents which are
expressly addressed by this opinion are assumed to be true. (E) All signatures
on the Transaction Documents are genuine, all documents submitted to us as
originals, if any, are authentic and all copies submitted to us conform to
original documents which are themselves authentic original documents. (F) Each
Transaction Document constitutes the valid, binding and enforceable obligations
of each of the parties thereto, other than the Company, and each of the parties
thereto, other than the Company, has the legal capacity to enter into and be
bound by such Transaction Document. (G) All natural persons executing and
delivering the Transaction Documents have the legal capacity for all purposes
relevant hereto to do so. (H) The execution and delivery of the Transaction
Documents, the performance and consummation of the transactions described
therein or contemplated thereby, and compliance with the terms and observance of
the conditions thereof will not conflict with, result in a breach or violation
of, constitute a default under, or violate any of the terms, provisions or
conditions of (i) the articles of incorporation or other similar constitution
document of any party thereto, other than the Company, or (ii) any material
indenture, mortgage, deed of trust, lease, document, agreement or other
instrument to which any party thereto, including the Company, or by which any of
them or their properties are bound, including, without limitation, the
documents, agreements and other instruments relating to any material financing
transaction to which any party thereto is a party, including the Company (other
than, to the extent covered by our opinions in paragraph 3 below, the agreements
and instruments of the Company set forth on Schedule 2 hereto). Based upon the
foregoing and upon such investigation as we have deemed necessary, and subject
to the qualifications set forth below, we are of the opinion that: 1. Based
solely on the Good Standing Certificate, the Company is a cooperative
corporation that is validly existing and in good standing under the laws of the
State of Minnesota. 2. The Company has the corporate power to execute, deliver
and perform each of the Transaction Documents, and has taken all requisite
corporate action to authorize the execution, delivery and performance of each of
the Transaction Documents. Each of the Transaction Documents has been duly
executed and delivered by the Company.



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree226.jpg]
The Purchasers January [ ] , 2016 Page 4 3. The execution, delivery and
performance of the Transaction Documents by the Company do not and will not (i)
violate or cause a breach of any statute of the United States or the States of
Minnesota or New York, or any rule or regulation of any governmental authority
or regulatory body of the United States or the States of Minnesota or New York
(including without limitation, Regulations T, U or X of the Board of Governors
of the Federal Reserve System) or (ii) violate or cause a breach of, or
constitute a default under, (A) any provision of the Constituent Documents or
(B) the agreements and instruments of the Company set forth on Schedule 2 hereto
(other than violations of any financial covenant, financial test or any other
provision requiring calculations or applications of formulas to determine
compliance contained in such agreements and instruments, as to which we give no
opinion). 4. No order, consent, approval, authorization of, or registration or
filing with, any State of Minnesota or New York or federal governmental
authority is required to be obtained or made by the Company to make valid and
legally binding the execution, delivery and performance by the Company of its
agreements under any Transaction Document, except such as have been obtained or
made. 5. Each of the Transaction Documents has been executed and delivered by
the Company and constitutes the valid and legally binding obligation of the
Company, enforceable against the Company in accordance with its terms. 6.
Assuming the representations made by the Company and the Purchasers set forth in
the Note Purchase Agreement are true and correct, and subject to the compliance
of the Company and the Purchasers with applicable securities laws and
regulations and the covenants and agreements of the Note Purchase Agreement, the
offer, sale, issuance and delivery of the Notes to the Purchasers, in the manner
contemplated by the Note Purchase Agreement, is exempt from the registration
requirements of the Securities Act of 1933. 7. The Company is not required, nor
after giving effect to the consummation of the transactions contemplated by the
Transaction Documents, will be required, to register as an "investment company"
under the Investment Company Act of 1940, as amended. 8. It is not necessary in
connection with the offering, sale and delivery of the Notes purchased by the
Purchasers at the Closing, under the circumstances contemplated by the Note
Purchase Agreement, to qualify an indenture in respect of the Notes under the
Trust Indenture Act of 1939, as amended. SCOPE OF OPINION Our opinions set forth
above are further subject to the following additional qualifications: (a) Our
opinions expressed above are limited to the laws of the States of Minnesota and
New York and the federal laws of the United States of America. We assume no



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree227.jpg]
The Purchasers January [ , 2016 Page 5 responsibility as to the applicability to
this transaction, or the effect thereon, of the laws of any other jurisdiction.
(b) Our opinions are subject to the effect of bankruptcy, insolvency,
reorganization, arrangement, moratorium, fraudulent transfer, statutes of
limitation, or other similar laws and judicial decisions affecting or relating
to the rights of creditors generally, and are further subject to the effect of
general principles of equity, including, without limitation, concepts of
materiality, reasonableness, good faith and fair dealing, estoppel, election of
remedies and other similar doctrines affecting the enforcement of agreements
generally (regardless of whether enforcement is considered in a proceeding at
law or in equity). In addition, the availability of specific performance,
injunctive relief, the appointment of a receiver, marshalling of assets, stay or
other equitable remedies is subject to the discretion of the tribunal before
which any proceeding therefor may be brought, unless such discretion is limited
by an applicable statute. (c) Our opinions are further subject to other laws and
judicial decisions affecting the rights of creditors generally, including,
without limitation, that we express no opinion as to the enforceability of
provisions of any Transaction Document to the extent it contains: (i) choice of
law or forum selection provisions, or any provision which purports to confer
jurisdiction upon any court or other tribunal; (ii) waivers by the Company of
any statutory or constitutional rights, defenses or remedies, or the right to
recover certain types of damages, or the right to impose counterclaims, or of
statutes of limitation or the tolling thereof; (iii) cumulative remedies to the
extent such cumulative remedies purport to compensate, or would have the effect
of compensating, the party entitled to the benefits thereof in an amount in
excess of the actual loss suffered by such party; (iv) provisions requiring the
Company to pay any prepayment premium, default interest rate, early termination
fee or other form of liquidated damages, if the payment of such premium,
interest rate, fee or damages may be construed as unreasonable in relation to
actual damages or disproportionate to actual damages suffered by the Purchaser
as a result of such prepayment, default or termination; (v) provisions to the
effect that the terms of any document may not be waived or modified orally or by
course of conduct; (vi) provisions which purport to establish evidentiary
standards; (vii) provisions which purport to grant powers of attorney to any
Person; (viii) provisions which excuse any Person or entity from liability for,
or require any Person or entity to indemnify any other Person or entity against,
the indemnified



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree228.jpg]
The Purchasers January [ ], 2016 Page 6 Person's or entity's negligence or
willful misconduct, or any other indemnification agreement which may be contrary
to public policy. (d) Except as set forth in Paragraphs 3, 4 and 6, we express
no opinion as to compliance or the effect of noncompliance by the Company with
any state or federal laws or regulations applicable to the Company in connection
with the transactions described in the Transaction Documents. (e) We express no
opinion as to compliance or the effect of noncompliance by the Purchasers with
any state or federal laws or regulations applicable to the Purchasers in
connection with the transactions described in the Transaction Documents. (f) In
rendering our opinion in Paragraph 4, we are only opining as to consents,
approvals, authorizations, registrations, declarations and filings necessary for
the Company to execute, deliver and perform its obligations under the
Transaction Documents, and we express no opinion with respect to any consent,
approval, authorization from, or any registration, declaration or filing with,
any governmental authority or agency required generally in connection with the
day-to-day business or operations of the Company. (g) We express no opinion
regarding any federal securities laws (except as set forth in Paragraph 6), or
the securities or "Blue Sky" laws of any state. (h) Minnesota Statutes §
290.371, Subd. 4, provides that any corporation required to file a Notice of
Business Activities Report does not have a cause of action upon which it may
bring suit under Minnesota law unless the corporation has filed a Notice of
Business Activities Report and provides that the use of the courts of the State
of Minnesota for all contracts executed and all causes of action that arose
before the end of any period for which a corporation failed to file a required
report is precluded. Insofar as our opinion may relate to the valid, binding and
enforceable character of any agreement under Minnesota law or in a Minnesota
court, we have assumed that any party seeking to enforce such agreement has at
all times been, and will continue at all times to be, exempt from the
requirement of filing a Notice of Business Activities Report or, if not exempt,
has duly filed, and will continue to duly file, all Notice of Business
Activities Reports. In addition, in certain circumstances specified in Minnesota
Statutes, Section 290.371, subdivision 2, a corporation may be exempt from
filing a Notice of Business Activities Report. Insofar as the foregoing opinion
may relate to the enforceability of any agreement under Minnesota law or in a
Minnesota court, we have assumed that any party seeking to enforce any such
agreement has either (i) at all times been, and will continue at all times to
be, exempt from the requirement of filing a Notice of Business Activities Report
or, if not exempt, has duly filed, and will continue to duly file, all Notice of
Business Activities Reports, or (ii) complied with the requirements of Minnesota
Statutes, Section 290.371, subd. 4, par. (c).



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree229.jpg]
The Purchasers January [ 1, 2016 Page 7 The opinions expressed herein are based
on an analysis of existing laws and court decisions and cover certain matters
not directly addressed by such authorities. This opinion is solely for the
benefit of the Purchasers (and successors and assigns permitted under the terms
of the Note Purchase Agreement) in connection with the transaction described in
this letter, may not be relied upon by the addressee hereof for any other
purpose, and may not be relied upon or used by, circulated, quoted or referred
to, nor may copies hereof be delivered to, another person or entity for any
purpose without our prior written consent, except that this opinion may be
disclosed to, but not relied upon by, the National Association of Insurance
Commissioners. No use of or reliance on this opinion by any party, including,
without limitation, the Purchasers, shall establish or imply an attorney-client
relationship between such relying party and this firm with respect to the
Transaction Documents or the transactions contemplated by the Transaction
Documents, and such relying party by using or relying on our opinion disclaims
any such attorney-client relationship with respect to the Transaction Documents
or the transactions contemplated by the Transaction Documents for any purpose
without our prior written approval. We disclaim any obligation to update this
opinion letter for events occurring or coming to our attention, or any changes
in the law taking effect, after the date hereof. Very truly yours, Dorsey &
Whitney LLP DPS/SK Attachments: Schedule 1 — Transaction Documents Schedule 2 —
Agreements and Instruments



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree230.jpg]
1. Master and each Opinion of Dorsey Transaction Documents Schedule 1 & Whitney
LLP January [ ], 2016 the Company Note Purchase Agreement dated as of January [
], 2016, among of the purchasers party thereto ("Note Purchase Agreement"). 2.
$[ ] of the Company's Series S Senior Notes Due [ ], 20[_] 3. $[ ] of the
Company's Series T Senior Notes Due [ ], 201 1 4. $[ ] of the Company's Series U
Senior Notes Due [ ], 20[__] 5. $[ ] of the Company's Series V Senior Notes Due
[ ], 20[_] 6. $[ ] of the Company's Series W Senior Notes Due [ ], 20[_] 7. $[ ]
of the Company's Series X Senior Notes Due [ ], 20[_ ___] Sch. 1-1



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree231.jpg]
Schedule 2 Opinion of Dorsey & Whitney LLP January [__] , 2016 Agreements and
Instruments 1. Limited Liability Company Agreement for Wilsey-Holsum Foods, LLC,
dated July 24, 1996 2. Limited Liability Company Agreement for United Harvest,
LLC dated November 9, 1998 3. Amended and Restated Credit Agreement among
National Cooperative Refinery Association, various Lenders and CoBank, ACB dated
January 31, 2011 a. First Amendment to Amended and Restated Credit Agreement
dated December 16, 2011 4. Limited Liability Company Agreement dated August 26,
2002, between Cenex Harvest States Cooperatives and Cargill, Inc., with respect
to TEMCO a. Amended and Restated Limited Liability Company Agreement dated
February 1, 2012, between CHS, Inc. and Cargill Incorporated 5. Purchase and
Sale Agreement between Cofina Funding, LLC and Cofina Financial, LLC dated
August 10, 2005 a. Lockbox Agreement dated August 10, 2005 b. Custodian
Agreement between Cofina Funding, LLC, U.S. Bank National Association as
Trustee, and U.S. Bank National Association, as Custodian, dated August 10, 2005
c. Servicing Agreement between Cofina Funding, LLC, Cofina Financial, LLC, and
U.S. Bank National Association as Trustee dated August 10, 2005 d. Amended and
Restated Base Indenture between Cofina Funding, LLC and U.S. Bank National
Association dated December 23, 2010 i. Amendment No. 1 to the Amended and
Restated Base Indenture dated February 10, 2012 ii. Series 2005-A Supplement to
the Base Indenture dated August 10, 2005 iii. Omnibus Amendment and Agreement
between Cofina Funding, LLC, Cofina Financial LLC, Cenex Finance Association,
Inc., Bank Hapoalim B.M., and U.S. Bank National Association, dated August 30,
2005 iv. Series 2005-B Supplement to the Base Indenture dated November 18, 2005
Sch. 2-1



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree232.jpg]
v. Series 2006-A Supplement to the Base Indenture dated February 21, 2006 vi.
Omnibus Amendment and Agreement dated May 11, 2007 vii. Series 2006-B Supplement
to the Base Indenture dated May 16, 2006 viii. Omnibus Amendment and Agreement
No. 2, dated October 1, 2007 ix. Omnibus Amendment and Agreement No. 3 dated May
16, 2008 x. Series 2008-A Supplement to the Base Indenture dated November 1,
2008 xi. Amendment No. 3 to Series 2008-A Supplement to the Base Indenture dated
November 12, 2010 xii. Series 2010-A Supplement dated December 23, 2010 e.
Amended and Restated Loan Origination and Participation Agreement between AgStar
Financial Services, PCA d/b/a ProPartners Financial, CHS Inc. and Cofina
Financial, LLC dated October 31, 2006 i. Amendment to the Amended and Restated
Loan Origination Agreement ii. Amendment to the Amended and Restated Loan
Origination Agreement iii. Amendment to the Amended and Restated Loan
Origination Agreement f. Loan Origination and Participation Agreement among
AgStar Financial Services, PCA, d/b/a ProPartners Financial, Cofina Financial,
LLC and Cofina ProFund LLC dated December 31, 2010 6. Commercial Paper Dealer
Agreement between CHS Inc. and SunTrust Capital Markets, Inc. dated October 6,
2006 7. Commercial Paper Placement Agreement between CHS Inc. and M&I Marshall &
Ilsley Bank dated October 30, 2006 8. Bond Purchase Agreement between National
Cooperative Refinery Association and City of McPherson, Kansas, dated December
18, 2006 a. Taxable Industrial Revenue Bond Series 2006 b. Trust Indenture
between City of McPherson, Kansas and Security Bank of Kansas City, as Trustee
9. 10 Year Term Loan Credit Agreement between CoBank, ACB and CHS Inc. dated
December 12, 2007 Sch. 2-2



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree233.jpg]
a. First Amendment to the Term Loan Credit Agreement dated May 1, 2008 b. Second
Amendment to the Term Loan Credit Agreement dated June 2, 2010 c. Third
Amendment to the Term Loan Credit Agreement dated September 27, 2011 d. Fourth
Amendment to the Term Loan Credit Agreement dated June 26, 2013 e. Fifth
Amendment and Waiver, dated September 4, 2015, to the Credit Agreement (10-Year
Term Loan), dated December 12, 2007 10. CHS Inc. $50,000,000 Private Shelf
Facility Agreement dated August 11, 2008 11. Revolving Loan Agreement between
CHS Inc. and European Bank for Reconstruction and Development dated November 30,
2010 12. Revolving Credit Agreement ($40 million) between CHS Inc. and Sumitomo
Mitsui Banking Corporation dated December 22, 2010 13. Loan Agreement (Term
Loan) between CHS Inc. and European Bank for Reconstruction and Development
dated January 5, 2011 14. Pre-Export Credit Agreement dated September 24, 2013
between CHS Agronegocio Industria e Comercio Ltda., as borrower, CHS Inc., as
guarantor, and Credit Agricole Corporate and Investment Bank (Credit Agricole),
as administrative agent, Credit Agricole and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, as joint lead arrangers and joint bookrunners, and the other
syndication parties thereto from time to time a. First Amendment to Pre-Export
Credit Agreement dated as of October 9, 2015, among CHS Agronegocio Industria e
Comercio Ltda., as borrower, CHS Inc., as guarantor, Credit Agricole Corporate
and Investment Bank, as administrative agent, and the lenders party thereto 15.
2015 Amended and Restated Credit Agreement (5-Year Revolving Loan), dated
September 4, 2015, by and between CHS Inc., CoBank, ACB, as a syndication party
and as the administrative agent for the benefit of all present and future
syndication parties, Wells Fargo Bank, National Association, as syndication
agent, and the other syndication parties party thereto 16. 2015 Credit Agreement
(10-Year Term Loan), dated September 4, 2015, by and between CHS Inc., CoBank,
ACB, as a syndication party and as the administrative agent for the benefit of
all present and future syndication parties, and the other syndication parties
party thereto 17. Uncommitted Line of Credit Agreement, dated as of March 7,
2013, by and between CHS Europe S.a r.l. and Sovereign Bank, N.A., Sch. 2-3



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree234.jpg]
18. Facility Letter, dated February 21, 2013, by and among CHS Singapore Trading
Company Pte. Ltd., the Company and Australia and New Zealand Banking Group
Limited 19. Credit Agreements between CHS Agronegocio Industria e Comericio
Ltda. and Itau Unibanco Holding S.A. or its affiliates 20. The following note
purchase agreements (collectively, the "Note Purchase Agreements"): a. Amended
and Restated Loan Origination and Participation Agreement among AgStar Financial
Services, PCA, d/b/a ProPartners Financial, CHS Capital, LLC dated September 1,
2011 i. Amendment No. 1 to Amended and Restated Loan Origination and
Participation Agreement dated September 27, 2012 b. Master Note Purchase
Agreement dated June 9, 2011, among CHS Inc. and each of the purchasers party
thereto ($130,000,000 4.08% Series L Notes due June 9, 2019, $160,000,000 4.52%
Series M Notes due June 9, 2021, $130,000,000 4.67% Series N Notes due June 9,
2023, $80,000,000 4.82% Series 0 Notes due June 9, 2026, $100,000,000 4.71%
Series P Notes due March 15, 2033, $80,000,000 3.85% Series Q Notes due July 10,
2025) i. First Supplement to Master Note Purchase Agreement dated March 15, 2013
among the Company and each of the purchasers party thereto ii. Amendment No. 1,
dated September 4, 2015, to the Note Purchase Agreement dated June 9, 2011 c.
Note Purchase Agreement dated October 4, 2007 ($400,000,000 6.18% Series I
Senior Notes due October 4, 2017) i. Amendment No. 2, dated September 4, 2015,
to the Note Purchase Agreement, dated October 4, 2007 d. Note Purchase Agreement
between Cofina Funding, LLC, Victory Receivables Corporation, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, and the Committed Purchasers dated
November 21, 2008 i. Amendment No. 1 to the Note Purchase Agreement (Series
2008-A) dated February 25, 2009 ii. Amendment No. 2 to the Note Purchase
Agreement (Series 2008-A) dated November 20, 2009 iii. Amendment No. 3 to the
Note Purchase Agreement (Series 2008-A) dated November 12, 2010 Sch. 2-4



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree235.jpg]
iv. Amendment No. 4 to the Note Purchase Agreement (Series 2008-A) dated
December 23, 2010 v. Amendment No. 5 to the Note Purchase Agreement (Series
2008-A) dated April 13, 2011 vi. Amendment No. 6 to the Note Purchase Agreement
(Series 2008-A) dated April 11, 2012 e. Note Purchase Agreement among Cofina
Funding, LLC, Nieuw Amsterdam Receivables Corporation, Cooperative Centrale
Raiffeisen-Boerenleenbank, B.A. "Rabobank Nederland", New York Branch, and the
Financial Institutions dated December 23, 2010 i. Amendment No. 1 to the Note
Purchase Agreement (Series 2010-A) dated April 13, 2011 ii. Amendment No. 2 to
the Note Purchase Agreement (Series 2010-A) dated June 17, 2011 iii. Amendment
No. 3 to the Note Purchase Agreement (Series 2010-A) dated April 11, 2012 E Note
Purchase Agreement between Cofina Funding, LLC, Venus Funding Corporation, and
Bank Hapoalim, B.M. and committed purchasers, dated November 18, 2005 i. First
Amendment to the Note Purchase Agreement dated November 6, 2008 g. Note Purchase
Agreement between Cofina Funding, LLC, Venus Funding Corporation, and Bank
Hapoalim B.M. dated February 21, 2006 i. First Amendment to the Note Purchase
Agreement dated February 20, 2007 ii. Second Amendment to the Note Purchase
Agreement dated February 19, 2008 h. Note Purchase Agreement between Cofina
Funding, LLC, Voyager Funding Corporation, Bank Hapoalim B.M., and the Committed
Purchasers dated May 16, 2006 i. First Amendment to the Note Purchase Agreement
dated May 15, 2007 ii. Second Amendment to the Note Purchase Agreement dated May
13, 2008 i. Note Purchase Agreement dated October 18, 2002 ($60,000,000 5.60%
Series E Senior Notes due October 18, 2017) Sch. 2-5



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree236.jpg]
i. Amendment No. 1, dated June 9, 2011, to the Note Purchase Agreement, dated
October 18, 2002 ii. Amendment No. 2, dated September 4, 2015, to the Note
Purchase Agreement, dated October 18, 2002 Note Purchase and Private Shelf
Agreement dated April 13, 2004 and $150,000,000 Private Shelf Facility
established thereunder, including amendments thereto ($50,000,000 5.78% Series J
Notes due February 8, 2018, $100,000,000 4.00% Series K Notes due November 23,
2020, $100,000,000 3.80% Series R Notes due July 12, 2025) k. Note Purchase
Agreement between Cofina Funding, LLC, Bank Hapoalim B.M. and the Committed
Purchasers, dated August 10, 2005 Sch. 2-6



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree237.jpg]
EXHIBIT 4.4(b) FORM OF OPINION OF GENERAL COUNSEL FOR THE COMPANY See attached.
DB1/ 84912103.8



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree238.jpg]
January , 2016 To the Purchasers Listed on Schedule A to the CHS Inc. Master
Note Purchase Agreement Dated January [ ], 2016 Re: CHS Inc. Master Note
Purchase Agreement Ladies and Gentlemen: I am Executive Vice President and
General Counsel of CHS Inc., a cooperative corporation formed under the laws of
the State of Minnesota (the "Company") and render this opinion in connection
with the execution and delivery of the following documents: (a) Master Note
Purchase Agreement dated as of January [ ], 2016, among the Company and each of
the purchasers party thereto ("Note Purchase Agreement"); and (b) the Notes
delivered as of the Closing Date to the Purchasers pursuant to Section 3 of the
Note Purchase Agreement. This opinion is being delivered to the Purchasers at
the request of the Company pursuant to Section 4.4 of the Note Purchase
Agreement. Capitalized terms used, but not defined herein, shall have the
meaning given to such terms in the Note Purchase Agreement, if defined therein.
The phrase "to my knowledge" with respect to a statement means that during the
course of my representation of the Company, no information that would give me
actual knowledge of the inaccuracy of such statement has come to my attention or
the attention of those attorneys currently employed by the Company who have
rendered legal services in connection with the representation of the Company.
Moreover, when the phrase "to my knowledge" is used in connection with certain
of the opinions given herein, I have no reason to believe that the opinions so
qualified are incorrect or incomplete. In formulating the opinions set forth
below, I have (a) as to certain factual matters, relied upon documents and
representatives of the Company, and (b) made such investigations of law as I
have considered necessary or appropriate as the basis for such opinions. Based
upon and subject to the foregoing, and subject to the limitations and
qualifications expressed herein, I am of the opinion that: 1. The Company and
its Subsidiaries are duly qualified to do business and are in good standing in
each jurisdiction in which the transaction of its business makes such
qualification necessary and where failure to so qualify would have a Material
Adverse Effect. 2. To my knowledge, there are no actions, suits, proceedings or
investigations pending or threatened against the Company or its Subsidiaries
which, individually or in the aggregate, would have a Material Adverse Effect.



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree239.jpg]
The opinions expressed above are limited to the laws of the State of Minnesota.
I assume no responsibility as to the applicability to this transaction, or the
effect thereon, of the laws of any other jurisdiction. I express no opinion as
to any matter other than as expressly set forth above, and no other opinion is
intended to be implied or inferred herefrom. The opinions expressed herein are
given as of the date hereof and I undertake no obligation hereby and disclaim
any obligation to advise you of any change in law, facts or circumstances
occurring after the date hereof pertaining to any matter referred to herein.
This opinion is provided to the Purchasers (and successors and assigns permitted
under the terms of the Note Purchase Agreement), and is provided only in
connection with this transaction and may not be relied upon in any respect by
any other person or for any other purpose; except that this opinion may be
disclosed to, but not relied upon by, the National Association of Insurance
Commissioners. Very truly yours, James M. Zappa Executive Vice President and
General Counsel



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree240.jpg]
EXHIBIT 4.4(c) FORM OF OPINION OF SPECIAL COUNSEL FOR THE PURCHASERS See
attached. DB1/ 84912103.8



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree241.jpg]
January 25, 2016 To the Purchasers set forth on Annex 1 hereto Re: CHS Inc.
$152,000,000 Series S Senior Notes due January 25, 2023 $150,000,000 Series T
Senior Notes due January 25, 2025 $58,000,000 Series U Senior Notes due January
25, 2027 $95,000,000 Series V Senior Notes due January 25, 2028 $100,000,000
Series W Senior Notes due January 25, 2031 $125,000,000 Series X Senior Notes
due January 25, 2036 Ladies and Gentlemen: We have acted as special counsel for
each of the Purchasers named on Annex I hereto (the "Purchasers") in connection
with that certain Master Note Purchase Agreement dated as of January 14, 2016
(the "Note Purchase Agreement") by and among the CHS Inc., a Minnesota nonstock
agricultural cooperative corporation (the "Company") and the Purchasers which
provides, among other things, for the issuance and sale by the Company of its
(a) Series S Senior Notes due January 25, 2023 in the aggregate principal amount
of One Hundred Fifty Two Million Dollars ($152,000,000); (b) Series T Senior
Notes due January 25, 2025 in the aggregate principal amount of One Hundred
Fifty Million Dollars ($150,000,000); (c) Series U Senior Notes due January 25,
2027 in the aggregate principal amount of Fifty Eight Million Dollars
($58,000,000); (d) Series V Senior Notes due January 25, 2028 in the aggregate
principal amount of Ninety Five Million Dollars ($95,000,000); (e) Series W
Senior Notes due January 25, 2031 in the aggregate principal amount of One
Hundred Million Dollars ($100,000,000); and (f) Series X Senior Notes due
January 25, 2036 in the aggregate principal amount of One Hundred Twenty Five
Million Dollars ($125,000,000) (collectively, the "Notes"). Capitalized terms
used herein, and not defined herein, have the respective meanings ascribed to
them pursuant to the terms of the Note Purchase Agreement. This opinion is
delivered to you pursuant to Section 4.4(c) of the Note Purchase Agreement. Our
representation of the Purchasers has been as special counsel for the purposes
stated above. As to all matters of fact (including factual conclusions and
characterizations and descriptions of purpose, intention or other state of
mind), we have relied, with your permission, entirely upon: DB1/ 86085640.1



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree242.jpg]
To the Purchasers set forth on Annex 1 hereto January 25, 2016 Page 2 (1) the
representations and warranties of the Issuer Parties and the Purchasers set
forth in the Purchase Agreement, and the other documents listed below; (2)
certificates of public officials and of certain officers of the Issuer Parties
delivered in connection with the Closing and the Offeree Letter (defined below);
and have assumed, without independent inquiry, the accuracy of those
representations, warranties, certificates and the Offeree Letter. In connection
with this opinion, we have examined originals or copies of the following
documents: (a) the Note Purchase Agreement; (b) the Notes; (c) a certificate of
the Secretary of the Company, dated the date hereof, delivered pursuant to
Section 4.3(b) of the Note Purchase Agreement, certifying that the copies
attached thereto of the Company's articles of incorporation and by-laws (the
"Company's Governing Documents") and those certain resolutions passed by the
Board of Directors of the Company authorizing participation in the transactions
contemplated by the Notes and the Note Purchase Agreement are true, complete and
correct copies thereof and are in full force and effect, and as to the
incumbency and specimen signatures of certain officers of the Company; (d) an
Officer's Certificate on behalf of the Company, dated the date hereof and
delivered pursuant to Section 4.3(a) of the Note Purchase Agreement, with
respect to the matters set forth therein; (e) a cross receipt acknowledging
payment and receipt of the purchase price for the Notes (the "Cross Receipt");
(f) a letter from U.S. Bancorp Investments, Inc. and J.P. Morgan Securities LLC,
dated January 14, 2016, making certain representations with respect to the
manner in which the Notes were offered (the "Offeree Letter"); (g) the opinion
of Dorsey & Whitney LLP, counsel for the Company, dated the date hereof and
delivered to the Purchasers pursuant to Section 4.4(a) of the Note Purchase
Agreement; and DB1/ 86085640.1



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree243.jpg]
To the Purchasers set forth on Annex 1 hereto January 25, 2016 Page 3 (h) the
opinion of James M. Zappa, General Counsel for the Company, dated the date
hereof and delivered to the Purchasers pursuant to Section 4.4(b) of the Note
Purchase Agreement. The Note Purchase Agreement and the Notes are sometimes
referred to herein as the "Financing Documents." This opinion is based entirely
on our review of the documents listed in the preceding paragraph and we have
made no other documentary review or investigation for purposes of this opinion.
Based on such investigation as we have deemed appropriate, the opinions referred
to in clauses (g) and (h) above are satisfactory in form and scope to us, and we
believe you are justified in relying thereon. We have assumed the genuineness of
all signatures, the conformity to the originals of all documents reviewed by us
as copies, the authenticity and completeness of all original documents reviewed
by us in original or copy form, the legal competence of each individual
executing any document and that each Person executing such documents (including,
without limitations, the Financing Documents) validly exists and is in good
standing under the laws of the jurisdiction in which it was organized, had and
has the power and authority to enter into and perform its obligations under the
Financing Documents under its governing organizational documents, applicable
enterprise legislation and other applicable law, and is qualified to do business
and is in good standing under the laws of each jurisdiction where such
qualification is required generally or necessary in order for such party to
enforce its rights under such documents. We have further assumed that such
documents have been duly authorized, executed and delivered by each Person
executing such documents and, as to Persons other than the Company, are binding
upon and enforceable against, such Persons. In addition, we have relied, to the
extent we deem necessary and proper, on the Offeree Letter without independent
investigation. For purposes of this opinion, we have made such examination of
law as we have deemed necessary. Except to the extent addressed in paragraph 5
below, this opinion is limited solely to the internal substantive laws of the
State of New York as applied by courts located in the State of New York without
regard to choice of law, and the federal laws of the United States of America
(except for federal and state tax, energy, utilities, agriculture, national
security, anti-money laundering, or antitrust laws, as to which we express no
opinion), and we express no opinion as to the laws of any other jurisdiction.
Our opinion in paragraph 2 below is based solely on a review of the Company's
Governing Documents, and we have not made any analysis of the internal
substantive law of the jurisdiction of organization of the Company, including
statutes, rules or regulations or any interpretations thereof by any court,
administrative body, or other Governmental Authority. We express no opinion in
paragraph 2 below as to the internal DB1/ 86085640.1



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree244.jpg]
To the Purchasers set forth on Annex 1 hereto January 25, 2016 Page 4
substantive law of the Company's jurisdiction of organization. We note that the
Financing Documents contain provisions stating that they are to be governed by
the laws of the State of New York (each, a "Chosen-Law Provision"). Except to
the extent addressed below in paragraph 5, no opinion is given herein as to any
Chosen-Law Provision, or otherwise as to the choice of law or internal
substantive rules of law that any court or other tribunal may apply to the
transactions contemplated by the Financing Documents. Except as set forth in
paragraph 4 below, we express no opinions as to any securities or "blue sky"
laws of any jurisdiction. Our opinion is further subject to the following
exceptions, qualifications and assumptions, all of which we understand to be
acceptable to you: (a) We have assumed without any independent investigation (i)
that the execution, delivery and performance by each of the parties thereto of
the Financing Documents do not and will not conflict with, or result in a breach
of, the terms, conditions or provisions of, or result in a violation of, or
constitute a default or require any consent (other than such consents as have
been duly obtained) under, any organizational document other than the Governing
Documents of the Company (including, without limitation, applicable corporate
charter documents and by-laws), any order, judgment, arbitration award or
stipulation, or any agreement, to which any of such parties is a party or is
subject or by which any of the properties or assets of any of such parties is
bound, (ii) that the statements regarding delivery and receipt of documents and
funds referred to in the Cross Receipt between you and the Company are true and
correct, and (iii) that the Financing Documents are a valid and binding
obligation of each party thereto to the extent that laws other than those of the
State of New York are relevant thereto (other than the laws of the United States
of America, but only to the limited extent the same may be applicable to the
Company and relevant to our opinions expressed below). (b) The enforcement of
any obligations of any Person under any Financing Document or otherwise may be
limited by or subject to bankruptcy, insolvency, reorganization, moratorium,
marshaling or other laws and rules of law affecting the enforcement generally of
creditors' rights and remedies (including such as may deny giving effect to
waivers of debtors' or guarantors' rights), and we express no opinion as to the
status under any fraudulent conveyance laws or fraudulent transfer laws of any
of the obligations of any Person under the Financing Documents or otherwise. (c)
We express no opinion as to the availability of any specific DBI/ 86085640.1



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree245.jpg]
To the Purchasers set forth on Annex 1 hereto January 25, 2016 Page 5 or
equitable relief of any kind. (d) The enforcement of any of the Purchasers'
rights may in all cases be subject to an implied duty of good faith and fair
dealing and to general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity). (e) We
express no opinion as to the enforceability of any particular provision of any
of the Financing Documents relating to (i) waivers of rights to object to
jurisdiction or venue, or consents to jurisdiction or venue, (ii) waivers of
rights to (or methods of) service of process, or rights to trial by jury, or
other rights or benefits bestowed by operation of law, (iii) waivers of any
applicable defenses, setoffs, recoupments, or counterclaims, (iv) exculpation or
exoneration clauses, clauses relating to rights of indemnity or contribution,
and clauses relating to releases or waivers of unmatured claims or rights or (v)
waivers or variations of legal provisions or rights which are not capable of
waiver or variation under applicable law. (f) Our opinion in paragraph 3 below
is based solely on a review of generally applicable laws of the State of New
York and the United States of America and not on any search with respect to, or
review of, any orders, decrees, judgments or other determinations specifically
applicable to the Company. (g) We express no opinion as to the effect of events
occurring, circumstances arising, or changes of law becoming effective or
occurring after the date hereof on the matters addressed in this opinion letter,
and we assume no responsibility to inform you of additional or changed facts, or
changes in law, of which we may become aware. Based on the foregoing, we are of
the opinion that: 1. Each of the Note Purchase Agreement and the Notes
constitutes the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its respective terms. 2. The execution
and delivery by the Company of the Note Purchase Agreement and the Notes, the
issuance and sale of the Notes and performance by the Company of its obligations
under the Financing Documents will not constitute a violation of its Governing
Documents. 3. No consents, approvals or authorizations of Governmental DB1/
86085640.1



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree246.jpg]
To the Purchasers set forth on Annex 1 hereto January 25, 2016 Page 6
Authorities of the State of New York or the United States of America are
required under the laws of the State of New York or the United States of America
on behalf of the Company in connection with (a) the execution and delivery by
the Company of the Financing Documents or (b) the offer, issuance, sale and
delivery of the Notes by the Company, on the date hereof. 4. It is not necessary
either to register the offer and sale of the Notes to you under the
circumstances contemplated by the Note Purchase Agreement under the Securities
Act of 1933, as amended, or to qualify an indenture in respect of the issuance
of the Notes to you under the Trust Indenture Act of 1939, as amended. 5. Each
Chosen-Law Provision is enforceable in accordance with New York General
Obligations Law section 5-1401, as applied by a New York State court or a
federal court sitting in New York and applying New York choice of law
principles. We note that New York General Obligations Law section 5- 1401 refers
to former section 1-105 of the New York Uniform Commercial Code. The New York
Uniform Commercial Code has been amended, effective December 17, 2014, and the
substance of former Section 1-105 now appears in Section 1-301. This opinion is
delivered solely to the Purchasers and for the benefit of the Purchasers in
connection with the Note Purchase Agreement and may not be relied upon by the
Purchasers for any other purpose or relied upon by any other person or entity
(other than future holders of Notes acquired in accordance with the terms of the
Financing Documents) for any reason without our prior written consent. Very
truly yours, Morgan, Lewis & Bockius LLP DB1/ 86085640.1



--------------------------------------------------------------------------------



 
[chs2016notepurchaseagree247.jpg]
Annex 1 Purchasers DB1/ 86085640.1 Annex 1-1



--------------------------------------------------------------------------------



 